Exhibit 10.30

 

--------------------------------------------------------------------------------

 

AGREEMENT OF LEASE

 

between

 

PARK AVENUE PLAZA COMPANY L.P.,

 

Landlord

 

and

 

BLACKROCK, INC,

 

Tenant

 

as of July 29, 2004

 

--------------------------------------------------------------------------------

 

PREMISES:

 

    

55 East 52nd Street

New York, New York

Entire 11th, 12th and 14th Floors

    

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1

  

RENT

   2

ARTICLE 2

  

OCCUPANCY AND USE

   5

ARTICLE 3

  

PREPARATION OF THE DEMISED PREMISES

   8

ARTICLE 4

  

TAX ESCALATION

   13

ARTICLE 5

  

EXPENSE ESCALATION

   18

ARTICLE 6

  

INSURANCE

   28

ARTICLE 7

  

ELECTRICITY

   29

ARTICLE 8

  

ALTERATIONS AND INSTALLATIONS

   30

ARTICLE 9

  

REPAIRS AND MAINTENANCE

   38

ARTICLE 10

  

REQUIREMENTS OF LAW; FIRE INSURANCE

   41

ARTICLE 11

  

SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES

   43

ARTICLE 12

  

LOSS, DAMAGE, REIMBURSEMENT, LIABILITY, ETC

   47

ARTICLE 13

  

DAMAGE OR DESTRUCTION

   49

ARTICLE 14

  

EMINENT DOMAIN

   53

ARTICLE 15

  

ASSIGNMENT, SUBLETTING AND MORTGAGING

   55

ARTICLE 16

  

ACCESS TO DEMISED PREMISES; CHANGES

   68

ARTICLE 17

  

CERTIFICATE OF OCCUPANCY

   70

ARTICLE 18

  

BANKRUPTCY

   71

ARTICLE 19

  

DEFAULT

   74

ARTICLE 20

  

REMEDIES OF LANDLORD; WAIVER OF REDEMPTION

   76

ARTICLE 21

  

CURING TENANT’S DEFAULTS; FEES AND EXPENSES

   79

ARTICLE 22

  

NO REPRESENTATIONS BY LANDLORD

   80

ARTICLE 23

  

END OF TERM

   80

ARTICLE 24

  

QUIET ENJOYMENT

   83

ARTICLE 25

  

DEFINITIONS

   83

ARTICLE 26

  

ADJACENT EXCAVATION –– SHORING

   85

ARTICLE 27

  

RULES AND REGULATIONS

   86

ARTICLE 28

  

NO WAIVER

   86

ARTICLE 29

  

WAIVER OF TRIAL BY JURY

   87

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE 30

  

INABILITY TO PERFORM

   87

ARTICLE 31

  

NOTICES

   88

ARTICLE 32

  

SERVICES

   89

ARTICLE 33

  

ARBITRATION

   98

ARTICLE 34

  

CONSENTS AND APPROVALS

   99

ARTICLE 35

  

INDEMNITY

   99

ARTICLE 36

  

CERTIFICATE OF TENANT

   101

ARTICLE 37

  

NAME OF BUILDING

   102

ARTICLE 38

  

MEMORANDUM OF LEASE

   102

ARTICLE 39

  

BROKERAGE

   103

ARTICLE 40

  

INVALIDITY OF ANY PROVISION

   103

ARTICLE 41

  

MISCELLANEOUS

   104

ARTICLE 42

  

RIGHT OF FIRST OFFERING

   106

ARTICLE 43

  

ROOFTOP COMMUNICATIONS EQUIPMENT

   112

ARTICLE 44

  

EXTENSION TERM

   116

ARTICLE 45

  

BACK-UP POWER SYSTEM

   119

 

-ii-



--------------------------------------------------------------------------------

Exhibits

--------------------------------------------------------------------------------

         

EXHIBIT A

  

Floor Plan

   A-1

EXHIBIT B

  

Landlord’s Work

   B-1

EXHIBIT C

  

Alterations Rules and Regulations

   C-1

EXHIBIT D

  

Form of SNDA Agreement

   D-1

EXHIBIT E

  

Rules and Regulations

   E-1

EXHIBIT F

  

Cleaning Specifications

   F-1

EXHIBIT G

  

Approved Contractors

   G-1

EXHIBIT H

  

Qualified Space Non-Disturbance Agreement

   H-1

EXHIBIT I

  

Vent Location

   I-1

EXHIBIT J

  

Cleaning Fee Sample Calculation

   J-1

EXHIBIT K

  

Wage Rate Calculation – 2004

   K-1

EXHIBIT L

  

Generator Area

   L-1

EXHIBIT M

  

Fuel Tank Area

   M-1

EXHIBIT N

  

Generator Riser Area

   N-1

 

-iii-



--------------------------------------------------------------------------------

1st Rental Period

   2

2nd Rental Period

   2

3rd Rental Period

   2

AAA

   27

Alterations

   30, 2

and/or

   83

Antenna

   112

Antenna Area

   112

Anticipated First Offer Space Outside Date

   110

Applicable Comparative Year

   19

Approved List

   31

Arbiter

   26

Assignment Profit

   66

Audit Representative

   26

available for leasing

   107

Base Cleaning Fee

   19

Base Management Fee

   19

Base Rate

   84

base tax year

   13

Broker

   103

Building

   1

business days

   83

Change

   68

Cleaning Fee

   19

Commencement Date

   1

Commencement Date of the First Extension Term

   116

comparative year

   13, 18

Conforming Customary SNDA

   46

Continuing Relationship Former Affiliate

   58

Contractor

   9

control

   56

CPI

   83

date of taking

   53

demised premises

   1

Dining Facility

   97

Eligible Sublease

   67

Eligible Subtenant

   67

Existing Mortgage

   45

Existing Superior Mortgagee

   46

Expense Base Factor

   18

Expense Payment

   24

Expenses

   18

Expiration Date

   1

Extension Election Notice

   116

Federal Reserve Funds

   3

First Extension Term

   116

First Offer Notice

   107

First Offer Rent Notice

   107

First Offer Response Notice

   107

First Offer Space

   107

First Offer Space Outside Date

   110

First Option

   116

fixed annual rent

   2

Force Majeure Causes

   87

Future McKinsey Space Tenant

   108

Hazardous Materials

   106

herein

   83

hereof

   83

hereunder

   83

holder of a mortgage

   85

HVAC

   90

HVAC Regular Hours of Operation

   90

HVAC Specifications

   90

Inclusion Date

   107

Inclusion Determination Date

   108

Initial Alterations Request

   31

Initiating Party

   117

Interest Rate

   84

Land

   13

Landlord

   1, 84, 9

Landlord Party

   99

Landlord shall have no liability to Tenant

   84

Landlord’s First Offer Space Rent Determination

   107

Landlord’s Non-Disturbance Agreement

   67

Landlord’s Restoration Work

   50

Landlord’s Statement

   25

Landlord’s Submitted Value

   118

Landlord’s Work

   8

 

-iv-



--------------------------------------------------------------------------------

laws and requirements of any public authorities

   84

Lease Rent

   68

Legal Requirements

   85

LLC

   56

Management Fee

   19

Marketing Notice

   60

Material Alteration

   30

McKinsey

   108

McKinsey Lease

   108

mortgage

   85

mortgagee

   85

Must-Take Lease

   111

Must-Take Tenant

   111

notices

   88

Offer Space

   107

Other Communications Equipment

   115

Other Utility Provider

   29

person

   85

Prior Year Cleaning Fee

   19

Qualifying Lease

   82

Qualifying Lease Notice

   82

real estate taxes

   13

real estate taxes payable during the base tax year

   14

Records

   25

Renewal Occupancy Requirement

   117

Rent Abatement Period

   4

Rent Commencement Date

   4

Rent Notice

   117

requirements of insurance bodies

   85

Responding Party

   117

Resubmission Request

   32

Roof User

   112

Rooftop Installations

   113

Rules and Regulations

   86

Second Alterations Request

   32

Second Resubmission Request

   32

SNDA Agreement

   46

SNDA Follow-up

   46

SNDA Request

   46

Specialty Alterations

   36

Specified Restoration Work

   50

Sublease Profit

   66

substantially

   27

substantially different from

   65

Successor Landlord

   44

Superior Leases

   44

Superior Lessor

   44

Superior Mortgagee

   44

Superior Mortgages

   44

Tenant

   1, 85, 9

Tenant Party

   100

Tenant’s Affiliate

   57

Tenant’s Cost

   67

Tenant’s Property

   36

Tenant’s Property Removal Obligation

   50

Tenant’s Restoration Work

   50

Tenant’s Statement

   26

Tenant’s Submitted Value

   118

Tenant’s Work

   9

the building project

   13, 18

the lump sum payment

   77

The Percentage

   13, 18

the same shall be without liability to Landlord

   84

Union

   20

Wage Rate

   19

Wiring

   112

without incurring any liability to Tenant therefor

   84

Work

   9

Work Credit

   9, 11

 

-v-



--------------------------------------------------------------------------------

AGREEMENT OF LEASE made as of the 29th day of July, 2004 between Park Avenue
Plaza Company L.P., a New York limited partnership, having an office at c/o
FISHER BROTHERS, 299 Park Avenue, New York, New York 10171 (herein called
“Landlord”) and BlackRock, Inc., a Delaware corporation, having an office at 40
East 52nd Street, New York NY 10022 (herein called “Tenant”). All
initially-capitalized terms are listed in the Table of Defined Terms which
follows the table of contents of this Lease.

 

W I T N E S S E T H:

 

Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord, the
premises hereinafter described, in the building known as 55 East 52nd Street,
New York, New York 10022 (herein called the “Building”), for the term
hereinafter stated, for the rents hereinafter reserved and upon and subject to
the terms, provisions, conditions (including limitations, restrictions and
reservations) and covenants hereinafter provided. Each party hereto hereby
expressly covenants and agrees to observe and perform all of the terms,
provisions, conditions and covenants herein contained on its part to be observed
and performed.

 

The premises hereby leased to Tenant are the entire 11th, 12th and 14th floors
of the Building, substantially as shown hatched on the floor plans annexed
hereto as Exhibit A (herein called the “demised premises”).

 

The term of this Lease, for which the demised premises are hereby leased, shall
commence on the date (herein called the “Commencement Date”) which shall be (a)
the date on which Landlord’s Work (other than the elevator signaling device
work, which shall be completed in accordance with the schedule set forth in
paragraph (f) of Exhibit B) shall have been substantially completed by Landlord
(herein called the “Substantial Completion Date”) or (b) the date on which
Tenant, or anyone claiming by or through Tenant, first occupies the demised
premises, or any part thereof, for any purpose other than Customary
Pre-Construction Activities, whichever of (a) or (b) occurs earlier, and shall
end on February 28, 2017 (herein called the “Expiration Date”) or shall end on
such earlier date upon which said term may expire or be cancelled or terminated
pursuant to any of the terms, provisions, conditions and covenants of this Lease
or pursuant to law. Landlord shall use commercially reasonable efforts to give
Tenant not less than ten (10) days advance written notice of the anticipated
Substantial Completion Date and, in any event, shall give Tenant not less than
five (5) days advance written notice of the anticipated Substantial Completion
Date; provided, however, that this requirement shall be deemed waived by Tenant
if Tenant shall have entered the demised premises for the performance of
Tenant’s Work and or Tenant’s Bathroom Work in accordance with the provisions of
Section 3.2(a) hereof. Tenant shall, upon the demand of Landlord, execute,
acknowledge and deliver to Landlord an instrument in form reasonably
satisfactory to Landlord confirming the Commencement Date of this Lease;
provided, however, Tenant’s failure to execute, acknowledge and deliver such
instrument

 



--------------------------------------------------------------------------------

shall not affect in any manner whatsoever the validity of the Commencement Date
or Tenant’s obligations under this Lease. For purposes hereof, the term
“Customary Pre-Construction Activities” shall mean such architectural and
engineering activities that are generally performed in preparation for the
construction of office space in midtown Manhattan and which do not involve the
performance of work which physically alters in any way any portion of the
demised premises or the Building and which do not affect or interfere with the
operation of Building systems. Examples of Customary Pre-Construction Activities
are the taking or preparation of measurements, surveys, elevations, sketches and
layouts.

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

ARTICLE 1

 

RENT

 

1.1. (a) Tenant shall pay to Landlord a fixed annual rent (herein called “fixed
annual rent”) as follows:

 

(i) Four Million Seventy-Two Thousand Seven Hundred Forty-Eight Dollars
($4,072,748.00) per annum ($339,395.67 per month) for the period commencing on
the Commencement Date and ending on the last day of the calendar month in which
occurs the day immediately preceding the four (4) year six (6) month anniversary
of the Commencement Date (herein called the “1st Rental Period”);

 

(ii) Four Million Four Hundred Twenty-Six Thousand Nine Hundred Dollars
($4,426,900.00) per annum ($368,908.33 per month) for the period commencing on
the day immediately following the last day of the 1st Rental Period and ending
on the last day of the calendar month in which occurs the day immediately
preceding the ninth (9th) anniversary of the Commencement Date (herein called
the “2nd Rental Period”); and

 

(iii) Four Million Seven Hundred Eighty-One Thousand Fifty-Two Dollars
($4,781,052.00) per annum ($398,421.00 per month) for the period commencing on
the day immediately following the last day of the 2nd Rental Period and ending
on the Expiration Date (herein called the “3rd Rental Period”).

 

(b) Tenant agrees to pay fixed annual rent in equal monthly installments in
advance on the first day of each calendar month during the term of this Lease.

 

Tenant shall pay the fixed annual rent and additional rent as above and as
hereinafter provided, without notice or demand therefor, without any abatement,
setoff or deduction whatsoever, except as expressly set forth herein. All sums
other than fixed annual rent payable by Tenant under this Lease shall be deemed
additional rent and

 

-2-



--------------------------------------------------------------------------------

payable on demand, unless other payment dates are hereinafter provided. Fixed
annual rent and recurring installments of additional rent shall be paid by wire
transfer of immediately available “Federal Reserve Funds” to Landlord or its
designee pursuant to the wiring instructions set forth below, which wiring
instructions Landlord may change from time to time upon not less than five (5)
Business Days prior written notice to Tenant. Non-recurring installments of
additional rent shall be paid by Tenant to Landlord in lawful money of the
United States of America by good and sufficient check (subject to collection),
drawn on a New York City bank which is a member of the New York Clearing House
or a successor thereto, at the office of Landlord or such other place in the
United States of America as Landlord may designate. As used herein, the term
“Federal Reserve Funds” shall mean the receipt by a bank or banks in the
continental United States designated by Landlord of U.S. dollars in form that
does not require further clearance, and may be applied at the direction of
Landlord by such recipient bank or banks on the day of receipt of advice that
such funds have been wire transferred. As of the date hereof, Landlord’s wiring
instructions for the payment of fixed annual rent and recurring installments of
additional rent are as follows:

 

Name of Institution:    Deutsche Bank Account Number:    50-194 085 Account
Name:    Fisher Brothers Financial & Development Company Reference:    Park
Avenue Plaza ABA Number    021 001 033

 

1.2. If the Commencement Date or the Expiration Date occurs on a day other than
the first day of a calendar month (in the case of the Commencement Date) or the
last day of a calendar month (in the case of the Expiration Date), the fixed
annual rent and additional rent for the partial calendar month in which the
Commencement Date or the Expiration Date, as the case may be, occurs shall be
prorated. The fixed annual rent for any partial calendar month in which the
Commencement Date occurs shall be paid on the Commencement Date.

 

1.3. No payment by Tenant or receipt or acceptance by Landlord of a lesser
amount than the correct fixed annual rent or additional rent shall be deemed to
be other than a payment on account, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance or pursue any other remedy
in this Lease or at law provided.

 

1.4. Any apportionments or prorations of fixed annual rent or additional rent to
be made under this Lease on an annualized basis shall be computed on the basis
of a 365(6)-day year, and any apportionments or prorations of monthly fixed
annual rent or additional rent shall be made on the basis of the actual number
of days contained in the applicable month.

 

-3-



--------------------------------------------------------------------------------

1.5. If any of the fixed annual rent or additional rent payable under the terms
and provisions of this Lease shall be or become uncollectible, reduced or
required to be refunded because of any act or law enacted by a governmental
authority, Tenant shall enter into such agreement(s) and take such other
reasonable steps as Landlord may reasonably request and as may be legally
permissible to permit Landlord to collect the maximum rents which from time to
time during the continuance of such legal rent restriction may be legally
permissible (but not in excess of the amounts reserved therefor under this
Lease). Upon the termination of such legal rent restriction, (a) the fixed
annual rent and/or additional rent shall become and thereafter be payable in
accordance with the amounts reserved herein for the periods following such
termination, and (b) Tenant shall pay to Landlord promptly upon being billed, to
the maximum extent legally permissible, an amount equal to (i) the fixed annual
rent and/or additional rent which would have been paid pursuant to this Lease
but for such legal rent restriction less (ii) the rents paid by Tenant during
the period such legal rent restriction was in effect.

 

1.6. Additional rent shall be deemed to be rent and Tenant’s failure to pay
additional rent shall be considered a failure to pay fixed annual rent hereunder
and Landlord shall be entitled to all rights and remedies provided herein or by
law for a default in the payment of additional rent as for a default in the
payment of fixed annual rent (notwithstanding the fact that Tenant may not then
also be in default in the payment of fixed annual rent).

 

1.7. Subject to the provisions of this Section 1.8, the fixed annual rent, real
estate tax escalations payable by Tenant pursuant to Section 4.2(a) hereof and
the Expense Payment payable by Tenant pursuant to Section 5.2(a) hereof shall be
abated for the period (herein called the “Rent Abatement Period”) commencing on
the Commencement Date and ending on the day immediately preceding the nine (9)
month anniversary of the Commencement Date. If, during the Rent Abatement
Period, Tenant shall default in the payment of a sum of money or any other of
its obligations under this Lease beyond the expiration of applicable notice and
cure period, if any, no fixed annual rent, real estate tax escalations or
Expense Payment shall be abated thereafter and any fixed annual rent, real
estate tax escalations or Expense Payment previously abated during the Rent
Abatement Period shall immediately become due and payable by Tenant to Landlord.
The day immediately following the Rent Abatement Period is herein called the
“Rent Commencement Date.”

 

1.8. In the event that solely as a result of any violation of record of any
Legal Requirement with respect to any public portion of the Building (an
“Existing Violation”) Tenant is unable to obtain a so-called “sign-off” from the
New York City Department of Buildings with respect to Tenant’s initial
Alterations, the Rent Commencement Date shall be extended one (1) day for each
day that Tenant is unable to (and does not) occupy the demised premises beyond
the date that Tenant would have been able to occupy the demised premises had a
“sign-off” been issued but for the existence of an Existing Violation.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 2

 

OCCUPANCY AND USE

 

2.1. The demised premises shall be used as and for executive, administrative and
general offices of Tenant and any permitted subtenants and occupants and,
incidental and ancillary thereto, trading and sales of a full range of financial
products and services in a manner consistent with the conduct of such trading
and sales as an incidental and ancillary use in office space, as opposed to
retail space, in first-class office buildings comparable to the Building in
midtown Manhattan, and for no other purpose except as expressly set forth
herein. Notwithstanding the provisions of Section 2.4, Tenant may use portions
of the demised premises for:

 

(1) subject to the provisions of this Lease, including, without limitation, the
provisions of Section 2.2 hereof relating to public assembly permits, and the
provisions of Article 8 hereof relating to Alterations and Specialty
Alterations, the operation of an auditorium and related audio/visual and
closed-circuit television facilities; provided, however, that such auditorium
shall not accommodate more than one hundred (100) persons and shall not involve
the creation of a double-height floor;

 

(2) a “Dining Facility” as defined in, and subject to the provisions of, Section
32.20 hereof;

 

(3) in addition to or in lieu of the above-described Dining Facility, kitchens,
pantries and/or vending machines for the sale of snack foods, non-alcoholic
beverages, and other convenience items (which may be supplied by any party
selected by Tenant, subject, however, to Landlord’s right to exclude any such
supplier from the Building for reasonable causes, such as if such supplier
refuses to comply with Landlord’s rules and regulations relating to the delivery
of such items to the demised premises) for the occupants of the demised premises
and their business guests upon the condition that (W) no food is prepared or
cooked therein (exclusive of microwave reheating), (X) no food or beverages kept
therein or anything else done therein shall cause odors to be emitted therefrom
so as to be detectable outside of the demised premises, (Y) the portions of the
demised premises so used shall, at the sole cost and expense of Tenant, be at
all times maintained in a clean and sanitary condition and free of vermin and
refuse and (Z) Tenant shall contract directly for the removal from the Building
of wet rubbish with the cleaning company servicing the Building provided that
such cleaning company agrees to provide such service at commercially reasonable
rates;

 

(4) a petty cash and ATM facility solely for the use of Tenant’s partners and
employees working at the demised premises;

 

(5) a board room;

 

-5-



--------------------------------------------------------------------------------

(6) libraries solely for the use of Tenant’s partners and employees working at
the demised premises;

 

(7) training rooms and facilities solely for the use of Tenant’s partners and
employees working at the demised premises;

 

(8) mailroom facilities;

 

(9) meeting and conference rooms solely for the use of Tenant’s partners and
employees working at the demised premises;

 

(10) the operation of Tenant’s business machines, including, but not limited to,
computers, duplicating, telecommunications and audio visual equipment normally
used in general offices; and

 

(11) a travel agency solely for bookings of Tenant’s partners and employees.

 

2.2. (a) If any governmental license or permit (other than a Certificate of
Occupancy for the entire Building) shall be required for the proper and lawful
conduct of Tenant’s business in the demised premises or any part thereof,
Tenant, at its expense, shall duly procure and thereafter maintain such license
or permit and submit the same to Landlord for inspection. Tenant shall at all
times comply with the material terms and conditions of each such license or
permit. Additionally, should Alterations or Tenant’s use of the demised premises
for other than executive and general offices require any modification or
amendment of any Certificate of Occupancy for the Building, Tenant shall, at its
expense, take all actions reasonably requested by Landlord in order to procure
any such modification or amendment and shall reimburse Landlord (as additional
rent) for all reasonable costs and expenses Landlord incurs in effecting said
modifications or amendments. Landlord, at no out-of-pocket cost to Landlord,
shall cooperate with Tenant in connection with Tenant’s efforts to procure any
such modification or amendment (including assisting and/or joining Tenant in any
application or similar instrument), provided that Tenant shall indemnify and
hold harmless Landlord from and against any claims arising in connection with
such cooperation, other than any such claims arising from any incorrect
information provided by Landlord in connection therewith or any conditions at or
in the Building which are Landlord’s responsibility hereunder. The foregoing
provisions are not intended to be deemed Landlord’s consent to any Alterations
or to a use of the demised premises not otherwise permitted hereunder nor to
require Landlord to effect such modifications or amendments of any Certificate
of Occupancy. Notwithstanding the foregoing, Landlord makes no warranty or
representation as to the suitability of all or any portion of the demised
premises for a place of public assembly requiring a public assembly permit or a
change in the Certificate of Occupancy for the Building or as to whether there
will be adequate means of ingress and/or egress or adequate rest room facilities
in the event that Tenant requires such a public assembly permit or such a
change, and Landlord shall have no liability to Tenant

 

-6-



--------------------------------------------------------------------------------

in connection therewith (provided, however, that Landlord shall reasonably
cooperate with Tenant’s application for any such public assembly permit or
change in the Certificate of Occupancy, subject to Tenant’s obligation to
reimburse Landlord for its out-of-pocket expenses, as more particularly set
forth in clause (b) below), nor shall Landlord have any obligation to perform
any alterations in or to the Building or the demised premises or to grant its
consent to the performance of any proposed Alterations by Tenant in order to
render any floor suitable for the issuance of a public assembly permit or for a
change in the Certificate of Occupancy, except as set forth in Article 8 hereof.

 

(b) Tenant shall reimburse Landlord (as additional rent) for the reasonable
out-of-pocket costs and expenses incurred by Landlord in connection with such
cooperation within thirty (30) days after demand therefor, accompanied by
reasonably satisfactory documentation of such costs and expenses.

 

2.3. Tenant shall not at any time use or occupy the demised premises or the
Building, or suffer or permit anyone to use or occupy the demised premises, or
do anything in the demised premises or the Building, or suffer or permit
anything to be done in, brought into or kept on the demised premises, which in
any manner (a) violates the Certificate of Occupancy for the demised premises or
for the Building; (b) causes or is liable to cause injury to the demised
premises or the Building or any equipment, facilities or systems therein; (c)
constitutes a violation of the laws and requirements of any public authorities;
(d) impairs or tends to impair the character, reputation or appearance of the
Building as a first-class office building; (e) impairs or tends to impair the
proper and economic maintenance, operation and repair of the Building and/or its
equipment, facilities or systems; (f) inconveniences other tenants or occupants
of the Building (except to a de minimis extent); (g) constitutes a nuisance,
public or private; (h) makes unobtainable from reputable insurance companies
authorized to do business in New York State all-risk property insurance, or
liability, elevator, boiler or other insurance at standard rates required to be
furnished by Landlord under the terms of any mortgages covering the demised
premises and/or the Building; or (i) discharges objectionable fumes, vapors or
odors into the Building’s flues or vents or otherwise.

 

2.4. Tenant shall not use, or suffer or permit anyone to use, the demised
premises or any part thereof, for (a) a banking, trust company, or safe deposit
business, (b) a savings bank, a savings and loan association, or a loan company
operating an “off the street” business to the general public at the demised
premises, (c) the sale of travelers’ checks and/or foreign exchange, (d) a stock
brokerage office or for stock brokerage purposes, (e) a restaurant and/or bar
and/or the sale of confectionery and/or soda and/or beverages and/or sandwiches
and/or ice cream and/or baked goods (except if expressly provided otherwise
elsewhere in this Lease), (f) the business of photographic reproductions and/or
offset printing (except that Tenant and its permitted assignees, subtenants and
occupants may use part of the demised premises for photographic reproductions
and/or offset printing in connection with, either directly or indirectly, its

 

-7-



--------------------------------------------------------------------------------

own business and/or activities), (g) an employment or travel agency, (h) a
school or classroom, (i) medical or psychiatric offices, (j) conduct of an
auction, (k) gambling activities or (l) the conduct of obscene, pornographic or
similar disreputable activities. Further, the demised premises may not be used
by (i) an agency, department or bureau of the United States Government, any
state or municipality within the United States or any foreign government, or any
political subdivision of any of them, (ii) any charitable, religious, union or
other not-for-profit organization, or (iii) any tax exempt entity within the
meaning of Section 168(j)(4)(A) of the Internal Revenue Code of 1986, as
amended, or any successor or substitute statute, or rule or regulation
applicable thereto (as same may be amended).

 

ARTICLE 3

 

PREPARATION OF THE DEMISED PREMISES

 

3.1. (a) Except as expressly provided to the contrary in this Section 3.1(a),
Tenant shall accept the demised premises “as is” on the Commencement Date and
Landlord shall not thereafter be required to perform any work, install any
fixtures or equipment or render any services to make the Building or the demised
premises ready or suitable for Tenant’s use or occupancy. Landlord shall perform
the work described on Exhibit B annexed hereto (herein called “Landlord’s Work”)
in the manner and subject to the provisions of Exhibit B. The Landlord’s Work
shall be deemed to have been substantially completed even though (i) minor
details or adjustments may not then be completed, and (ii) items which in
accordance with good construction practice should be performed after completion
of Tenant’s Work may not then be completed, subject to Landlord’s obligation to
complete Landlord’s Work. The taking of possession of the demised premises by
Tenant for the performance of Alterations or for any other reason whatsoever
(other than Customary Pre-Construction Activities) shall be deemed an acceptance
of the demised premises and substantial completion by Landlord of Landlord’s
Work; provided, however, if Tenant shall furnish Landlord with a list (herein
called the “Punchlist”), within thirty (30) days after the date Tenant takes
possession of the demised premises, specifying the items of Landlord’s Work
which have not been substantially completed, then the taking of possession of
the demised premises by Tenant shall be deemed an acceptance of the demised
premises, and substantial completion by Landlord of Landlord’s Work, except with
respect to the items set forth on the Punchlist, but the giving of the Punchlist
shall not affect the occurrence of the Commencement Date. Landlord shall
promptly commence and complete the items set forth on the Punchlist.

 

(b) If for any reason whatsoever, Landlord shall be unable to deliver possession
of the demised premises on the Commencement Date, then notwithstanding anything
to the contrary hereinbefore contained, the term of this Lease shall commence
on, and the Commencement Date shall be, the date on which Landlord is able to so
deliver possession of the demised premises. Landlord shall not be subject to any
liability

 

-8-



--------------------------------------------------------------------------------

for failure to give possession on the date Landlord’s Work is substantially
completed and the validity of this Lease shall not be impaired under such
circumstances, nor the same be construed in any way to extend the term of this
Lease. Tenant hereby waives any right to rescind this Lease under the provisions
of Section 223(a) of the Real Property Law of the State of New York, and agrees
that the provisions of this Section are intended to constitute “an express
provision to the contrary” within the meaning of said Section 223(a).

 

(c) Notwithstanding anything to the contrary contained in this Lease, including,
without limitation, Section 3.1(b) hereof, in the event that the Commencement
Date is delayed by reason of delays caused or occasioned by Tenant, Tenant
agrees that at Landlord’s option the term of this Lease and Tenant’s obligations
shall commence on the date that this Lease would have commenced had the
Commencement Date not been so delayed by Tenant.

 

3.2. (a) Landlord shall allow Tenant a credit in the amount of THREE MILLION
NINE HUNDRED EIGHTY-FOUR THOUSAND TWO HUNDRED TEN AND 00/100 ($3,984,210.00)
DOLLARS (herein called the “Work Credit”), which credit shall be applied against
the cost and expense incurred by Tenant for the actual construction performed in
connection with Tenant’s initial alterations in the demised premises (“Tenant’s
Work”) and the cost and expense of architectural, consulting, and engineering
fees in connection with Tenant’s Work performed after April 1, 2004, and for no
other purposes. In the event that the costs and expenses of Tenant’s Work shall
exceed the amount of the Work Credit, Tenant shall be entirely responsible for
such excess. Landlord shall pay to Tenant installments of the Work Credit within
thirty (30) days after Landlord’s receipt of a written request for disbursement
together with the required accompanying documentation. If upon completion of
Tenant’s initial Alterations and complete payment by Tenant of all the costs and
expenses thereof there shall remain unused portions of the Work Credit, then,
provided Tenant is not in default under any of the terms, covenants or
conditions of this Lease on the part of Tenant to be observed or performed
beyond applicable grace and cure periods, the amount of such unused Work Credit
shall be applied as a rent credit against the next accruing installments of
fixed annual rent payable by Tenant under this Lease. Landlord shall permit
Tenant and its agents to enter upon the demised premises prior to the
Commencement Date so that Tenant may perform Tenant’s Work and/or Tenant’s
Bathroom Work through its own contractors at the same time that Landlord’s
contractors are working in the demised premises, provided, however, that (A)
Landlord’s Work shall have reached a point at which, in Landlord’s sole
judgment, the performance of Tenant’s Work and/or Tenant’s Bathroom Work will
not delay or hamper Landlord in the completion of Landlord’s Work and (B) Tenant
and its contractors shall work in harmony and shall not interfere with Landlord,
Landlord’s contractors, any other tenants, or such tenants’ contractors.
Landlord may, at any time, deny access to the demised premises to Tenant and/or
to any of its contractors in the event that Landlord shall, in its reasonable
discretion, determine that the performance, or manner of performance, of
Tenant’s Work and/or Tenant’s

 

-9-



--------------------------------------------------------------------------------

Bathroom Work interferes with, delays, hampers, or prevents Landlord from
proceeding with the timely completion of Landlord’s Work. Within twenty-four
(24) hours after Landlord’s direction (which need not be given in writing),
Tenant shall, and shall cause its contractors to, withdraw from the demised
premises, and cease all work being performed by it or on its behalf of any
person, firm, or corporation. Landlord hereby consents to the use of Plaza
Construction Corporation by Tenant in connection with the performance of
Tenant’s Work and Tenant’s Bathroom Work, and Tenant hereby agrees to use Plaza
Construction Corp for the performance of Tenant’s Work and Tenant’s Bathroom
Work. In the event that Tenant shall be permitted to so enter upon the demised
premises, such entry shall be deemed to be upon all of the terms, provisions and
conditions of this Lease, except as to the covenant to pay rent. Landlord shall
not be liable in any way for any injury, loss or damage that may occur to any of
Tenant’s employees, or Tenant’s contractors, decorations, fixtures,
installations, supplied, materials, or equipment prior to the Commencement Date
unless such loss or damage is caused by the negligence or willful misconduct of
Landlord. Any damage caused to the demised premises, or to any portion of
Landlord’s Work previously completed, in connection with the performance of
Tenant’s Work and/or Tenant’s Bathroom Work shall be repaired at the sole cost
and expense of Tenant.

 

(b) The Work Credit shall be payable to Tenant in installments as Tenant’s Work
progresses, but in no event more frequently than monthly. Prior to the payment
of any such installment, Tenant shall deliver to Landlord a written request for
disbursement which shall be accompanied by (1) invoices for the portion of
Tenant’s Work referenced in such requisition, (2) a certificate signed by
Tenant’s architect and an officer of Tenant certifying that the portion of
Tenant’s Work referenced in said requisition and represented by the aforesaid
invoices has been satisfactorily completed substantially in accordance with
Tenant’s final plan, (3) partial lien waivers (not in recordable form, but
otherwise in form reasonably satisfactory to Landlord) from contractors,
subcontractors and all materialmen who shall have performed work which was the
subject of the immediately preceding distribution by Landlord to Tenant of a
portion of the Work Credit. Reasonably promptly following the completion of
Tenant’s Work, Tenant shall provide Landlord with: (i) a certificate signed by
Tenant’s architect certifying that Tenant’s Work has been satisfactorily
completed substantially in accordance with the final plan, (ii) all Building
Department sign-offs, inspection certificates and any permits required to be
issued by any governmental entities having jurisdiction thereover, and (iii) a
general release from all contractors and subcontractors performing Tenant’s Work
releasing Landlord and Tenant from all liability for any Tenant’s Work.

 

(c) At any and all times during the progress of Tenant’s Work, representatives
of Landlord shall have the right of access to the demised premises and
inspection thereof and Landlord shall have the right to withhold payment of any
portion of the Work Credit representing the reasonably estimated cost of any
such work not being performed in a manner reasonably satisfactory to Landlord;
provided, however, that

 

-10-



--------------------------------------------------------------------------------

Landlord shall incur no liability, obligation or responsibility to Tenant or any
third party by reason of such access and inspection.

 

3.3. The Work Credit is being given for the benefit of Tenant only. No third
party shall be permitted to make any claims against Landlord or Tenant with
respect to any portion of the Work Credit.

 

3.4. (a) In conjunction with the performance of Tenant’s Work, Tenant shall
perform certain renovation work in the core bathrooms of the demised premises
and, in connection therewith, shall bring such core bathrooms of the demised
premises into compliance with the Americans With Disabilities Act (“Tenant’s
Bathroom Work”). In addition to the Work Credit, Landlord shall allow Tenant a
credit of Four Hundred Fifty Thousand and 00/100 ($450,000.00) DOLLARS (herein
called the “Bathroom Work Credit”), which credit shall be applied solely against
the cost and expense incurred by Tenant for the actual construction of Tenant’s
Bathroom Work performed after April 1, 2004, including architectural,
consulting, engineering fees, and for no other purposes. In the event that the
costs and expenses of Tenant’s Bathroom Work shall exceed the amount of the
Bathroom Work Credit, Tenant shall be entirely responsible for such excess. If
upon completion of Tenant’s Bathroom Work, and complete payment by Tenant of all
costs and expenses thereof there shall remain unused portions of the Bathroom
Work Credit, then, provided Tenant is not in default under any of the terms,
covenants or conditions of this Lease on the part of Tenant to be observed or
performed beyond applicable grace and cure periods, the amount of such unused
Bathroom Work Credit shall be applied as a rent credit against the next accruing
installments of fixed annual rent payable by Tenant under this Lease. Landlord
shall pay to Tenant installments of the Bathroom Work Credit within thirty (30)
days after Landlord’s receipt of a written request for disbursement together
with the required accompanying documentation.

 

(b) The Bathroom Work Credit shall be payable to Tenant in installments as
Tenant’s Bathroom Work progresses, but in no event more frequently than monthly.
Prior to the payment of any such installment, Tenant shall deliver to Landlord a
written request for disbursement which shall be accompanied by (1) invoices for
the portion of Tenant’s Bathroom Work referenced in such requisition, (2) a
certificate signed by Tenant’s architect certifying that the portion of Tenant’s
Bathroom Work referenced in said requisition and represented by the aforesaid
invoices has been satisfactorily completed substantially in accordance with
Tenant’s final plan, (3) partial lien waivers (not in recordable form, but
otherwise in form reasonably satisfactory to Landlord) from contractors,
subcontractors and all materialmen who shall have performed work which was the
subject of the immediately preceding distribution by Landlord to Tenant of a
portion of the Bathroom Work Credit. Reasonably promptly following the
completion of Tenant’s Bathroom Work, Tenant shall provide Landlord with (i) a
certificate signed by Tenant’s architect certifying that Tenant’s Bathroom Work
has been satisfactorily completed substantially in accordance with the final
plan, (ii) all Building Department

 

-11-



--------------------------------------------------------------------------------

sign-offs, inspection certificates and any permits required to be issued by any
governmental entities having jurisdiction thereover, and (iii) a general release
from all contractors and subcontractors performing Tenant’s Bathroom Work
releasing Landlord and Tenant from all liability for any Tenant’s Bathroom Work.

 

(c) At any and all times during the progress of Tenant’s Bathroom Work,
representatives of Landlord shall have the right of access to the demised
premises and inspection thereof and Landlord shall have the right to withhold
payment of any portion of the Bathroom Work Credit representing the reasonably
estimated cost of any such work not being performed in a manner reasonably
satisfactory to Landlord; provided, however, that Landlord shall incur no
liability, obligation or responsibility to Tenant or any third party by reason
of such access and inspection.

 

3.5. The Bathroom Work Credit is being given for the benefit of Tenant only. No
third party shall be permitted to make any claims against Landlord or Tenant
with respect to any portion of the Bathroom Work Credit.

 

3.6. Notwithstanding anything to the contrary contained in this Lease, in
connection with the performance of Tenant’s Work and Tenant’s Bathroom Work by
Plaza Construction Corporation, neither Tenant nor Tenant’s contractors or
subcontractors shall be charged for freight elevator usage in connection with
the performance of Tenant’s Work and Tenant’s Bathroom Work, or during Tenant’s
initial move-in, provided, (i) such free usage of the freight elevator shall not
exceed (a) twelve (12) consecutive hours of usage on business days (eight (8) of
such twelve (12) hours occurring between the hours of 8:00 a.m. and 6:00 p.m.)
and (b) up to eight (8) consecutive hours on a Saturday, and (ii) (a) Tenant
shall be entitled to free usage of the freight elevators in order to meet
Tenant’s reasonable needs for freight elevator usage on Sundays in connection
with Tenant’s Work and Tenant’s Bathroom Work and (b) Tenant shall be entitled
to unlimited free usage of the freight elevators on Sundays in connection with
Tenant’s initial move-in. Landlord hereby agrees that during such time as Tenant
shall be entitled to free usage of the freight elevators as hereinbefore
provided, Tenant shall not be charged for Landlord’s cost of providing an
elevator operator and/or security guard in connection therewith.

 

3.7. Tenant shall be permitted to install bomb blast film on the windows of the
demised premises, subject to Landlord’s reasonable consent to the materials used
and the method of installation.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 4

 

TAX ESCALATION

 

4.1. Tenant shall pay to Landlord, as additional rent, tax escalation in
accordance with this Article 4:

 

Definitions: For purposes of this Article 4, the following definitions shall
apply:

 

(a) The term “base tax year” shall mean the New York City real estate tax year
commencing July 1, 2004 and ending June 30, 2005.

 

(b) The term “The Percentage” for purposes of computing tax escalation shall
mean, from time to time, the percentage obtained by dividing the number of
rentable square feet in the demised premises by the number of rentable square
feet in the Building (including ground-floor retail space). As of the date of
this Lease, The Percentage, for purposes of computing tax escalation, is seven
and 81/100ths percent (7.81%), based upon the agreement of the parties that (i)
the number of rentable square feet within the demised premises as constituted as
of the date of this Lease shall be deemed to be 88,538 and (ii) the number of
rentable square feet within the Building (including ground-floor retail space)
as constituted as of the date of this Lease shall be deemed to be 1,134,078.

 

(c) The term “the building project” shall mean the aggregate parcels of land
forming a single tax lot, on a portion of which are the improvements of which
the demised premises form a part, together with such parcels of land that may be
added to the existing parcels of land subject to the provisions of Section
4.2(l) below (herein collectively called the “Land”), with all the improvements
now or hereafter thereon (subject to the provisions of Section 4.2(l) below),
any property beneath the Land, the curbs, sidewalks and plazas on and/or
immediately adjoining the Land, and all easements, air rights, development
rights and other appurtenances to the Building or the Land or both the Land and
the Building.

 

(d) The term “comparative year” for purposes of computing tax escalation shall
mean the twelve (12) months following the base tax year, and each subsequent
period of twelve (12) months.

 

(e) The term “real estate taxes” shall mean (i) the real estate taxes, vault
taxes, assessments and special assessments, and business improvement district or
similar charges levied, assessed or imposed upon or with respect to the building
project, by any federal, state, municipal or other governments or governmental
or quasi-governmental bodies or authorities, and (ii) all taxes assessed or
imposed with respect to the rentals payable hereunder other than general income
and gross receipts taxes. If at any time during the term of this Lease the
methods of taxation prevailing on the date hereof shall be altered so that in
lieu of, or as an addition to or as a substitute for, the whole or any part of
such real estate taxes, assessments and special assessments now imposed on real
estate, there shall be levied, assessed or imposed (A) a tax, assessment, levy,
imposition, license fee or charge wholly or partially as a capital levy or
otherwise on the rents received therefrom, or (B) any other such additional or
substitute tax, assessment, levy, imposition, fee or charge, then all such
taxes, assessments, levies, impositions, fees or charges or the part thereof so
measured or based shall be deemed to be included within the term “real estate
taxes” for the purposes hereof; provided, however, that any such

 

-13-



--------------------------------------------------------------------------------

taxes, assessments, levies, fees, impositions or charges which are “in addition
to” (as opposed to “in lieu of” or “as a substitute for”) taxes otherwise
includable in this definition of real estate taxes shall only be deemed real
estate taxes if such amounts, from and after the time of their imposition, shall
generally be treated as real estate taxes in other leases entered into by
Landlord and by landlords of buildings comparable to the Building in midtown
Manhattan with tenants leasing in excess of 100,000 rentable square feet. The
term “real estate taxes” shall, notwithstanding anything to the contrary
contained herein, exclude any net income, franchise or “value added” tax,
inheritance tax or estate tax imposed or constituting a lien upon Landlord or
all or any part of the Land or Building, except to the extent that any of the
foregoing are hereafter assessed against owners or lessors of real property in
their capacity as such (as opposed to any such taxes which are of general
applicability). Notwithstanding anything to the contrary contained herein, if
and to the extent that business improvement district or similar charges are
levied, assessed or imposed upon or with respect to the building project during
the base tax year and thereafter cease to be levied, assessed or imposed upon or
with respect to the building project, the corresponding business improvement
district or similar charges that so cease to be levied, assessed or imposed
shall be deemed deleted from the real estate taxes payable during the base tax
year.

 

(f) The phrase “real estate taxes payable during the base tax year” shall mean
that amount obtained by multiplying (i) the assessed values, as finally
determined, applicable to the building project which are in fact applied to the
tax rate in determining the amounts payable to the City of New York for the base
tax year by (ii) the tax rate applicable to the Borough of Manhattan for the
base tax year. Landlord hereby represents that the assessed valuation of the
building project for the base tax year has been set at $124,380,000.00 by the
City of New York, subject to Landlord’s right to challenge such assessed
valuation.

 

4.2. (a) If the real estate taxes payable for any comparative year shall exceed
the amount of the real estate taxes payable during the base tax year, Tenant
shall pay to Landlord, as additional rent for such comparative year, an amount
equal to The Percentage of the excess. Before or after the start of each
comparative year, Landlord shall furnish to Tenant a statement of the real
estate taxes payable for such comparative year, and a statement of the real
estate taxes payable during the base tax year. If the real estate taxes payable
for such comparative year exceed the real estate taxes payable during the base
tax year, additional rent for such comparative year, in an amount equal to The
Percentage of the excess, shall be due from Tenant to Landlord. Tenant
acknowledges that under the present law real estate taxes are payable by
Landlord (i) with respect to a fiscal year commencing July 1st and ending on the
following June 30th and (ii) in two (2) installments, in advance, the first of
which is payable on July 1st and the second and final payment of which is
payable on the following January 1st. Within thirty (30) days next following
rendition of the first statement of real estate taxes which shows an increase in
the real estate taxes for any comparative year, but not earlier than thirty (30)
days before the installment of real estate taxes is due, Tenant shall pay to
Landlord a sum equal to

 

-14-



--------------------------------------------------------------------------------

one-half (½) of the amount of the increase shown upon such real estate tax
statement for such comparative year and, subsequently, provided Landlord shall
have rendered to Tenant another Landlord’s statement of real estate taxes or
invoice with respect to the installment in question, Tenant shall pay to
Landlord no later than the later of (x) thirty (30) days prior to the date on
which the installment of real estate taxes is required to be paid by Landlord to
the taxing authority and (y) thirty (30) days after the rendition of Landlord’s
statement or invoice, as the case may be, a sum equal to one-half (½) of the
increase in real estate taxes payable with respect to such comparative year as
shown on such real estate tax statement or invoice, as the case may be. Tenant
further acknowledges that it is the purpose and intent of this Section 4.2 to
provide Landlord with The Percentage of the increase in real estate taxes at
least thirty (30) days prior to the time such installment of real estate taxes
is required to be paid by Landlord to the taxing authority without penalty or
interest. Accordingly, Tenant agrees that if the number of such installments,
and/or the time for payment thereof, and/or the fiscal year used for purposes of
real estate taxes, is changed, then, (a) at the time described in clause (b)
below, Tenant shall pay to Landlord the amount which shall provide Landlord with
The Percentage of the increase in real estate taxes applicable to the revised
installment of real estate taxes then required to be paid by Landlord to the
taxing authority and (b) this Article shall be appropriately adjusted to reflect
such change and the time for payment by Tenant to Landlord of The Percentage of
any increase in real estate taxes as provided in this Article shall be
appropriately revised so that Landlord shall always be provided with The
Percentage of the increase in real estate taxes no later than the later of (xx)
thirty (30) days prior to the date the installment of real estate taxes is
required to be paid by Landlord and (yy) thirty (30) days after the rendition of
a statement in respect thereof. If there shall be any increase in the real
estate taxes for any comparative year, whether during or after such comparative
year, or if there shall be any decrease in the real estate taxes for any
comparative year, the tax escalation payment for such comparative year shall be
appropriately adjusted and paid or refunded, as the case may be, in accordance
herewith; in no event, however, shall real estate taxes be deemed to have been
reduced below the real estate taxes payable during the base tax year.
Notwithstanding anything to the contrary contained herein, any amounts payable
by Tenant pursuant to this Section 4.2(a) shall be abated for the period
commencing on the Commencement Date and ending on the day immediately preceding
the Rent Commencement Date.

 

(b) Should the real estate taxes payable in respect of the base tax year be
reduced by final determination of legal proceedings, settlement or otherwise,
then, the real estate taxes payable during the base tax year shall be
correspondingly revised, the additional rent theretofore paid or payable
hereunder for all comparative years shall be recomputed on the basis of such
reduction, and Tenant shall pay to Landlord as additional rent, within ten (10)
days after being billed therefor, any deficiency between the amount of such
additional rent as theretofore computed and the amount thereof due as the result
of such recomputations.

 

-15-



--------------------------------------------------------------------------------

(c) If, after Tenant shall have made a payment of additional rent under Section
4.2(a) or Section 4.2(b) hereof, Landlord shall receive a refund of any portion
of the real estate taxes payable during any comparative year on which such
payment of additional rent shall have been based, as a result of a reduction of
such real estate taxes by final determination of legal proceedings, settlement
or otherwise, Landlord shall either within thirty (30) days after receiving the
refund pay to Tenant the Percentage of the net refund or credit against
subsequent fixed annual rent and additional rent The Percentage of the refund
(after deducting from such total refund the costs and expenses, including,
without limitation, appraisal, accounting and legal fees of obtaining the same,
to the extent that such costs and expenses were not theretofore collected from
Tenant for such comparative year); provided, however, such payment or credit to
Tenant shall in no event exceed Tenant’s tax escalation payment paid for such
comparative year.

 

(d) The statements of the real estate taxes to be furnished by Landlord as
provided above shall constitute a final determination as between Landlord and
Tenant of the real estate taxes for the periods represented thereby, unless
Tenant within ninety (90) days after they are furnished shall in writing
challenge their accuracy or their appropriateness. If Tenant shall dispute said
statements, then pending the resolution of such dispute Tenant shall pay the
additional rent to Landlord in accordance with the statements furnished by
Landlord.

 

(e) In no event shall the fixed annual rent under this Lease be reduced by
virtue of this Article 4.

 

(f) If the Commencement Date is not the first day of the first comparative year,
then the additional rent due hereunder for such first comparative year shall be
a proportionate share of the said additional rent for the entire comparative
year, said proportionate share shall be based upon the length of time that this
Lease shall have been in existence during such first comparative year. Upon the
date of any expiration or termination of this Lease (except termination because
of Tenant’s default), whether the same be the date hereinbefore set forth for
the expiration of the term or any prior or subsequent date, a proportionate
share of said additional rent for the comparative year during which such
expiration or termination occurs shall immediately become due and payable by
Tenant to Landlord, if it was not theretofore already billed and paid. The said
proportionate share shall be based upon the length of time that this Lease shall
have been in existence during such comparative year. Landlord shall promptly
cause statements of said additional rent for that comparative year to be
prepared and furnished to Tenant. Landlord and Tenant shall thereupon make
appropriate adjustments of amounts then owing.

 

(g) Landlord’s and Tenant’s obligation to make the adjustments referred to in
Sections 4.2(b) and 4.2(f) hereof shall survive any expiration or sooner
termination of this Lease.

 

-16-



--------------------------------------------------------------------------------

(h) Landlord shall, with respect to each comparative year, bring an application
or proceeding seeking a reduction in real estate taxes or the assessed valuation
of the Building to the extent that doing so would be reasonable and customary
for landlords of comparable first-class office buildings in midtown Manhattan
for the comparable year in question; provided, however, that Landlord shall not
be required to bring any such application or proceeding for any such comparable
year if Landlord obtains with respect to such comparable year a letter from a
recognized certiorari attorney or consultant that in such persons opinion, it
would not be advisable or productive to bring any such application or
proceeding. Tenant, for itself and its immediate and remote subtenants and
successors in interest hereunder, hereby waives, to the extent permitted by law,
any right Tenant may now or in the future have to protest or contest any real
estate taxes or to bring any application or proceeding seeking a reduction in
real estate taxes or assessed valuation or otherwise challenging the
determination thereof.

 

(i) Tenant shall pay to Landlord, within fifteen (15) days after being billed
therefor, The Percentage of any costs and expenses incurred by Landlord in
contesting any items comprising real estate taxes and/or the assessed value of
the building project (to the extent that such costs and expenses were not
theretofore collected from Tenant).

 

(j) Landlord’s failure to render or delay in rendering a bill with respect to
any installment of real estate taxes shall not prejudice Landlord’s right to
thereafter render such a bill for such installment, nor shall the rendering of a
bill for any installment prejudice Landlord’s right to thereafter render a
corrected bill for such installment.

 

(k) Tenant acknowledges that the building project includes an office building
and the Land, and Landlord and Tenant agree that if Landlord shall add any
adjoining parcel(s) of land to the Land and/or if a change shall occur in the
assessed valuation of the building project as a result of a change in the size
of the Land, and/or by virtue of the demolition and/or construction of
substantial improvements on the Land, there shall be equitable adjustments to
The Percentage, to the real estate taxes payable during the base tax year, and
to the real estate taxes payable for each comparative year subsequent to the
relevant event referred to herein, so as to offset the impact of such
acquisition, changes and/or improvements.

 

(l) Any discount for the early payment or prepayment of real estate taxes shall
be subtracted from real estate taxes.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 5

 

EXPENSE ESCALATION

 

5.1. Tenant shall pay to Landlord, as additional rent, expense escalation in
accordance with this Article 5:

 

Definitions: For purposes of this Article 5, the following definitions shall
apply:

 

(a) The term “Expense Base Factor” shall mean the amount of Expenses for the
calendar year 2004.

 

(b) The term “The Percentage” for purposes of computing expense escalation shall
mean, from time to time, the percentage obtained by dividing the number of
rentable square feet in the demised premises by the number of rentable square
feet in the Building (excluding ground-floor retail space and any below-grade
retail space). As of the date of this Lease, The Percentage, for purposes of
computing expense escalation, is seven and 93/100ths percent (7.93%), based upon
the agreement of the parties that (i) the number of rentable square feet within
the demised premises as constituted as of the date of this Lease shall be deemed
to be 88,538 and (ii) the number of rentable square feet within the Building
(excluding ground-floor retail space and any below-grade retail space) as
constituted as of the date of this Lease shall be deemed to be 1,115,983.

 

(c) The term “the building project” shall mean the Land, with all the
improvements thereon, any property beneath the Land, the curbs, sidewalks and
plazas on and/or immediately adjoining the Land, and all easements, air rights,
development rights and other appurtenances to the Building or the Land or both
the Land and the Building.

 

(d) The term “comparative year” for the purposes of computing expense escalation
shall mean the twelve (12) consecutive month period commencing on January 1,
2005, and each subsequent period of twelve (12) months during which occurs any
portion of the term of this Lease.

 

(e) The term “Expenses” shall mean the total of all the costs and expenses
incurred or borne by Landlord and Landlord’s affiliates and/or on their behalf
with respect to the repair, replacement, operation, maintenance and/or security
of the building project and the services provided tenants therein, including,
without limitation, the costs and expenses incurred for and with respect to:
steam and any other fuel; water rates and sewer rents; air-conditioning,
ventilation and heating (subject to adjustment as hereinafter described);
Building electric current, elevator cab, and all interior and exterior cleaning
and window washing; lobby and plazas maintenance and cleaning; elevators;
escalators; protection and security; lobby decoration and interior and exterior
landscape maintenance; repairs, replacements and improvements which are
appropriate for the continued operation of the Building as a first-class
building; maintenance; painting of non-tenant areas; supplies; fire, extended
coverage, terrorism, boiler and machinery, sprinkler, apparatus, public
liability and property damage, rental and plate glass insurance and any other
insurance required by a mortgagee or deemed necessary by Landlord in its
reasonable discretion; wages, salaries, disability benefits, pensions,
hospitalization, retirement plans and group insurance respecting employees of
the Landlord up to and including the building manager; uniforms and working
clothes for such employees and the cleaning thereof; expenses imposed on the
Landlord pursuant to law or to any

 

-18-



--------------------------------------------------------------------------------

collective bargaining agreement with respect to such employees; workmen’s
compensation insurance, payroll, social security, unemployment and other similar
taxes with respect to such employees; the cost for a bookkeeper and for an
accountant; professional and consulting fees, including legal and auditing fees;
association fees or dues; and an annual fee for management of the Building (the
“Management Fee”).

 

The Management Fee included in the Expense Base Factor (the “Base Management
Fee”) shall be the management fee for the calendar year 2004, which the parties
hereby agree shall be deemed to be $662,545.00, and such amount shall not be
subject to increase or decrease pursuant to any provision of this Lease or
otherwise. The Management Fee shall be increased for each comparative year for
which Tenant pays additional rent hereunder by the percentage increase in the
CPI for the month of December of such comparative year over the CPI for December
2004. Thus for example, the Management Fee for the 2005 comparative year shall
be equal to the sum of (x) the Base Management Fee plus (y) the product obtained
by multiplying the Base Management Fee by the percentage increase in the CPI
from December 2004 to December 2005. The Management Fee for each comparative
year shall be finally determined following the close of such comparative year
and included in Landlord’s Statement (as such term is hereinafter defined)
relating to such comparative year. During the course of such comparative year,
the amount included in Expenses for the Management Fee shall be based upon
Landlord’s reasonable estimate of the amount by which the CPI will increase from
December 2004 to December of such comparative year and included in Landlord’s
written statement given pursuant to Section 5.2(a) setting forth Landlord’s
reasonable estimate of the Expense Payment for such comparative year.

 

The fees for cleaning (the “Cleaning Fee”) included in the Expense Base Factor
(the “Base Cleaning Fee”) shall be the Cleaning Fee for the calendar year 2004,
which the parties hereby agree shall be deemed to be $3,905,941, and such amount
shall not be subject to increase or decrease pursuant to any provision of this
Lease or otherwise. The Base Cleaning Fee shall be increased for the first
comparative year for which Tenant pays additional rent hereunder by the
percentage increase in the Wage Rate from calendar year 2004 to calendar year
2005. Thereafter, the Cleaning Fee shall be increased for each comparative year
(the “Applicable Comparative Year”) by multiplying (A) the Cleaning Fee for the
immediately preceding comparative year (the “Prior Year Cleaning Fee”) by (B)
the percentage increase in the Wage Rate from the immediately preceding
comparative year to the Applicable Comparative Year, and adding such product to
the Prior Year Cleaning Fee. Annexed hereto as Exhibit J is a sample calculation
of the manner in which the Cleaning Fee will be calculated for each comparative
year.

 

The term “Wage Rate” shall mean the minimum regular hourly wage rate (including
fringe benefits) for employment of porters in Class A office buildings from time
to time established by Agreement between The Realty Advisory Board on Labor
Relations, Inc. and Local 32B-32J of the Building Service Employees
International

 

-19-



--------------------------------------------------------------------------------

Union AFL-CIO (the “Union”) or by the successors to either or both of them. If
the Union or its successor shall cease to exist or function, increases in fees
for cleaning for purposes of computing Expenses shall be based upon Landlord’s
reasonable determination of the then-standard practice for escalating cleaning
fee charges in first-class office buildings in the Borough of Manhattan that are
comparable to the Building, provided that if there is more than one standard
practice, Landlord shall select the standard practice that will put the parties,
as closely as possible, in the same economic position with respect to fees for
cleaning included in Expenses that the parties are in on the date of this Lease.
The manner of calculation used to compute the Wage Rate for calendar year 2004,
and which will be used to compute the Wage Rate for each comparative year
thereafter, is shown on Exhibit K annexed hereto.

 

Notwithstanding anything to the contrary contained herein, the term “Expenses,”
shall not include the following items:

 

(1) leasing commissions or brokerage commissions; the cost of tenant
installations, decorations and improvements (and of the supervision and
administration of the construction of such improvements) made for tenant(s) of
the Building, the costs incurred in the preparation, remodeling or renovation of
space for occupancy by tenants, and any other contribution or concession by
Landlord to the cost of tenant improvements;

 

(2) salaries, fringe benefits and other compensation for personnel above the
grade of building manager;

 

(3) all expenditures for capital improvements except (x) those which under
generally applied real estate practice are expensed (i.e., it being understood
by way of illustration but not by way of limitation, that Landlord may expense
an item if Landlord can reasonably demonstrate that it would be less expensive
to replace such item in a given year than repair it in the same year and
therefore it would be less costly to Tenant in the applicable comparative year)
and (y) capital expenditures required by Legal Requirements, in which case the
annual amortization of the cost of the capital expenditures permitted to be
included as Expenses in accordance with this item (y) shall be included in
Expenses for the comparative year in which the costs are incurred and subsequent
comparative years, such annual amortization to be calculated on a straight line
basis over fifteen (15) years, with an interest factor equal to the Base Rate at
the time of Landlord’s having incurred said expenditure;

 

(4) cost of repairs or replacements incurred by reason of fire or other casualty
or caused by the exercise of the right of eminent domain;

 

(5) advertising, entertaining and promotional expenditures;

 

(6) other costs and expenses otherwise includible in Expenses, to the extent
that Landlord is reimbursed from other sources for such costs and expenses
(excluding, however, any reimbursement from tenants of the Building, including
Tenant,

 

-20-



--------------------------------------------------------------------------------

pursuant to so-called escalation provisions in the nature of this Article 5),
provided that Tenant will only be credited for actual reimbursement for actual
costs incurred by Landlord, and Tenant will not be credited for any profit above
Landlord’s cost;

 

(7) costs incurred in performing work or furnishing services to or for
individual tenants (including Tenant) to the extent that such work or service is
in excess of any work or service Landlord at its expense is obligated to furnish
to or for Tenant;

 

(8) debt service on mortgages (i.e., interest and principal payments and other
debt costs), ground rents, and financing and refinancing costs (and costs
associated with such financing and refinancing) in respect of any mortgage
placed on the building project or any portion thereof and any and all costs
incurred in obtaining or endeavoring to obtain the same;

 

(9) depreciation, except as otherwise expressly provided herein;

 

(10) attorneys’ fees, appraisal fees or accountants’ fees to the extent incurred
in connection with the negotiation and preparation of new or renewal leases in
the Building or in enforcing Landlord’s rights under leases (except to the
extent that the enforcement of such rights benefits one or more tenants of the
Building generally and Landlord does not recover such fees from the offending
tenant), or in connection with financing or transferring the Building or the
Real Property or Landlord’s interest therein, Building Work, or legal or
accounting fees in connection with tax returns, tax reporting or accounting at
the landlord entity level;

 

(11) any expense to the extent of which Landlord is compensated by insurance;

 

(12) costs of acquiring, leasing, insuring, restoring, removing or replacing
works of art of the quality and nature of “fine art”;

 

(13) any cost incurred in connection with the preparation of any space in the
Building for any tenant’s (including Tenant’s) occupancy and any other
contribution by Landlord to the cost of such tenant improvements;

 

(14) costs incurred with respect to removal or encapsulation or other treatment
of hazardous material as defined under present or future state, federal or local
laws relating to the environment but excepting costs of normal and customary
testing and monitoring;

 

(15) costs of placing the common areas of the Building in compliance with the
ADA except for costs of placing the common areas of the Building in compliance
with amendments to, or changes in (as opposed to a first interpretation of)
governmental agency interpretations of or regulations governing the ADA after
the Commencement Date only;

 

-21-



--------------------------------------------------------------------------------

(16) any cost representing an amount paid to an affiliate of Landlord to the
extent the same is in excess of the amount which would reasonably have been paid
in the absence of such relationship;

 

(17) lease takeover costs incurred by Landlord in connection with leases in the
Building;

 

(18) costs otherwise includable in Expenses to the extent reimbursed to Landlord
directly by Tenant or other tenants (other than through provisions similar to
this Article 5);

 

(19) the cost of any judgment, settlement, or arbitration award resulting from
any liability of Landlord or Landlord’s failure to meet its legal or contractual
obligations, and all expenses incurred in connection therewith (other than a
liability for amounts otherwise includable in Expenses hereunder);

 

(20) the cost of providing any service that would customarily be provided by a
managing agent and the cost of which would customarily be included in the
Management Fee;

 

(21) the cost of acquiring or replacing any separate electrical meter, water
meter or other utility meters Landlord may provide to any of the tenants in the
Building;

 

(22) costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act or similar law, except in any comparative
year to the extent that such costs are offset by savings realized by Landlord in
such comparative year in connection therewith;

 

(23) costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests;

 

(24) costs to correct any material misrepresentation or satisfy any
indemnification obligations of Landlord, and any legal or consultant costs
incurred in connection with disputes with tenants of the Building (except to the
extent that the resolution of such disputes benefit one or more tenants of the
Building generally and Landlord does not recover such fees from the offending
tenant);

 

(25) any increase in insurance premiums for the Building due to acts or
omissions of other tenants of the Building or uses or particular manners of use
of space in the building by other tenants, it being understood that Tenant will
not dispute Landlord’s reasonable determination that such increase is not
attributable to another tenant;

 

(26) that portion of costs incurred in connection with the Building and other
properties that are reasonably attributable to such other properties;

 

-22-



--------------------------------------------------------------------------------

(27) franchise, transfer gains, estate, inheritance, transfer, corporate,
unincorporated business, succession, gift, capital stock or income taxes imposed
upon Landlord;

 

(28) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

 

(29) any interest or penalty charges incurred by Landlord due to the negligent
or willful violation of any Legal Requirement by Landlord;

 

(30) lease takeover costs and costs incurred by Landlord in connection with
enforcement of other leases or subleases in the Building;

 

(31) mail center services for other tenants in the Building if such services are
not made available to Tenant;

 

(32) expenses arising from Landlord’s charitable or political contributions;

 

(33) rent paid by Landlord for office space (including office space used for a
management office) and any other expenses related to such office space;
provided, however, that Landlord may include in Expenses the rental value of
Landlord’s Building office or other space utilized by the personnel of Landlord,
Landlord’s affiliates or Landlord’s managing agent in connection with the
repair, replacement, maintenance, operation and/or security of the building
project (to the extent that such rental value shall be based on no more than
1,500 rentable square feet of space as if same were located in the basement of
the Building), and all Building office expenses, such as telephone, utility,
stationery and similar expenses incurred in connection therewith;

 

(34) dues and fees for trade and industry associations and costs of their
related activities to the extent such dues, fees and costs exceed those
customarily incurred by owners of office buildings similarly situated;

 

(35) expenses for repairs and maintenance which are covered by warranties or
guarantees (except to the extent that Landlord, acting diligently, is unable to
enforce such warranties or guarantees);

 

(36) expenses allocable directly and solely to the ground floor retail space of
the Building; and

 

(37) the cost of electric energy furnished directly by Landlord to Tenant and
other tenants in the Building.

 

If Landlord shall purchase any item of capital equipment or make any capital
expenditure designed to result in savings or reductions in Expenses, then the
costs

 

-23-



--------------------------------------------------------------------------------

for same shall be included in Expenses. The costs of capital equipment or
capital expenditures are so to be included in Expenses for the comparative year
in which the costs are incurred and subsequent comparative years, on a straight
line basis, to the extent that such items are amortized over such period of time
as reasonably can be estimated as the time in which such savings or reductions
in Expenses are expected to equal Landlord’s costs for such capital equipment or
capital expenditure, with an interest factor equal to the Base Rate at the time
of Landlord’s having incurred said costs. If Landlord shall lease any such item
of capital equipment designed to result in savings or reductions in Expenses,
then the rentals and other costs paid pursuant to such leasing shall be included
in Expenses for the comparative year in which they were incurred.

 

(f) If during all or part of calendar year 2004 or any comparative year,
Landlord shall not furnish any particular item(s) of work or service (which
would constitute Expenses hereunder) to portions of the Building, due to the
fact that such portions are not occupied or leased, or because such item of work
or service is not required or desired by the tenant of such portion, or such
tenant is itself obtaining and providing such item of work or service, then, for
the purposes of computing the additional rent payable hereunder, the amount of
Expenses for such item for such period shall be increased by an amount equal to
the additional Expenses which would reasonably have been incurred during such
period by Landlord if it had at its own expense furnished such item of work or
services to such portion of the Building.

 

5.2. (a) If Expenses for any comparative year shall be greater than the Expense
Base Factor, Tenant shall pay to Landlord, as additional rent for such
comparative year in the manner hereinafter provided, an amount equal to The
Percentage of the excess of the Expenses for such comparative year over the
Expense Base Factor (such amount being herein called the “Expense Payment”).
Notwithstanding anything to the contrary contained herein, the Expense Payment
shall be abated for the period commencing on the Commencement Date and ending on
the day immediately preceding the Rent Commencement Date.

 

Landlord may furnish to Tenant, prior to the commencement of each comparative
year, a written statement setting forth in reasonable detail Landlord’s
reasonable estimate of the Expense Payment for such comparative year. Tenant
shall pay to Landlord on the first day of each month during the comparative year
in which the Expense Payment will be due, an amount equal to one-twelfth
(1/12th) of Landlord’s reasonable estimate of the Expense Payment for such
comparative year. If, however, Landlord shall not furnish any such estimate for
a comparative year or if Landlord shall furnish any such estimate for a
comparative year subsequent to the commencement thereof, then (i) until the
first day of the month following the month in which such estimate is furnished
to Tenant, Tenant shall pay to Landlord on the first day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Article 5 in
respect of the last month of the preceding comparative year; (ii) after such
estimate is furnished to Tenant, Landlord shall give notice to Tenant stating
whether the

 

-24-



--------------------------------------------------------------------------------

installments of the Expense Payment previously made for such comparative year
were greater or less than the installments of the Expense Payment to be made for
the comparative year in which the Expense Payment will be due in accordance with
such estimate, and (A) if there shall be a deficiency, Tenant shall pay the
amount thereof within thirty (30) days after demand therefor, or (B) if there
shall have been an overpayment, Landlord shall within thirty (30) days of such
notice refund to Tenant the amount thereof; and (iii) on the first day of the
month following the month in which such estimate is furnished to Tenant and
monthly thereafter throughout the remainder of such comparative year Tenant
shall pay to Landlord an amount equal to one-twelfth (1/12th) of the Expense
Payment shown on such estimate. Landlord may, during each comparative year,
furnish to Tenant a revised statement of Landlord’s reasonable estimate of the
Expense Payment for such comparative year, and in such case, the Expense Payment
for such comparative year shall be adjusted and paid or refunded or credited, as
the case may be, substantially in the same manner as provided in the preceding
sentence.

 

(b) Landlord shall furnish to Tenant a statement setting forth the Expense
Payment payable by Tenant (a “Landlord’s Statement”) for each comparative year
(and shall endeavor to do so within one hundred eighty (180) days after the end
of each comparative year). Such statement shall set forth in reasonable detail
the Expenses for such comparative year. If the Landlord’s Statement shall show
that the sums paid by Tenant, if any, under Section 5.2(a) hereof exceeded the
Expense Payment to be paid by Tenant for the comparative year for which such
Landlord’s Statement is furnished, Landlord’s Statement shall be sent to Tenant
together with a refund to of Tenant the amount of such excess; and if the
Landlord’s Statement for such comparative year shall show that the sums so paid
by Tenant were less than the Expense Payment to be paid by Tenant for such
comparative year, Tenant shall pay the amount of such deficiency within fifteen
(15) days after demand therefor. The Landlord’s Statement furnished to Tenant
shall constitute a final determination as between Landlord and Tenant of the
Expenses for the periods represented thereby, unless Tenant within one hundred
twenty (120) days after such Landlord’s Statement is furnished shall give a
notice to Landlord that it disputes its accuracy or appropriateness, which
notice shall specify the particular respects in which the statement is
inaccurate or inappropriate. Pending the resolution of such dispute, Tenant
shall pay the additional rent to Landlord in accordance with the Landlord’s
Statement furnished by Landlord.

 

(c) (i) Tenant, upon reasonable notice given within the one hundred twenty (120)
day period provided for in Section 5.2(b) above, may elect to have Tenant’s
designated (in such notice) Audit Representative examine such of Landlord’s
books and records (collectively the “Records”) as are directly relevant to the
Landlord’s Statement in question, together with reasonable supporting data
therefor. In making such examination, Tenant agrees, and shall cause its
designated Audit Representative and its attorneys, accountants and other
professionals to agree, to keep confidential (A) any and all information
contained in such Records and (B) the circumstances and details

 

-25-



--------------------------------------------------------------------------------

pertaining to such examination and any dispute or settlement between Landlord
and Tenant arising out of such examination, except as may be required (1) by
applicable Legal Requirements or (2) by a court of competent jurisdiction or
arbitrator or in connection with any action or proceeding before a court of
competent jurisdiction or arbitrator, or (3) to be disclosed to Tenant’s
attorneys, accountants and other professionals in connection with any dispute
between Landlord and Tenant; and Tenant will confirm and cause its Audit
Representative and its attorneys, accountants and other professionals to confirm
such agreement in a separate written agreement, if requested by Landlord. If
Tenant shall not give such notice within such one hundred twenty (120) day
period, then the Landlord’s Statement as furnished by Landlord shall be
conclusive and binding upon Tenant. For purposes of this Lease, “Audit
Representative” shall mean (x) a firm of certified public accountants or a
subsidiary of a firm of certified public accountants including, without
limitation, lease audit and analysis services (provided that the members of such
subsidiary are certified public accountants) or (y) employees of Tenant. The
Audit Representative shall not be retained by Tenant on a contingency fee basis.

 

(ii) In the event that Tenant, after having reasonable opportunity to examine
the Records, shall disagree with a Landlord’s Statement, then Tenant may send a
written notice (herein called a “Tenant’s Statement”) to Landlord of such
disagreement (but in no event more than sixty (60) days from the date on which
the Records are made available to Tenant), specifying in reasonable detail the
basis for Tenant’s disagreement. Landlord and Tenant shall attempt to adjust
such disagreement. If they are unable to do so within thirty (30) days, Landlord
and Tenant shall designate a certified public accountant (the “Arbiter”) whose
determination made in accordance with this Section 5.2(c)(ii) shall be binding
upon the parties and concurrently therewith (A) Landlord shall inform Tenant and
the Arbiter of Landlord’s determination of the amount due from Tenant
(“Landlord’s Determination”), which amount may be different than the amount
contained in Landlord’s Statement, and (B) Tenant shall inform Landlord and the
Arbiter of Tenant’s determination of the amount of the Expense Payment Tenant
claims is due from Tenant (“Tenant’s Determination”). If the determination of
the Arbiter shall substantially confirm the determination of Landlord, then
Tenant shall pay the cost of the Arbiter. If the Arbiter shall substantially
confirm the determination of Tenant, then Landlord shall pay the cost of the
Arbiter. In all other events, the cost of the Arbiter shall be borne equally by
Landlord and Tenant. The Arbiter shall be a partner, principal or member of an
independent certified public accounting firm of at least one hundred fifty (150)
partners, principals or members who are certified public accountants, and who
has at least five (5) years of experience in commercial real estate accounting.
In the event that Landlord and Tenant shall be unable to agree upon the
designation of the Arbiter within thirty (30) days after receipt of notice from
the other party requesting agreement as to the designation of the Arbiter, which
notice shall contain the names and addresses of two or more certified public
accountants who are acceptable to the party sending such notice (any one of
whom, if acceptable to the party receiving such notice as shall be evidenced by
notice given by the receiving party to the other party within such

 

-26-



--------------------------------------------------------------------------------

thirty (30) day period, shall be the agreed upon Arbiter), then either party
shall have the right to request the American Arbitration Association (herein
called the “AAA”) (or any organization which is the successor thereto) to
designate as the Arbiter a certified public accountant whose determination made
in accordance with this Section shall be conclusive and binding upon the
parties, and the cost charged by the AAA (or any organization which is the
successor thereto), for designating such Arbiter, shall be shared equally by
Landlord and Tenant. Landlord and Tenant hereby agree that any determination
made by an Arbiter designated pursuant to this Section shall not exceed
Landlord’s Determination, nor shall such determination be less than Tenant’s
Determination, and that any determination which does not comply with the
foregoing shall be null and void and not binding on the parties. In rendering
such determination such Arbiter shall not add to, subtract from or otherwise
modify the provisions of this Lease, including the immediately preceding
sentence. Notwithstanding the foregoing provisions of this Section, Tenant,
pending the resolution of any contest pursuant to the terms hereof, shall
continue to pay all sums as determined to be due in the first instance by such
Landlord’s Statement and upon the resolution of such contest, suitable
adjustment shall be made in accordance therewith with appropriate refund to be
made by Landlord to Tenant (or credit allowed Tenant against fixed annual rent
and additional rent becoming due) if required thereby. For purposes of this
Section, the term “substantially” shall mean a variance of five percent (5%) or
more.

 

(d) In no event shall the fixed annual rent under this Lease be reduced by
virtue of this Article 5, except as otherwise expressly provided in this Lease.

 

(e) If the Rent Commencement Date is not the first day of the first comparative
year, then the additional rent due hereunder for such first comparative year
shall be a proportionate share of said additional rent for the entire
comparative year, said proportionate share to be based upon the length of time
that this Lease shall have been in existence during such first comparative year.
Upon the date of any expiration or termination of this Lease (except termination
because of Tenant’s default) whether the same be the date hereinabove set forth
for the expiration of the term, or any prior or subsequent date, a proportionate
share of said additional rent for the comparative year during which such
expiration or termination occurs shall immediately become due and payable by
Tenant to Landlord, if it was not theretofore already billed and paid. The said
proportionate share shall be based upon the length of time that this Lease shall
have been in existence during such comparative year. Landlord shall, as soon as
reasonably practicable, cause statements of the Expenses for that comparative
year to be prepared and furnished to Tenant. Landlord and Tenant shall thereupon
make appropriate adjustments of amounts then owing.

 

(f) Landlord’s and Tenant’s obligation to make the adjustments referred to in
Sections 5.2(a), 5.2(b) and 5.2(e) hereof shall survive any expiration or sooner
termination of this Lease.

 

-27-



--------------------------------------------------------------------------------

(g) Landlord’s failure to render or delay in rendering a Landlord’s Statement
with respect to any comparative year or any component of the Expense Payment
shall not prejudice Landlord’s right to thereafter render a Landlord’s Statement
with respect to any such comparative year or any such component, nor shall the
rendering of a Landlord’s Statement for any comparative year prejudice
Landlord’s right to thereafter render a corrected Landlord’s Statement for such
comparative year.

 

ARTICLE 6

 

INSURANCE

 

6.1. Tenant, at its expense, shall maintain at all times during the term of this
Lease (a) ”all risk” property insurance covering all present and future Tenant’s
Property and leasehold improvements to a limit of not less than the full
replacement value thereof, such insurance to include a replacement cost
endorsement, and (b) commercial general liability insurance, including
contractual liability, in respect of the demised premises and the conduct or
operation of business therein, with Landlord and its managing agent, if any, and
each Superior Lessor and Superior Mortgagee whose name and address shall
previously have been furnished to Tenant, as additional insureds, with limits of
not less than Five Million ($5,000,000) Dollars combined single limit for bodily
injury and property damage liability in any one occurrence, (c) steam boiler,
air-conditioning or machinery insurance, if there is a boiler or pressure object
or similar equipment in the demised premises, with Landlord and its managing
agent, if any, and each Superior Lessor and Superior Mortgagee whose name and
address shall previously have been furnished to Tenant, as additional insureds,
with limits of not less than Five Million ($5,000,000) Dollars and (d) when
Alterations are in progress, the insurance specified in Section 8.5 hereof. The
limits of such insurance shall not limit the liability of Tenant. Tenant shall
deliver to Landlord and any additional insureds, at least ten (10) days prior to
the Commencement Date, such fully paid-for policies or certificates of
insurance, in form reasonably satisfactory to Landlord issued by the insurance
company or its authorized agent. Tenant shall procure and pay for renewals of
such insurance from time to time before the expiration thereof, and Tenant shall
deliver to Landlord and any additional insureds such renewal policy or a
certificate thereof at least thirty (30) days before the expiration of any
existing policy. All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best’s
Insurance Reports or any successor publication of comparable standing and
carrying a rating of A VIII or better or the then equivalent of such rating, and
all such policies shall contain a provision whereby the same cannot be canceled
or modified unless Landlord and any additional insureds are given at least
thirty (30) days prior written notice of such cancellation or modification. The
proceeds of policies providing “all risk” property insurance of leasehold
improvements and Tenant’s improvements and betterments shall be payable to
Landlord, Tenant and each Superior Lessor and Superior Mortgagee as their
interests may appear. The parties shall cooperate with each other in connection
with the collection of any insurance monies that may be due in the event of

 

-28-



--------------------------------------------------------------------------------

loss and Tenant shall execute and deliver to Landlord such proofs of loss and
other instruments which may be reasonably required to recover any such insurance
monies.

 

6.2. Landlord may from time to time require that the amount of the insurance to
be maintained by Tenant under Section 6.1 hereof be reasonably increased, so
that the amount thereof adequately protects Landlord’s interest; provided,
however, that the amount to which such insurance requirements may be increased
shall not exceed an amount then being required by landlords of comparable
first-class office buildings in midtown Manhattan.

 

ARTICLE 7

 

ELECTRICITY

 

7.1. Tenant shall contract directly with the Consolidated Edison Company or any
other utility company (an “Other Utility Provider”) which may furnish electric
service to the demised premises for the supply, at Tenant’s sole cost and
expense, of all electric current to be used in the demised premises. In
connection with the foregoing, an Other Utility Provider which Tenant shall
contract with shall be permitted, subject to and in accordance with the
applicable provisions of this Lease, including Article 8 hereof, to furnish
electric service to the demised premises provided and on condition that (a)
Tenant shall pay any and all costs and expenses with respect to the furnishing
of such electric service, and (b) Landlord and all other tenants and occupants
of the Building shall not be required to contract with such Other Utility
Provider. Tenant may utilize the then existing electric meter(s), electric
feeders, risers and wiring serving the demised premises to the extent available
and safely capable of being used for such purpose and only to the extent of
Tenant’s then demand load. In the event Tenant shall elect to arrange for the
replacement of the then existing electric meter(s), Tenant shall, at its sole
cost and expense, arrange for the installation of such replacement electric
meter(s) which shall service the demised premises and measure Tenant’s
consumption of electric current in the demised premises. As long as Tenant is
obtaining electric service pursuant to this Section 7.1, Tenant shall, at its
sole cost and expense, arrange for the repair and maintenance of the electric
meter(s) which shall service the demised premises and Tenant agrees that
Landlord shall have no obligation in connection therewith. Tenant covenants and
agrees that in no event shall its use of electric current in the demised
premises exceed six (6) watts (volts/amperes) demand load per useable square
foot (exclusive of the electric current consumed by the base building heating,
ventilation and air conditioning system), together with any increased demand
load as may be made available pursuant to a written agreement between Landlord
and Tenant in accordance with the provisions hereof after the installation by
Landlord, at Tenant’s sole cost and expense, of such additional risers, feeders
and other equipment that may be required in connection with such additional
demand load, and any breach by Tenant of this covenant shall be deemed a
material breach of this Lease. Landlord shall not unreasonably withhold its
consent to Tenant’s use of electric current in excess of six (6) watts
(volts/amperes) demand load per

 

-29-



--------------------------------------------------------------------------------

usable square foot and the installation of any additional risers, feeders or
other proper or necessary equipment required in connection therewith if, in
Landlord’s sole judgment: (i) allocated power is available in the Building for
use by Tenant without resulting in allocation to Tenant of a disproportionate
amount of allocated power and (ii) the installation of such additional risers,
feeders or other proper or necessary equipment will not cause permanent damage
or injury to the Building or the demised premises, or cause or create a
dangerous or hazardous condition or entail excessive or unreasonable
alterations, repair or expense or interfere with or disturb other tenants or
occupants of the Building. To the extent permitted by any applicable law or
regulation, Tenant shall be permitted, at its sole expense, to re-distribute
electrical capacity among the floors of the demised premises as Tenant
reasonably elects, and any installations or alterations resulting from such
re-distribution shall be deemed to be Specialty Alterations.

 

7.2. Landlord shall not in any way be liable or responsible to Tenant for any
loss, damage or expense which Tenant may sustain or incur if (a) the supply of
electric energy to the demised premises is temporarily interrupted or (b) the
quantity or character of electric service is changed or is no longer available
or suitable for Tenant’s requirements, except to the extent resulting from
Landlord’s willful misconduct or negligence.

 

7.3. At Landlord’s option, Landlord shall furnish and install all replacement
lighting, tubes, lamps, bulbs and ballasts required in the demised premises; and
in such event, Tenant shall pay to Landlord or its designated contractor upon
demand the then established reasonable charges therefor of Landlord or its
designated contractor, as the case may be.

 

ARTICLE 8

 

ALTERATIONS AND INSTALLATIONS

 

8.1. Tenant shall make no alterations, installations, additions, improvements or
changes (herein called “Alterations”) in or to the demised premises without
Landlord’s prior written approval. Landlord will not unreasonably withhold,
condition or delay its approval to requests for Alterations which are not
Material Alterations. A “Material Alteration” is an Alteration which (a) is not
limited to the interior of the demised premises or which affects the exterior
(including the appearance) of the Building, (b) is structural or affects the
strength of the Building (except that Landlord shall not unreasonably withhold,
condition or delay its consent to structural alterations which are customarily
performed by tenant of size comparable to Tenant in buildings comparable to the
Building, such as interconnecting staircases, and which do not have an adverse
effect on the structural integrity or strength of the Building), or (c)
adversely affects the usage or the proper functioning of the mechanical,
electrical, sanitary, heating, ventilating, air-conditioning or other service
systems of the Building. All such work shall be done only by the contractors and
subcontractors listed on

 

-30-



--------------------------------------------------------------------------------

Exhibit G annexed hereto which list shall include not less than two (2)
subcontractors unaffiliated with Landlord per trade (except with respect to air
and water balancing where there shall be one unaffiliated contractor) and three
(3) general contractors at least two (2) of which shall be unaffiliated with
Landlord (the “Approved List”). Landlord and Tenant agree that (a) Landlord may
add reputable contractors and subcontractors to the Approved List without
Tenant’s consent, and (b) Tenant may add reputable subcontractors to the
Approved List subject to Landlord’s prior consent, which consent shall not be
unreasonably withheld, delayed or conditioned. In addition, Landlord may,
without Tenant’s approval, remove any contractor or subcontractor from the
Approved List, provided, however, (A) Landlord agrees that no contractor or
subcontractor shall be deleted from the Approved List if Tenant has previously
delivered to such contractor or subcontractor an invitation to bid, or after
such contractor or subcontractor shall have been engaged by Tenant to perform an
Alteration in the demised premises and while such contractor or subcontractor is
engaged in performing an Alteration in the demised premises, nor shall such
contractor or subcontractor be precluded from completing any punch list items or
making any repairs which are under warranty if such contractor or subcontractor
is removed from the Approved List during or after the completion of its work on
behalf of Tenant, (B) Landlord shall notify Tenant promptly following the
removal of any contractor or subcontractor from the Approved List, and (C)
Landlord shall not remove a contractor or subcontractor from the Approved List
without a reasonable cause therefor. Notwithstanding anything to the contrary
set forth elsewhere in this Lease, Tenant may make non-structural interior
Alterations for which plans are not required to be filed with the New York City
Building Department or any other governmental agency, without obtaining
Landlord’s consent, provided that Tenant gives not less than ten (10) business
days’ prior written notice to Landlord of its intention to make any such
non-structural Alterations and furnishes to Landlord, together with said notice,
and, if prepared, plans and specifications showing the proposed non-structural
Alterations (but such notice and plans and specifications shall not be required
for painting and decorating, installation of cabinets, shelves, furniture,
furnishings, draperies, movable office equipment, wall hangings, carpeting,
telecommunications equipment and other personal property, decorations or
changes, plans for which are not required to be filed with the New York City
Building Department or any other governmental agency).

 

8.2. (a) Before proceeding with any Alteration, Tenant shall submit to Landlord,
for Landlord’s approval, plans and specifications for the work to be done, and
Tenant shall not proceed with such work until it obtains Landlord’s written
approval of such plans and specifications, which approval shall not be
unreasonably withheld, conditioned or delayed (except with respect to Material
Alterations). If Landlord shall fail to respond to Tenant’s written request for
approval of any Alterations, which request shall be accompanied by drawings,
plans and specifications in accordance with the provisions of this Section 8.2
(herein called an “Initial Alterations Request”) within ten (10) business days
after such Initial Alterations Request is received by Landlord, with Landlord’s
approval or disapproval with detailed comments thereon explaining the reasons
for such disapproval, then Tenant shall have the right to give to Landlord a

 

-31-



--------------------------------------------------------------------------------

second notice (herein called a “Second Alterations Request”), and if Landlord
shall fail to respond to such Second Alterations Request within five (5)
business days after Landlord’s receipt thereof with Landlord’s approval or
disapproval with detailed comments thereon explaining the reasons for such
disapproval, then such Second Alterations Request shall be deemed approved by
Landlord, provided that such Initial Alterations Request and Second Alterations
Request shall have specifically referred to this Section 8.2(a) and specifically
stated that Landlord must respond within such ten (10) business day and five (5)
business day periods or such Second Alterations Request for approval shall be
deemed approved. If Landlord shall fail to respond to Tenant’s written request
for approval of any resubmission of Tenant’s drawings, plans and specifications
made in response to a disapproval by Landlord of such drawings, plans and
specifications (herein called a “Resubmission Request”) within five (5) business
days after such request is received by Landlord with its approval, disapproval
or comments thereon, then Tenant shall have the right to give to Landlord a
second notice (herein called a ‘Second Resubmission Request’), and if Landlord
shall fail to respond to such Second Resubmission Request within five (5)
business days after Landlord’s receipt thereof with Landlord’s approval or
disapproval with detailed comments thereon explaining the reasons for such
disapproval, then such Second Resubmission Request shall be deemed approved by
Landlord, provided that such Resubmission Request and Second Resubmission
Request shall have specifically referred to this Section 8.2(a) and specifically
stated that Landlord must respond within such five (5) business day periods or
such Second Resubmission Request for approval shall be deemed approved.

 

(b) Tenant shall pay to Landlord within fifteen (15) days after demand, as
additional rent, Landlord’s reasonable third-party out of pocket costs and
expenses (including, without limitation, the fees of any architect or engineer
engaged by Landlord or any Superior Lessor or Superior Mortgagee for such
purpose) for reviewing said plans and specifications.

 

(c) Tenant agrees that any review or approval by Landlord of any plans and/or
specifications with respect to any Alterations is solely for Landlord’s benefit,
and without any representation or warranty whatsoever to Tenant with respect to
the adequacy, correctness or efficiency thereof or otherwise.

 

8.3. (a) Before proceeding with any Alteration which will cost more than
$250,000 (exclusive of the costs of decorating work and items constituting
Tenant’s Property), as estimated by a reputable contractor designated by
Landlord, Tenant shall furnish to Landlord one of the following: (i) a cash
deposit or (ii) an irrevocable, unconditional, negotiable letter of credit,
issued by and drawn on a bank or trust company which is a member of the New York
Clearing House Association in the form annexed hereto as Exhibit G; each to be
in an amount equal to one hundred twenty-five (125%) percent of the cost of the
Alteration, estimated as set forth above. Any such letter of credit shall be for
one year and shall be renewed by Tenant each and every year until the Alteration
in question is completed and shall be delivered to Landlord not less than thirty

 

-32-



--------------------------------------------------------------------------------

(30) days prior to the expiration of the then current letter of credit. Failure
to deliver such new letter of credit on or before said date shall be a material
breach of this Lease and Landlord shall have the right, inter alia, to present
the then current letter of credit for payment.

 

(b) Upon (i) the completion of the Alteration in accordance with the terms of
this Article 8 and (ii) the submission to Landlord of proof evidencing the
payment in full for said Alteration, the security deposited with Landlord (or
the balance of the proceeds thereof, if Tenant has furnished cash or a letter of
credit and if Landlord has drawn on the same) shall be returned to Tenant.

 

(c) Upon Tenant’s failure to properly perform, complete and fully pay for the
said Alteration, which failure continues after the giving of notice and the
expiration of applicable grace period, Landlord shall be entitled to draw on the
security deposited under this Article 8 to the extent Landlord reasonably deems
necessary in connection with the said Alteration, the restoration and/or
protection of the demised premises or the building project and the payment or
satisfaction of any costs, damages or expenses in connection with the foregoing
and/or Tenant’s obligations under this Article 8.

 

(d) The provisions of this Section 8.3 shall not apply to (i) the Named Tenant
or any Affiliate (as such term is defined in Section 15.2(a) hereof) of the
Named Tenant, (ii) any successor to the Named Tenant by acquisition, merger or
consolidation or (iii) any other Tenant hereunder, in each case (except for so
long as Tenant is the Named Tenant or an Affiliate of BlackRock, Inc.) for so
long as Tenant or such successor has a tangible net worth (as such term is
defined in Section 15.2 hereof) that is equal to or greater than the product
obtained by multiplying (i) the number of floors then included within the
demised premises by (ii) $15,000,000.00.

 

8.4. Tenant, in connection with any Alterations, shall comply with and observe
in all material respects the Alterations Rules and Regulations set forth as
Exhibit C annexed hereto, as same may be modified by Landlord from time to time.
During the progress of the work to be done by Tenant, said work shall be subject
to inspection by representatives of Landlord which shall be permitted access and
the opportunity to inspect, at all reasonable times upon reasonable advance
notice.

 

8.5. Tenant, at its expense, shall obtain (and furnish true and complete copies
to Landlord of) all necessary governmental permits and certificates for the
commencement and prosecution of Alterations and for final approval thereof upon
completion, and shall cause Alterations to be performed in all material respects
in compliance therewith, with all applicable laws and requirements of public
authorities, with all applicable requirements of insurance bodies and with the
plans and specifications approved by Landlord. Alterations shall be diligently
performed in a good and workerlike manner, using materials and equipment at
least equal in quality and class to the then standards for comparable
first-class office buildings in midtown Manhattan. Landlord, at no out-of-pocket
cost to Landlord, shall cooperate with Tenant in connection

 

-33-



--------------------------------------------------------------------------------

with Tenant’s efforts to procure any such governmental permits or certificates
(including assisting and/or joining Tenant in any application or similar
instrument), provided that Tenant shall indemnify and hold harmless Landlord
from and against any claims arising in connection with such cooperation, other
than any such claims arising from any incorrect information provided by Landlord
in connection therewith or any conditions at or in the Building which are
Landlord’s responsibility hereunder. Alterations shall be performed in such
manner as not to unreasonably interfere with or delay and as not to impose any
additional expense upon Landlord in the construction, maintenance, repair or
operation of the Building; and if any such additional expense shall be incurred
by Landlord as a result of Tenant’s performance of any Alterations, Tenant shall
pay such additional expense within fifteen (15) days after demand as additional
rent. Throughout the performance of Alterations, Tenant, at its expense, shall
carry, or cause to be carried, worker’s compensation insurance in statutory
limits, all risk “Builders Risk” insurance and general liability insurance, with
completed operation endorsement, for any occurrence in or about the building
project, under which Landlord and its agent and any Superior Lessor and Superior
Mortgagee whose name and address shall previously have been furnished to Tenant
shall be named as parties insured, in such limits as Landlord may reasonably
require, with insurers reasonably satisfactory to Landlord. Tenant shall furnish
Landlord with reasonably satisfactory evidence that such insurance is in effect
at or before the commencement of Alterations and, on request, at reasonable
intervals thereafter during the continuance of Alterations. No Alterations shall
involve the removal of any fixtures, equipment or other property in the demised
premises which are not Tenant’s Property without Landlord’s prior written
consent, unless such fixtures, equipment or other property shall be promptly
replaced at Tenant’s expense with fixtures, equipment or other property of like
utility and at least equal value.

 

8.6. Tenant agrees that the exercise of its rights pursuant to the provisions of
this Article 8 or of any other provisions of this Lease or the Exhibits hereto
shall not be done in a manner which would violate Landlord’s union contracts
affecting the building project, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference (beyond a de minimis
extent) with the business of Landlord or any tenant or occupant of the Building.
Tenant shall immediately stop work or other activity if Landlord notifies Tenant
that continuing such work or activity would violate Landlord’s union contracts
affecting the building project, or create any work stoppage, picketing, labor
disruption or dispute or disharmony or any interference (beyond a de minimis
extent) with the business of Landlord or any tenant or occupant of the Building.
Landlord agrees that it shall not discriminate as against Tenant in enforcing
the foregoing prohibition against interfering with the business of Landlord or
other tenants in the Building.

 

8.7. Tenant, at its expense, and with diligence and dispatch, shall procure the
cancellation or discharge of all notices of violation arising from or otherwise
connected with Alterations, or any other work, labor, services or materials done
for or supplied to Tenant, or any person claiming through or under Tenant (other
than by

 

-34-



--------------------------------------------------------------------------------

Landlord or its affiliates, agents, representatives or contractors), which shall
be issued by the Department of Buildings of the City of New York or any other
public authority having or asserting jurisdiction. Tenant shall defend,
indemnify and save harmless Landlord from and against any and all mechanic’s and
other liens and encumbrances filed in connection with Alterations, or any other
work, labor, services or materials done for or supplied to Tenant, or any person
claiming through or under Tenant, including, without limitation, security
interests in any materials, fixtures or articles so installed in and
constituting part of the demised premises and against all costs, expenses and
liabilities incurred in connection with any such lien or encumbrance or any
action or proceeding brought thereon. Tenant, at its expense, shall procure the
satisfaction or discharge of record of all such liens and encumbrances within
twenty (20) days after Tenant shall have received notice of the filing thereof.
However, nothing herein contained shall prevent Tenant from contesting, in good
faith and at its own expense, any notice of violation, provided that Tenant
shall comply with the provisions of Section 10.2 hereof.

 

8.8. Tenant will promptly, upon the completion of an Alteration deliver to
Landlord “as-built” drawings or approved shop drawings of any Alterations Tenant
has performed or caused to be performed in the demised premises. Notwithstanding
anything to the contrary contained herein, wherever this Lease requires the
submission of “as-built” drawings or approved shop drawings by Tenant, Tenant
may satisfy such obligation by submitting final marked drawings except with
respect to Alterations involving the electrical, sprinkler/life safety or HVAC
systems of the Building.

 

8.9. All fixtures and equipment installed or used by Tenant in the demised
premises shall be fully paid for by Tenant in cash and shall not be subject to
conditional bills of sale, chattel mortgage or other title retention agreements.

 

8.10. For a period of five (5) years following completion of each Tenant
Alteration costing in excess of $100,000.00, Tenant shall keep records thereof,
including the cost thereof. Tenant shall, within forty-five (45) days after
demand by Landlord, furnish to Landlord copies of such records and cost if
Landlord shall require same in connection with any proceeding to reduce the
assessed valuation of the building project, or in connection with any proceeding
instituted pursuant to Article 10 hereof or for any other reasonable purpose.

 

8.11. Subject to the provisions of Section 8.12 hereof, all alterations,
installations, additions and improvements attached to or built into the demised
premises shall become and be the property of Landlord, and shall remain upon and
be surrendered with the demised premises as a part thereof at the expiration or
sooner termination of this Lease. Notwithstanding the foregoing provisions, upon
notice to Tenant no later than six (6) months prior to the Expiration Date or
upon reasonable notice with respect to such earlier date upon which the term of
this Lease shall expire, Landlord, subject to the provisions of the last
sentence of this Section 8.11, may require Tenant to remove any kitchens,
cafeterias, vaults, private restrooms, security areas, staircases (other than
any

 

-35-



--------------------------------------------------------------------------------

staircases existing as of the date of this Lease), raised or above-slab
reinforced flooring, slab cuts, generators, uninterrupted power supply systems
and preaction fire alarm systems and associated equipment, and antennas,
satellite dishes and microwave communications facilities and associated
equipment, any auditorium and related audio/ visual and closed circuit
television facilities or other items which are unusually difficult or expensive
to remove (herein collectively called “Specialty Alterations”). In such event
Tenant shall remove the foregoing from the demised premises and the Building
prior to the expiration of this Lease at Tenant’s expense. Upon such removal
Tenant shall immediately and at its expense, repair and restore the affected
portion(s) of the demised premises and the Building to the condition existing
prior to installation and repair any damage to the affected portion(s) of the
demised premises or the Building due to such removal. Notwithstanding anything
to the contrary contained herein: (i) Tenant may include with any initial
request for Landlord’s approval of an Alteration given in accordance with the
provisions of Section 8.2 hereof a written request that Landlord designate any
Alterations that constitute Specialty Alterations and which Landlord will
require Tenant to remove pursuant to the provisions of this Section 8.11 and
(ii) Landlord shall not have the right to require Tenant to remove any Specialty
Alterations not so designated by Landlord at such time. Any such request made by
Tenant must specifically refer to the provisions of this Section 8.11 and the
consequences of Landlord’s failure to designate any such Alterations as
Specialty Alterations which will be required to be removed by Tenant.

 

8.12. Notwithstanding the provisions of Section 8.11 hereof, all movable
partitions, furniture systems, special cabinet work, business and trade
fixtures, machinery and equipment, communications equipment (including, without
limitation, telephone system, security system and wiring) and office equipment,
whether or not attached to or built into the demised premises, which are
installed in the demised premises by or for the account of Tenant and can be
removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the demised premises (herein collectively called “Tenant’s Property”)
shall be and shall remain the property of Tenant and may be removed by Tenant at
any time during the term of this Lease; provided that if any of Tenant’s
Property is removed, Tenant shall repair or pay the cost of repairing any damage
to the demised premises or to the Building resulting from the installation
and/or removal thereof. At or before the expiration or sooner termination of
this Lease, Tenant, at its expense, shall remove from the demised premises all
of Tenant’s furniture, equipment and other moveable personal property not
affixed or attached to the demised premises, and Tenant shall repair any damage
to the demised premises or the Building resulting from any installation and/or
removal of Tenant’s Property.

 

8.13. If any alterations, installations, additions, improvements or other
property which Tenant shall have the right to remove or be requested by Landlord
to remove as provided in Sections 8.11 and 8.12 hereof are not removed on or
prior to the expiration or sooner termination of this Lease, Landlord may, at
the option of Landlord,

 

-36-



--------------------------------------------------------------------------------

deem the same abandoned, and in such case Landlord shall have the right to
retain the property as Landlord’s property or to dispose of the same without
accountability to Tenant and at the sole cost and expense of Tenant. In case of
any damage to the demised premises or the Building resulting from the removal of
the property Tenant shall repair such damage or, in default thereof, shall
reimburse Landlord for Landlord’s cost in repairing such damage. This obligation
shall survive the expiration or sooner termination of this Lease.

 

8.14. Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
demised premises.

 

8.15. If and to the extent reasonably necessary, Landlord shall use commercially
reasonable efforts, at no out-of-pocket expense to Landlord, to arrange for
Tenant to have, throughout the term of this Lease, a right of access through
such tenant spaces (and other tenants shall have a right of access through the
demised premises provided Tenant may require that it be present during such
access) as may reasonably be necessary, to install, service, maintain and repair
cables, conduits, risers, piping, etc. running through the building for which
Tenant (or, as applicable, other tenants) is (or are) permitted or required to
install, service, maintain and repair, provided that the party desiring access
(i.e., Tenant or other tenants, as applicable) shall (a) provide Landlord and
the party whose space is affected with reasonable prior written notice of the
need for such access, (b) schedule such access so as not to interfere with the
affected party’s business or inconvenience other tenants of the building, (c)
either Tenant or other tenants (as the case may be) must install cables, wires,
etc. through conduits if such installation is made outside of their respective
demised premises, (d) repair, at the accessing party’s expense, any damage to
the building or the accessed space arising out of such access, (e) comply with
such reasonable requirements as Landlord or the affected party may impose and
(f) indemnify and hold Landlord and the party whose space is affected harmless
from and against any cost, claim, liability, damage or expense (including, but
not limited to, reasonable attorneys’ fees) incurred by such party as a result
of permitting such access and work. Landlord shall have no liability to Tenant
whatsoever in connection with any access afforded by Tenant to another tenant of
the Building pursuant to the provisions of this Section 8.15. Landlord makes no
representation or warranty that it will be able to arrange for Tenant to have
access to premises demised to other tenants of the Building and shall have no
liability whatsoever to Tenant, nor shall Tenant’s obligations under this Lease
be diminished, if Landlord is not able to make such arrangements.

 

-37-



--------------------------------------------------------------------------------

ARTICLE 9

 

REPAIRS AND MAINTENANCE

 

9.1. Tenant shall, at its expense, throughout the term of this Lease, take good
care of and maintain in good order and condition the demised premises and the
fixtures and improvements therein, including, without limitation, the property
which is deemed Landlord’s pursuant to Section 8.11 hereof and Tenant’s
Property, except as otherwise expressly provided in the last sentence of this
Section 9.1. Tenant shall be responsible for all repairs, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen or
unforeseen, in and to the demised premises, and shall be responsible for the
cost of all repairs, interior and exterior, structural and non-structural,
ordinary and extraordinary, foreseen or unforeseen, in and to the Building and
the facilities and systems thereof, the need for any of the foregoing which
arises out of (a) the performance or existence of Alterations, (b) the
installation, use or operation of the property which is deemed Landlord’s,
pursuant to Sections 8.11 and 8.12 hereof and Tenant’s Property, (c) the moving
of the property which is deemed Landlord’s pursuant to Sections 8.11 and 8.12
hereof and Tenant’s Property in or out of the Building, (d) the act, omission,
misuse or neglect of Tenant or any of its subtenants or its or their employees,
agents, contractors or invitees or (e) design flaws in any of Tenant’s plans and
specifications regardless of the fact that such Tenant’s plans may have been
approved by Landlord. Tenant, at its expense, shall promptly replace all
scratched, damaged or broken doors and glass (and the solar film, if any,
attached to the window glass) in and about the demised premises, including,
without limitation, entrance doors and shall be responsible for all repairs,
maintenance and replacement of wall and floor coverings in the demised premises
and for all the repair, maintenance and replacement of all horizontal portions
of the systems and facilities of the Building within or exclusively serving the
demised premises, including, without limitation, the sanitary and electrical
fixtures and equipment therein. All repairs in or to the demised premises for
which Tenant is responsible shall be promptly performed by Tenant in a manner
which will not interfere (except to a de minimis extent) with the use of the
Building by other occupants; provided, however, any repairs in and to the
Building and the facilities and systems thereof for which Tenant is responsible
shall be performed by Landlord at Tenant’s expense which expense shall be
commercially reasonable. The exterior walls of the Building, the portions of any
window sills outside the windows, and the windows are not part of the premises
demised by this Lease and Landlord reserves all rights to such parts of the
Building. Notwithstanding the foregoing provisions of this Section 9.1, Tenant
shall not be responsible for repairs to or replacements of any structural
elements of the Building or Building systems, except to the extent the need for
such repairs or replacements arises from the matters set forth in clauses (a),
(b), (c), (d) or (e) of the second sentence of this Section 9.1 or from the
negligence or willful misconduct of Tenant, its employees, agents or
contractors.

 

-38-



--------------------------------------------------------------------------------

9.2. Tenant shall give Landlord prompt notice of any defective condition in any
plumbing, heating, air-conditioning or ventilation system or electrical lines
located in, servicing or passing through the demised premises of which it has
actual knowledge. Following such notice, Landlord shall remedy the conditions,
but at the expense of Tenant if Tenant is responsible for same under the
provisions of this Article 9.

 

9.3. Tenant shall not place a load upon any floor of the demised premises
exceeding the floor load per square foot area which such floor was designed to
carry and which is allowed by the Certificate of Occupancy for the Building. If
Tenant shall desire a floor load in excess of that which such floor was designed
to carry (but does not exceed the amount allowed by law or the Certificate of
Occupancy for the Building), Landlord agrees (provided Landlord’s architects, in
their sole discretion, find that the work necessary to increase such floor load
does not adversely affect the structure of the Building, and further provided
that such work will not interfere with the amount or availability of any space
adjoining, alongside, above or below the demised premises, or interfere with the
occupancy of other tenants in the Building), to strengthen and reinforce the
same so as to give the live load desired, provided Tenant shall submit to
Landlord the plans showing the locations of and the desired floor live load for
the areas in question and provided further that Tenant shall agree to pay for or
reimburse Landlord on demand for the cost of such strengthening and
reinforcement as well as any other costs to and expenses of Landlord occasioned
by or resulting from such strengthening or reinforcement, together with the
costs of restoring the affected portion of the floor to its original condition
at the end of the term of this Lease if Landlord elects to do so.

 

9.4. Business machines and mechanical equipment used by Tenant which cause
vibration, noise, cold or heat that may be transmitted to the Building structure
or to any leased space to such a degree as to be objectionable to Landlord or to
any other tenant in the Building shall be placed and maintained by Tenant at its
expense in settings of cork, rubber or spring type vibration eliminators
sufficient to absorb and prevent such vibration or noise, or prevent
transmission of such cold or heat. The parties hereto recognize that the
operation of elevators, air conditioning and heating equipment will cause some
vibration, noise, heat or cold which may be transmitted to other parts of the
Building and demised premises. Landlord shall be under no obligation to endeavor
to reduce such vibration, noise, heat or cold beyond what is customary in
current good building practice for buildings of the same type as the Building.

 

9.5. Except as otherwise expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from the making of any repairs, alterations, additions or improvements
in or to any portion of the Building or the demised premises or in or to
fixtures, appurtenances or equipment thereof. Landlord shall exercise reasonable
diligence so as to minimize any interference with Tenant’s business operations.

 

-39-



--------------------------------------------------------------------------------

9.6. (a) Landlord shall, at its expense, but subject to the provisions of this
Lease, (i) keep and maintain in good order and condition as befits a first-class
midtown Manhattan office building the structure, shell and core of the Building,
the Building systems, and the common or public areas and facilities of the
building project, excluding any areas that have no effect on the demised
premises and are not used by Tenant or its invitees (e.g., HVAC zones that do
not include the demised premises) and (ii) subject to the provisions of Section
9.1 hereof, make all repairs, interior and exterior, structural and
non-structural, ordinary and extraordinary, foreseen or unforeseen, in and to
the foregoing necessary or appropriate in order to keep the same in such
condition.

 

(b) If any violation of a Legal Requirement which is noted of record against the
demised premises or any other portion the Building shall delay Tenant in
obtaining any permits or signoffs from the New York City Department of Buildings
(or any other applicable agency) in connection with Tenant’s Work or Tenant’s
Bathroom Work in any portion of the demised premises so as to actually delay
Tenant in commencing (or re-commencing, in the case of any portion of the
demised premises which Tenant shall have vacated after taking initial occupancy
thereof for the conduct of business) the conduct of business in such portion of
the demised premises then, in such event, promptly after notice from Tenant of
such violation together with reasonable documentation of same, (i) Landlord
shall cause such violation to be cured or otherwise removed of record, except to
the extent that Tenant may be responsible for curing such violation pursuant to
any provision of this Lease, and (ii) the fixed annual rent and additional rent
with respect to such portion of the demised premises shall be abated for one day
for each day that Tenant is actually delayed in commencing (or re-commencing)
the conduct of business in such portion of the demised premises as a result
thereof, except to the extent that Tenant may be responsible for curing such
violation pursuant to any provision of this lease.

 

9.7. Anything contained herein to the contrary notwithstanding, except in the
case of an emergency, or as otherwise directed by any governmental authority
having jurisdiction, all building system shutdowns (other than of a de minimis
duration) shall be performed during hours other than between 8:00 a.m. and 6:00
p.m. on business days and Landlord shall endeavor to give at least five (5)
business days’ prior notice to Tenant. To minimize interference with Tenant,
Landlord shall endeavor to give at least five (5) business days’ prior notice to
Tenant of all scheduled repairs and maintenance likely to interfere (except to a
de minimis extent) with Tenant’s use of the demised premises. Except as
otherwise in this Lease expressly provided, no diminution or abatement of rent
or other compensation shall or will be claimed by Tenant as a result thereof,
nor shall this Lease or any of the obligations of Tenant be affected or reduced
by reason of such interruption, curtailment or suspension. Landlord shall use
commercially reasonable efforts to coordinate all scheduled repairs and
maintenance with Tenant so as to minimize interference with Tenant’s operations.

 

-40-



--------------------------------------------------------------------------------

ARTICLE 10

 

REQUIREMENTS OF LAW; FIRE INSURANCE

 

10.1. Tenant shall give prompt notice to Landlord of any notice it receives of
the violation of any law or requirement of any public authority with respect to
the demised premises or the use or occupation thereof. Tenant, at Tenant’s
expense, shall comply with all laws, orders and regulations of any public
authorities, and with any direction of any public officer or officers, pursuant
to law, which shall impose any violation, order or duty upon Landlord or Tenant
with respect to the demised premises, or the use or occupation thereof. Tenant
shall pay all the costs, expenses, fine, penalties and damages which may be
imposed upon Landlord or any Superior Lessor or Superior Mortgagee by reason of
or arising out of Tenant’s failure to fully and promptly comply with and observe
the provisions of this Section 10.1; provided, however, that (x) Tenant shall
not be obligated to make structural repairs or alterations in order to comply
with laws and requirements of public authorities unless the need for same arises
out of Tenant’s specific manner of use of the demised premises other than mere
executive or general office use or any of the causes set forth in clauses (ii)
through (iv) of the next succeeding sentence and (y) Tenant shall not be
required to remove hazardous materials existing in the demised premises as of
the date hereof. Tenant shall also be responsible for the cost of compliance
with all present and future laws and requirements of any public authorities in
respect of the building project arising from (i) Tenant’s manner of use of the
demised premises (other than arising out of the mere use of the demised premises
as executive and general offices), (ii) the manner of conduct of Tenant’s
business or operation of its installations, equipment or other property therein
(other than arising out of the mere use of the demised premises as executive and
general offices), (iii) any cause or condition created by or at the instance of
Tenant (other than arising out of the mere use of the demised premises as
executive and general offices), or (iv) the breach of any of Tenant’s
obligations hereunder, whether or not such compliance requires work which is
structural or non-structural, ordinary or extraordinary, foreseen or unforeseen.
However, Tenant need not comply with any such law or requirement of any public
authority so long as Tenant shall be contesting the validity thereof, or the
applicability thereof to the demised premises, in accordance with Section 10.2
hereof. Except to the extent that Tenant is required by this Lease to comply
therewith, Landlord shall comply with all present and future laws and
requirements of public authorities as shall affect:

 

(1) the demised premises,

 

(2) the portions of the building project which affect the demised premises, and

 

(3) all other portions of the building project if and to the extent that
Landlord’s failure to do so would adversely affect Tenant’s use of the demised
premises or Tenant’s right or ability lawfully to use the demised premises or to
make alterations or

 

-41-



--------------------------------------------------------------------------------

improvements as permitted by this Lease or would result in the Building being
other than a first class office building,

 

but may similarly defer compliance so long as Landlord shall be contesting the
validity or applicability thereof.

 

10.2. Tenant, at its expense, after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the demised premises, of any law or requirement of any
public authority, provided that (a) Landlord shall not be subject to criminal
penalty or to prosecution for a crime, or any other fine or charge, nor shall
the demised premises or any part thereof or the Building or Land, or any part
thereof, be subject to being condemned or vacated, nor shall the Building or
Land, or any part thereof, be subjected to any lien (unless Tenant shall remove
such lien by bonding or otherwise) or encumbrance, by reason of non-compliance
or otherwise by reason of such contest; (b) before the commencement of such
contest, Tenant shall furnish to Landlord a cash deposit or other security in
amount, form and substance reasonably satisfactory to Landlord and shall
indemnify Landlord against the cost thereof and against all liability for
damages, interest, penalties and expenses (including reasonable attorneys’ fees
and expenses), resulting from or incurred in connection with such contest or
non-compliance; provided, however, that the provisions of this Section 10.2(b)
shall not apply to (i) the Named Tenant or any Affiliate (as such term is
defined in Section 15.2(a) hereof) of the Named Tenant, (ii) any successor to
the Named Tenant by acquisition, merger or consolidation or (iii) any other
Tenant hereunder, in each case (except for so long as Tenant is the Named Tenant
or an Affiliate of BlackRock, Inc.) for so long as Tenant or such successor has
a tangible net worth (as such term is defined in Section 15.2 hereof) that is
equal to or greater than the product obtained by multiplying (i) the number of
floors then included within the demised premises by (ii) $30,000,000.00; (c)
such non-compliance or contest shall not constitute or result in any violation
of any Superior Lease or Superior Mortgage, or if any such Superior Lease and/or
Superior Mortgage shall permit such non-compliance or contest on condition of
the taking of action or furnishing of security by Landlord, such action shall be
taken and such security shall be furnished at the expense of Tenant; (d) such
noncompliance or contest shall not prevent Landlord from obtaining any and all
permits and licenses in connection with the operation of the Building; and (e)
Tenant shall keep Landlord advised as to the status of such proceedings. Without
limiting the application of the above, Landlord shall be deemed subject to
prosecution for a crime if Landlord, or its managing agent, or any officer,
director, partner, shareholder or employee of Landlord or its managing agent, as
an individual, is charged with a crime of any kind or degree whatever, whether
by service of a summons or otherwise, unless such charge is withdrawn before
Landlord or its managing agent, or such officer, director, partner, shareholder
or employee of Landlord or its managing agent (as the case may be) is required
to plead or answer thereto.

 

-42-



--------------------------------------------------------------------------------

10.3. Tenant shall not violate, or permit the violation of, any condition
imposed by any insurance policy then issued in respect of the building project
and shall not do, or permit anything to be done, or keep or permit anything to
be kept in the demised premises which would subject Landlord, any Superior
Lessor or any Superior Mortgagee to any liability or responsibility for personal
injury or death or property damage, or which would increase any insurance rate
in respect of the building project over the rate which would otherwise then be
in effect or which would result in insurance companies of good standing refusing
to insure the building project in amounts reasonably satisfactory to Landlord,
or which would result in the cancellation of or the assertion of any defense by
the insurer in whole or in part to claims under any policy of insurance in
respect of the building project; provided, however, that in no event shall the
mere use of the demised premises for customary and ordinary office purposes, as
opposed to the manner of such use, constitute a breach by Tenant of the
provisions of this Section 10.3.

 

10.4. If, as a result of any act or omission by Tenant or violation of this
Lease, the rate of fire insurance applicable to the Building shall be increased
to an amount higher than it otherwise would be, Tenant shall reimburse Landlord
for all increases of Landlord’s fire insurance premiums so caused; such
reimbursement to be additional rent payable upon the first day of the month
following any outlay by Landlord for such increased fire insurance premiums. In
any action or proceeding wherein Landlord and Tenant are parties, a schedule or
“make up” of rates for the Building or demised premises issued by the body
making fire insurance rates for the demised premises shall be presumptive
evidence of the facts therein stated and of the several items and charges in the
fire insurance rate then applicable to the demised premises.

 

ARTICLE 11

 

SUBORDINATION, NOTICE TO LESSORS AND MORTGAGEES

 

11.1. Subject to the provisions of this Article 11, this Lease, and all rights
of Tenant hereunder, are and shall be subject and subordinate in all respects to
all ground leases, overriding leases and underlying leases of the Land and/or
the Building and/or that portion of the Building of which the demised premises
are a part now or hereafter existing and to all mortgages which may now or
hereafter affect the Land and/or the Building and/or that portion of the
Building of which the demised premises are a part and/or any of such leases,
whether or not such mortgages shall also cover other lands and/or buildings
and/or leases, to each and every advance made or hereafter to be made under such
mortgages, and to all renewals, modifications, replacements and extensions of
such leases and such mortgages and spreaders and consolidations of such
mortgages. This Section 11.1 shall be self-operative and no further instrument
of subordination shall be required. In confirmation of such subordination,
Tenant shall promptly execute, acknowledge and deliver any instrument that
Landlord, the lessor of any such lease or the holder of any such mortgage or any
of their respective successors in interest may reasonably request to evidence
such subordination. The leases to which this Lease is, at

 

-43-



--------------------------------------------------------------------------------

the time referred to, subject and subordinate pursuant to this Article are
herein sometimes called “Superior Leases” and the mortgages to which this Lease
is, at the time referred to, subject and subordinate are herein sometimes called
“Superior Mortgages” and the lessor of a Superior Lease or its successor in
interest, at the time referred to, is sometimes herein called a “Superior
Lessor,” and the holder of a Superior Mortgage or its successor in interest, at
the time referred to, is sometimes herein called a “Superior Mortgagee.”

 

11.2. Subject to the provisions of any SNDA Agreement (as such term is
hereinafter defined), in the event of any act or omission of Landlord which
would give Tenant the right, immediately or after lapse of a period of time, to
cancel or terminate this Lease, or to claim a partial or total eviction, Tenant
shall not exercise such right (a) until it has given written notice of such act
or omission to Landlord and each Superior Mortgagee and each Superior Lessor
whose name and address shall previously have been furnished to Tenant in
writing, and (ii) unless such act or omission shall be one which is not capable
of being remedied by Landlord or such Superior Mortgagee or Superior Lessor
within a reasonable period of time, until a reasonable period for remedying such
act or omission shall have elapsed following the giving of such notice and
following the time when such Superior Mortgagee or Superior Lessor shall have
become entitled under such Superior Mortgage or Superior Lease, as the case may
be, to remedy the same (which reasonable period shall in no event be less than
the period to which Landlord would be entitled under this Lease or otherwise,
after similar notice, to effect such remedy), provided such Superior Mortgagee
or Superior Lessor shall with due diligence give Tenant written notice of its
intention to, and commence and continue to, remedy such act or omission.

 

11.3. If any Superior Lessor or Superior Mortgagee, or any designee of any
Superior Lessor or Superior Mortgagee, shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, then, subject to the provisions of any SNDA Agreement,
at the request of such party so succeeding to Landlord’s rights (herein called
“Successor Landlord”) and upon such Successor Landlord’s written agreement to
accept Tenant’s attornment, Tenant shall attorn to and recognize such Successor
Landlord as Tenant’s landlord under this Lease, and shall promptly execute and
deliver any instrument that such Successor Landlord may reasonably request to
evidence such attornment. Subject to the provisions of any SNDA Agreement, upon
such attornment this Lease shall continue in full force and effect as, or as if
it were, a direct lease between the Successor Landlord and Tenant upon all of
the terms, covenants, conditions, agreements and provisions as are set forth in
this Lease, except that the Successor Landlord shall not be:

 

(a) liable for any previous act or omission of Landlord (or its predecessors in
interest);

 

(b) responsible for any monies owing by Landlord to the credit of Tenant;

 

-44-



--------------------------------------------------------------------------------

(c) subject to any credits, offsets, claims, counterclaims, demands or defenses
which Tenant may have against Landlord (or its predecessors in interest);

 

(d) bound by any payments of rent which Tenant might have made for more than one
(1) month in advance of the date such payment is due under this Lease to
Landlord (or its predecessors in interest);

 

(e) bound by any covenant to undertake or complete any construction of the
demised premises or any portion thereof;

 

(f) required to account for any security deposit other than any security deposit
actually delivered to the Successor Landlord;

 

(g) bound by any obligation to make any payment to Tenant or grant or be subject
to any credits, except for services, repairs, maintenance and restoration
provided for under this Lease to be performed after the date of attornment and
which landlords of like properties ordinarily perform at the Landlord’s expense,
it being expressly understood, however, that the Successor Landlord shall not be
bound by an obligation to make payment to Tenant with respect to construction
performed by or on behalf of Tenant at the demised premises;

 

(h) bound by any modification of this Lease, including, without limitation, any
modification which reduces the fixed annual rent or additional rent or other
charges payable under this Lease, or shortens the term thereof, or otherwise
materially adversely affects the rights of the lessor thereunder, made without
the written consent of the Successor Landlord; or

 

(i) required to remove any person occupying the demised premises or any part
thereof.

 

11.4. If, in connection with the financing of the Land and/or the Building, the
holder of any mortgage shall request reasonable modifications to this Lease as a
condition of approval of this Lease, Tenant will not unreasonably withhold,
delay or condition making such modifications, provided that they do not increase
the obligations of Tenant hereunder, decrease the rights of Tenant hereunder or
materially and adversely affect the leasehold interest created by this Lease.

 

11.5. Landlord hereby represents and warrants that:

 

(a) there are no existing Superior Leases as of the date hereof,

 

(b) the only existing Superior Mortgages as of the date hereof are (x) a
Mortgage Consolidation and Modification Agreement in the amount of $240,000,000
and (y) a second mortgage in the amount of $30,000,000 (as same may be amended
from time to time, the “Existing Mortgages”), and

 

-45-



--------------------------------------------------------------------------------

(c) the current Superior Mortgagee of each of the Existing Mortgages (herein
called the “Existing Superior Mortgagee”) is New York Life Insurance Company and
New York State Teachers’ Retirement System, collectively.

 

11.6. (a) Landlord and Tenant hereby agree that Landlord has delivered to Tenant
simultaneously with the execution of this Lease, subordination, non-disturbance
and attornment agreements (each herein called a “SNDA Agreement”) with respect
to each of the Existing Mortgages substantially in the form annexed hereto as
Exhibit D.

 

(b) For so long as the Tenant hereunder is BlackRock, Inc., an Affiliate of
BlackRock, Inc. or a successor to BlackRock, Inc. by merger, consolidation or
reorganization, with respect to future Superior Mortgages and future Superior
Leases, the provisions of Section 11.1 hereof shall be conditioned upon the
execution and delivery by and between Tenant and any such Superior Mortgagee or
Superior Lessor of an SNDA Agreement on the customary form of such Superior
Mortgagee or Superior Lessor which shall provide in substance that so long as no
default exists hereunder beyond any applicable notice and grace period (if any),
Tenant shall not be disturbed in its possession of the demised premises pursuant
to the provisions of this Lease; provided that such customary form shall not
reduce the rights of Tenant or increase the obligations of Tenant set forth in
Exhibit D annexed hereto, other than to a de minimis extent (any such form
meeting the aforesaid requirements being herein called a “Conforming Customary
SNDA”). Tenant agrees to execute any such Conforming Customary SNDA and return
same to Landlord within ten (10) Business Days after Landlord’s written request
therefor (herein called the “SNDA Request”), accompanied by execution copies of
such Conforming Customary SNDA. If Tenant shall fail to execute, acknowledge and
return any such Conforming Customary SNDA within such ten (10) business day
period, Landlord shall have the right to send to Tenant a follow-up notice
(herein called the “SNDA Follow-up”), and if Tenant shall fail to execute,
acknowledge and return any such Conforming Customary SNDA within two (2)
business days after the giving of the SNDA Follow-up, then this Lease shall be
subordinate to such future Superior Mortgages or future Superior Leases, as the
case may be, notwithstanding the fact that Tenant has not executed and delivered
such Conforming Customary SNDA. Any dispute by Tenant that the form of
non-disturbance agreement utilized by the Superior Lessor or the Superior
Mortgagee does not afford Tenant substantially the same rights and protections
as does Exhibit D annexed hereto shall be resolved by arbitration pursuant to
Article 33 hereof, provided Tenant shall notify Landlord in writing of any such
dispute within ten (10) business days of Tenant’s receipt of such form of
non-disturbance agreement, time being of the essence with respect to the giving
of such notice within such ten (10) business day period.

 

-46-



--------------------------------------------------------------------------------

ARTICLE 12

 

LOSS, DAMAGE, REIMBURSEMENT, LIABILITY, ETC.

 

12.1. Neither Landlord, any Superior Lessor or any Superior Mortgagee, nor any
partner, director, officer, shareholder, principal, agent, servant or employee
of Landlord, any Superior Lessor or any Superior Mortgagee (in any case whether
disclosed or undisclosed), shall be liable to Tenant for any loss, injury or
damage to Tenant or to any other person, or to its or their property,
irrespective of the cause of such injury, damage or loss, nor shall the
aforesaid parties be liable for any damage to property of Tenant or of others
entrusted to employees of Landlord nor for loss of or damage to any such
property by theft or otherwise; provided, however, that subject to the
provisions of Section 12.5 hereof, nothing contained in this Section 12.1 shall
be construed to exculpate Landlord for loss, injury or damage to the extent
caused by or resulting from the negligence of Landlord, its agents, servants,
and employees in the operation or maintenance of the demised premises or the
Building. Further, neither Landlord, any Superior Lessor or any Superior
Mortgagee, nor any partner, director, officer, principal, shareholder, agent,
servant or employee of Landlord, any Superior Lessor or any Superior Mortgagee,
shall be liable (a) for any such damage caused by other tenants or persons in,
upon or about the Building or the building project, or caused by operations in
construction of any private, public or quasi-public work; or (b) even if
negligent, for consequential damages arising out of any loss of use of the
demised premises or any equipment, facilities or other Tenant’s Property therein
by Tenant or any person claiming through or under Tenant.

 

12.2. Neither Landlord nor any partner, member, director, officer, shareholder,
principal, agent, servant or employee of Landlord (in any case whether disclosed
or undisclosed) shall be liable for any damage which Tenant may sustain if at
any time any window of the demised premises is broken, or temporarily or
permanently (restricted to windows on a lot line, if permanently) closed,
darkened, obstructed or bricked up for any reason whatsoever, except only
Landlord’s arbitrary acts if the result is permanent, and Tenant shall not be
entitled to any compensation therefor or abatement of rent or to any release
from any of Tenant’s obligations under this Lease, nor shall the same constitute
an eviction. With respect to any such obstruction made by Landlord, the removal
of which is within Landlord’s reasonable control, Landlord covenants to
reasonably promptly take such steps as are reasonably necessary to remove such
obstruction.

 

12.3. Tenant shall reimburse Landlord for all damages, fines and reasonable
expenses incurred or suffered by Landlord, and for which Landlord has not been
or will not be reimbursed by insurance, by reason of any breach, violation or
nonperformance by Tenant, or its agents, servants or employees, of any covenant
or provision of this Lease, or by reason of damage to persons or property caused
by moving property of or for Tenant in or out of the Building, or by the
installation or removal of

 

-47-



--------------------------------------------------------------------------------

furniture or other property of or for Tenant except as provided in Section 8.5
hereof, or by reason of or arising out of the carelessness, negligence or
improper conduct of Tenant, or its agents, servants or employees, in the use or
occupancy of the demised premises.

 

12.4. Tenant shall give prompt notice to Landlord of (a) any occurrence in or
about the demised premises for which Landlord might be liable, (b) any fire or
other casualty in the demised premises, (c) any damage to or defect in the
demised premises, including the fixtures, equipment and appurtenances thereof,
for the repair of which Landlord might be responsible, and (d) any damage to or
defect in any part or appurtenance of the Building’s sanitary, electrical,
heating, ventilating, air-conditioning, elevator or other systems located in or
passing through the demised premises or any part thereof, if and to the extent
that Tenant shall have knowledge of any of the foregoing matters.

 

12.5. Tenant agrees to look solely to Landlord’s estate and interest in the Land
and Building, or the lease of the Building, or of the Land and Building, and the
demised premises, for the satisfaction of any right or remedy of Tenant for the
collection of a judgment (or other judicial process) requiring the payment of
money by Landlord, in the event of any liability by Landlord, and no other
property or assets of Landlord (or the partners, members, directors, officers,
shareholders, principals, agents, servants or employees thereof) shall be
subject to levy, execution, attachment, or other enforcement procedure for the
satisfaction of Tenant’s remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises, or any other liability of Landlord to Tenant.

 

12.6. (a) Landlord agrees that, if obtainable at no additional cost, it will
include in its fire insurance policies appropriate clauses pursuant to which the
insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies; provided, however, should any additional premium be exacted for any
such clause or clauses, Landlord shall be released from the obligation hereby
imposed unless Tenant shall agree to pay such additional premium.

 

(b) Tenant agrees that, if obtainable at no additional cost, it will include in
its fire insurance policy or policies covering Tenant’s Property, appropriate
clauses pursuant to which the insurance company or companies (i) waive all right
of subrogation against Landlord and/or any tenant of space in the Building with
respect to losses payable under such policy or policies and/or (ii) agree that
such policy or policies shall not be invalidated should the insured waive in
writing prior to a loss any or all right of recovery against any party for
losses covered by such policy or policies; provided, however, should any
additional premium be exacted for any such clause or clauses, Tenant shall be
released from the obligation hereby imposed unless Landlord or the other tenants
shall agree to pay such additional premium.

 

-48-



--------------------------------------------------------------------------------

(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Building and the fixtures, appurtenances and equipment therein, to the extent
the same is covered by Landlord’s insurance; notwithstanding that such loss or
damage may result from the negligence or fault of Tenant, its servants, agents
or employees. Provided that Tenant’s right of full recovery under its aforesaid
policy or policies is not adversely affected or prejudiced thereby, Tenant
hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees, and against every other tenant in
the Building who shall have executed a similar waiver as set forth in this
Section 12.6(c), for loss or damage occurring to Tenant’s Property to the extent
that same is covered by Tenant’s insurance, notwithstanding that such loss or
damage may result from the negligence or fault of Landlord, its servants, agents
or employees, or such other tenant and the servants, agents or employees
thereof.

 

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to Sections
12.6(a) and (b) hereof cannot be obtained. Landlord and Tenant hereby also agree
to notify the other promptly of any cancellation or change of the terms of any
such policy which would affect such clauses.

 

(e) Landlord, at its expense, shall maintain at all times during the term of
this Lease (i) a commercial general liability insurance policy and (ii)
“all-risk” property insurance covering the Building, in each case with such
limits not less than that required by either (x) the bona fide, third-party
holder of the first mortgage on the Building or (y) if no such mortgagee exists,
third party mortgagees of comparable first-class office buildings in midtown
Manhattan.

 

12.7. Except as otherwise expressly provided in this Lease, Landlord and Tenant
each hereby expressly waives the right to any consequential or punitive damages
awarded in or as the result of any proceeding alleging the failure of Landlord
or Tenant, as the case may be, to observe and perform any of the covenants and
conditions contained in this Lease or otherwise to be performed by Landlord or
Tenant, respectively.

 

ARTICLE 13

 

DAMAGE OR DESTRUCTION

 

13.1. (a) If the Building or the demised premises shall be partially or totally
damaged or destroyed by fire or other casualty (and if this Lease shall not be
terminated as in this Article 13 hereinafter provided), (i) Landlord shall
repair the damage to and restore and rebuild the Building and the demised
premises (including Tenant’s improvements and betterments which are the property
of Landlord pursuant to the provisions of Section 8.11 hereof, but excluding the
property which is deemed Tenant’s

 

-49-



--------------------------------------------------------------------------------

Property pursuant to Section 8.12 hereof) (herein called “Landlord’s Restoration
Work”) with reasonable dispatch after notice to it of the damage or destruction
and the collection of the insurance proceeds attributable to such damage, and
(ii) Tenant shall repair the damage to and restore and repair the property which
is deemed Tenant’s Property pursuant to Section 8.12 hereof with reasonable
dispatch after such damage or destruction (herein called “Tenant’s Restoration
Work”). Such work by Tenant shall be deemed Alterations for the purposes of
Article 8 hereof. The proceeds of policies providing coverage for Tenant’s
improvements and betterments shall be paid to Landlord. Concurrently with the
collection of any insurance proceeds attributable to the damage of Tenant’s
improvements and betterments, Tenant shall pay to Landlord (A) the amount of any
deductible under the policy insuring Tenant’s improvements and betterments and
(B) the amount, if any, by which the cost of repairing and restoring Tenant’s
improvements and betterments as estimated by a reputable contractor designated
by Landlord exceeds the available insurance proceeds therefor. The amounts due
in accordance with clauses (A) and (B) above shall be additional rent under this
Lease and payable by Tenant to Landlord upon demand. The proceeds of Tenant’s
insurance policies with respect to Tenant’s Property shall be payable to Tenant.

 

(b) Notwithstanding anything to the contrary contained in this Article, if in
Landlord’s sole discretion, it would be appropriate for safety reasons, health
reasons or the efficient operation or restoration of the Building for Landlord
to perform all or a portion of Tenant’s Restoration Work on behalf of Tenant,
then (i) Landlord shall give Tenant a notice specifying the portion of Tenant’s
Restoration Work to be performed by Landlord (herein called the “Specified
Restoration Work”), (ii) Landlord shall perform such Specified Restoration Work
and (iii) Tenant shall pay to Landlord (or Landlord shall retain from the
insurance proceeds paid to Landlord in accordance with Section 13.1 hereof) the
cost of such Specified Restoration Work within ten (10) days following the
giving of Landlord’s written demand therefor. Tenant shall promptly permit
Landlord access to the demised premises for the purpose of performing the
Specified Restoration Work and any restoration work to the Building which is not
the responsibility of Tenant hereunder. If required by Landlord in connection
with the performance of the Specified Restoration Work or Landlord’s Restoration
Work, Tenant shall promptly remove from the demised premises all or such items
of Tenant’s Property as Landlord may require by written notice (herein called
“Tenant’s Property Removal Obligation”). In the event that Tenant fails to
comply with Tenant’s Property Removal Obligation within ten (10) business days
after the giving of such written notice by Landlord, Landlord shall have the
right to remove and store such Tenant’s Property at Tenant’s sole cost and
expense and with no liability to Landlord. Tenant shall be solely responsible
for arranging for any visits to the demised premises by Tenant’s insurance
adjuster that may be desired by Tenant prior to the performance by Landlord or
Tenant of Tenant’s Property Removal Obligation or the performance by Landlord of
Landlord’s Restoration Work or the Specified Restoration Work and Landlord shall
be under no obligation to delay the performance of same, nor shall Landlord have
any liability to Tenant, in the event that Tenant fails to do so.

 

-50-



--------------------------------------------------------------------------------

13.2. Subject to the provisions of Section 13.5 hereof, if all or part of the
demised premises shall be damaged or destroyed or rendered completely or
partially untenantable on account of fire or other casualty, the fixed annual
rent and the additional rent under Articles 4 and 5 hereof shall be abated in
the proportion that the untenantable area of the demised premises bears to the
total area of the demised premises, for the period from the date of the damage
or destruction to the date Landlord’s Restoration Work shall be substantially
completed; provided, however, that if such Landlord’s Restoration Work would
have been substantially completed at an earlier date but for Tenant’s having
failed to reasonably cooperate with Landlord, then Landlord’s Restoration Work
shall be deemed to have been substantially completed on such earlier date and
any reduction or abatement shall cease; provided further, however, should Tenant
or any of its subtenants reoccupy a portion of the demised premises during the
period Landlord’s Restoration Work is taking place (which shall not include
entry upon and occupancy of the demised premises for the purpose of performing
restoration and/or repair to Tenant’s Property, improvements and finish work),
the fixed annual rent and the additional rent allocable to such reoccupied
portion, based upon the proportion which the area of the reoccupied portion of
the demised premises bears to the total area of the demised premises, shall be
payable by Tenant from the date of such occupancy. For the purposes of this
Article 13, (i) the demised premises shall be deemed untenantable if Tenant
shall be deprived of reasonable means of access to the demised premises by
reason of fire or other casualty, and (ii) any floor of the demised premises
shall be deemed untenantable if Tenant shall be deprived of reasonable access
thereto through public parts of the Building.

 

13.3. (a) If the Building shall be totally damaged or destroyed by fire or other
casualty, or if the Building shall be so damaged or destroyed by fire or other
casualty (whether or not the demised premises are damaged or destroyed) that its
repair or restoration requires more than two hundred seventy (270) days or the
expenditure of more than thirty (30%) percent of the full insurable value of the
Building immediately prior to the casualty (as estimated in any such case by a
reputable contractor, registered architect or licensed professional engineer
designated by Landlord), and provided Landlord shall terminate leases covering
no less than 50% of the office space in the Building then leased to tenants
(including Tenant) in the Building, then in such case Landlord may terminate
this Lease by giving Tenant notice to such effect within one hundred twenty
(120) days after the date of the casualty. For the purpose of this Section only,
“full insurable value” shall mean replacement cost less the cost of footings,
foundations and other structures below the street and first floors of the
Building. In addition, if the Building or the demised premises shall be
substantially damaged or destroyed by fire or other cause at any time during the
last two years of the term of this Lease, then Landlord may cancel this Lease
upon written notice to Tenant given within sixty (60) days after such damage or
destruction; provided, however, that (i) Tenant shall have the right to nullify
such a Landlord’s cancellation of this Lease by giving to Landlord, within ten
(10) days after receipt by Tenant of Landlord’s cancellation notice, an
Extension Election Notice (as such term is defined in Section 44.1(b) hereof)
and (ii)

 

-51-



--------------------------------------------------------------------------------

in the event that Tenant so elects to nullify Landlord’s cancellation notice,
Landlord shall have the right to terminate this Lease in accordance with the
provisions of the first sentence of this Section 13.3(a) if the conditions set
forth therein are met.

 

(b) In case of any substantial damage or destruction to the demised premises,
Tenant may cancel this Lease by written notice to Landlord, if (i) within 180
days from the date of the damage or destruction, Landlord does not file a proof
of loss with its insurer; (ii) within 270 days of the date of damage or
destruction Landlord does not let a contract or contracts which shall provide
for the complete restoration of the demised premises within a period of eighteen
(18) months from the date of the damage or destruction; (iii) work under such
contract or contracts has not commenced within 360 days of the date of said
damage or destruction; or (iv) said work is not prosecuted with reasonable
diligence to its completion within eighteen (18) months after the date of such
damage or destruction; provided that Tenant shall not be entitled to cancel this
Lease pursuant to this sentence more than thirty (30) days after Landlord shall
have given written notice to Tenant that the state of facts specified in clause
(i), (ii) or (iii) of this sentence, as the case may be, has occurred. The
period for the completion of the required repairs and restoration work shall be
extended by the number of days lost due to Force Majeure Causes.

 

(c) In the event that fifty (50%) percent or more of the demised premises shall
be rendered wholly untenantable by reason of any damage occurring during the
last two (2) years of the Term, Tenant, at Tenant’s option, and as Tenant’s sole
remedy with respect thereto, may give to Landlord within sixty (60) days
following such fire or other casualty, a forty-five (45) days’ notice of
termination of this Lease and, in the event any such notice is given in
accordance with the foregoing provisions of this sentence, this Lease and the
Term shall come to an end and expire upon the expiration of said forty-five (45)
days as if the expiration of said forty-five (45) days were the Expiration Date,
the fixed annual rent and Additional Rent shall be apportioned as of such date,
and any prepaid portion of fixed annual rent and Additional Rent shall be
promptly refunded by Landlord and Tenant. Notwithstanding the foregoing, this
Lease shall not terminate, and Tenant’s notice shall be rendered null and void,
if the demised premises shall have been rendered tenantable prior to the
expiration of such forty-five (45) day period.

 

13.4. Except as expressly provided in Sections 13.3(b) and 13.3(c) hereof,
Tenant shall not be entitled to terminate this Lease and Landlord shall have no
liability to Tenant for inconvenience, loss of business or annoyance arising
from any repair or restoration of any portion of the demised premises or of the
Building pursuant to this Article 13. Landlord shall use reasonable efforts to
make such repair or restoration promptly and in such manner as not unreasonably
to interfere with Tenant’s use and occupancy of the demised premises, but
Landlord shall not be required to do such repair or restoration work except
during business hours of business days.

 

-52-



--------------------------------------------------------------------------------

13.5. Notwithstanding any of the foregoing provisions of this Article 13, if by
reason of some act or omission on the part of Tenant or any of its subtenants or
its or their partners, directors, officers, servants, employees, agents or
contractors of which Landlord shall have given Tenant notice and a reasonable
opportunity to cure either, Landlord or any Superior Lessor or any Superior
Mortgagee shall be unable to collect all of the insurance proceeds (including,
without limitation, rent insurance proceeds) applicable to damage or destruction
of the demised premises or the Building by fire or other casualty, then, without
prejudice to any other remedies which may be available against Tenant, there
shall be no abatement or reduction of the fixed annual rent or additional rent.

 

13.6. Landlord will not carry insurance of any kind on Tenant’s Property and
improvements and betterments, and, except as provided by law or by reason of
Landlord’s negligence or willful misconduct or its breach of any of its
obligations hereunder, shall not be obligated to repair any damage to or replace
Tenant’s Property. Tenant agrees to look first to its insurance for recovery of
any damage to or loss of Tenant’s Property.

 

13.7. The provisions of this Article 13 shall be deemed an express agreement
governing any case of damage or destruction of the demised premises by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York, providing for such a contingency in the absence of an express agreement,
and any other law of like import, now or hereafter in force, shall have no
application in such case.

 

ARTICLE 14

 

EMINENT DOMAIN

 

14.1. In the event that the whole of the demised premises shall be lawfully
condemned or taken in any manner for any public or quasi-public use or purpose,
this Lease and the term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title (herein called the “date of
taking”), and Tenant shall have no claim against Landlord for, or make any claim
for the value of any unexpired term of this Lease, and the fixed annual rent and
additional rent shall be apportioned as of such date.

 

14.2. In the event that any part of the demised premises shall be so condemned
or taken, then this Lease shall be and remain unaffected by such condemnation or
taking, except that the fixed annual rent and additional rent under Articles 4
and 5 hereof allocable to the part so taken shall be apportioned as of the date
of taking; provided, however, that Tenant may elect to cancel this Lease in the
event that more than twenty-five (25%) percent of the demised premises should be
so condemned or taken or Tenant no longer has reasonable means of access to the
demised premises, provided such notice of election is given by Tenant to
Landlord not later than sixty (60) days after the date when title shall vest in
the condemning authority. Upon the giving of such notice, this Lease shall
terminate on the thirtieth (30th) day following the date of

 

-53-



--------------------------------------------------------------------------------

such notice and the fixed annual rent and additional rent shall be apportioned
as of such termination date. Upon such partial taking and this Lease continuing
in force as to any part of the demised premises, the fixed annual rent and
additional rent under Articles 4 and 5 hereof shall be diminished by an amount
representing the part of the fixed annual rent and additional rent properly
applicable to the portion or portions of the demised premises which may be so
condemned or taken. If as a result of the partial taking (and this Lease
continuing in force as to the part of the demised premises not so taken), any
part of the demised premises not taken is damaged, Landlord agrees with
reasonable promptness, at Landlord’s sole cost and expense, to do the work
necessary to restore the damaged portion to the condition existing immediately
prior to the taking, and prosecute the same with reasonable diligence to its
completion. In the event Landlord and Tenant are unable to agree as to the
amount by which the fixed annual rent and additional rent shall be diminished,
the matter shall be determined by arbitration in accordance with the provisions
of Article 33 of this Lease. Pending such determination, Tenant shall pay to
Landlord the fixed annual rent and additional rent as fixed by Landlord, subject
to adjustment in accordance with the arbitration.

 

14.3. Except as otherwise expressly provided in Section 14.5 hereof, Landlord
shall be entitled to receive the entire award or payment in connection with any
taking without deduction therefrom for any estate vested in Tenant by this Lease
and Tenant shall receive no part of such award except as hereinafter expressly
provided in this Article 14. Tenant hereby expressly assigns to Landlord all of
its right, title and interest in and to every such award or payment; provided,
however, that Tenant shall have the right to make a separate claim for its
moving expenses and to the extent the award otherwise payable to Landlord shall
not be diminished thereby, for any of Tenant’s Property taken.

 

14.4. In the event that more than twenty-five (25%) percent of the demised
premises shall be so taken and Tenant shall not have elected to cancel this
Lease as above provided, the entire award for a partial taking shall be paid to
Landlord, and (a) Landlord, at Landlord’s own expense, shall to the extent of
the net proceeds (after deducting reasonable expenses including attorneys’ and
appraisers’ fees and disbursements) of the award restore the unaffected part of
the demised premises (other than those parts of the demised premises which are
deemed Landlord’s property pursuant to Section 8.11 hereof and Tenant’s
Property) to substantially the same condition and tenantability as existed prior
to the taking to the extent the same may be feasible (subject to reasonable
changes which Landlord shall deemed desirable) and (b) Tenant, at its expense,
shall proceed with reasonable diligence to repair the remaining parts of the
demised premises which are deemed Landlord’s property pursuant to Section 8.11
hereof and Tenant’s Property, to substantially their former condition to the
extent that the same may be feasible, subject to reasonable changes which shall
be deemed Alterations.

 

Until said unaffected portion is restored, Tenant shall be entitled to a
proportionate abatement of fixed annual rent and additional rent under Articles
4 and 5 hereof for that

 

-54-



--------------------------------------------------------------------------------

portion of the demised premises which is being restored and is not usable until
the completion of the restoration or until the said portion of the demised
premises is used by Tenant, whichever occurs sooner. Said unaffected portion
shall be restored within a reasonable time but not more than six (6) months
after the taking; provided, however, if Landlord is delayed by strike, lockout,
the elements, or other causes beyond Landlord’s control, the time for completion
shall be extended for a period equivalent to the delay. Should Landlord fail to
complete the restoration within the said six (6) months or the time as extended,
Tenant may elect to cancel this Lease and the term hereby granted in the manner
and with the same results as set forth in the next two sentences of this Section
14.4. If such partial taking shall occur in the last two (2) years of the term
hereof, either party, irrespective of the area of the space remaining, may elect
to cancel this Lease and the term hereby granted, provided such party shall,
within sixty (60) days after such taking, give notice to that effect, and upon
the giving of such notice, the fixed annual rent and additional rent shall be
apportioned and paid to the date of expiration of the term specified and this
Lease and the term hereby granted shall cease, expire and come to an end upon
the expiration of said thirty (30) days specified in said notice. If either
party shall so elect to end this Lease and the term hereby granted, Landlord
need not restore any part of the demised premises and the entire award for
partial condemnation shall be paid to Landlord, and Tenant shall have no claim
to any part thereof, except as to the items set forth in Section 14.3 hereof
where same are applicable.

 

14.5. If the temporary use or occupancy of all or any part of the demised
premises shall be so taken, (a) the demised term shall not be reduced or
affected in any way, (b) Tenant shall continue to be responsible for all of its
obligations hereunder and shall continue to pay all fixed annual rent and
additional rent when due and (c) Tenant shall be entitled to receive that
portion of the award which represents reimbursement for the cost of restoration
of the demised premises, compensation for the use and occupancy of the demised
premises and for any taking of Tenant’s Property, except that, if the temporary
period of taking shall extend beyond the expiration of the term of this Lease,
the portion of the award representing compensation for the use and occupancy of
the demised premises shall be apportioned between Landlord and Tenant as of said
expiration date of said term and Landlord shall receive that portion of the
award which represents reimbursement for the cost of restoration of the demised
premises, and all monies paid as, or as part of, an award for temporary use and
occupancy for a period beyond the date to which the fixed annual rent and
additional rent have been paid shall be received, held and applied by Landlord
as a trust fund for payment of the fixed annual rent and additional rent
becoming due hereunder.

 

ARTICLE 15

 

ASSIGNMENT, SUBLETTING AND MORTGAGING

 

15.1. Tenant shall not, whether voluntarily, involuntarily or by operation of
law or otherwise, (a) assign in whole or in part or otherwise transfer in whole
or in part

 

-55-



--------------------------------------------------------------------------------

this Lease or the term and estate hereby granted, (b) sublet the demised
premises or any part thereof or allow the same to be used, occupied or utilized
by others or in violation of Article 2 hereof, (c) mortgage, pledge, encumber or
otherwise hypothecate this Lease or the demised premises or any part thereof in
any manner or permit any lien to be filed against this Lease, the demised
premises or the Building by reason of any act or omission on the part of Tenant,
or enter into any agreement that would permit the filing of a lien by any
broker, (d) permit the demised premises or any part thereof to be occupied or
used for desk space, mailing privileges or otherwise, by others or (e)
advertise, or authorize a broker to advertise, for a subtenant or an assignee,
without, in each instance, obtaining the prior consent of Landlord, except in
the manner permitted by Section 15.11(h) hereof. For purposes of this Article
15: (i) if Tenant (or any subtenant) is a corporation, the provisions of clause
(a) of this Section 15.1 shall apply to a transfer (however accomplished,
whether in a single transaction or in a series of related or unrelated
transactions) of stock (or any other mechanism such as, by way of example, the
issuance of additional stock, a stock voting agreement or change in class(es) of
stock) which results in a change of control of Tenant (or such subtenant) as if
such transfer of stock (or other mechanism) which results in a change of control
of Tenant (or such subtenant) were an assignment of this Lease (including,
without limitation, and by way of example only, the transfer of a majority of
the outstanding voting stock of a company, which company owns one hundred
percent (100%) of a second tier company, which in turn owns fifty-one percent
(51%) of the outstanding voting stock of a corporate tenant hereunder), except
that the transfer of the outstanding capital stock of Tenant or any subtenant by
persons or parties though the “over the counter market” or through any
recognized stock exchange, (other than those deemed “insiders” within the
meaning of the Securities Exchange Act of 1934, as amended) shall not be deemed
an assignment of this Lease, and if Tenant (or such subtenant) is a partnership
or joint venture or limited liability company (herein called a “LLC”), said
provisions shall apply with respect to a direct or indirect transfer (by one or
more transfers) of an interest in such partnership, joint venture or LLC (or
other mechanism, such as, by way of example, the creation of additional general
partnership or limited partnership interests) which results in a change of
control of such partnership, joint venture or LLC, or of a corporation,
partnership, joint venture or LLC which controls such entity, as if such
transfer of an interest in such partnership, joint venture or LLC (or other
mechanism) which results in a change of control of such partnership, joint
venture or LLC were an assignment of this Lease (including, without limitation,
and by way of example only, the transfer of a majority of the interests in a
partnership, which partnership owns one hundred percent (100%) of a second tier
partnership, which in turn owns fifty-one percent (51%) of the interests in a
partnership tenant hereunder), (ii) any person or legal representative of
Tenant, to whom Tenant’s interest under this Lease passes by operation of law,
or otherwise, shall be bound by the provisions of this Article 15 and (iii) an
extension or other material modification or amendment of a sublease shall be
deemed a sublease. For purposes of this Section 15.1, the term “control” shall
mean, in the case of a corporation, ownership or voting control, directly or
indirectly, of at least fifty percent (50%) of all the voting stock, and in case
of a joint venture or partnership or similar entity, ownership or voting
control, directly or

 

-56-



--------------------------------------------------------------------------------

indirectly, of at least fifty percent (50%) or all the general or other
partnership (or similar) interests therein. Any agreement pursuant to which (A)
Tenant is relieved from the obligation to pay, or a third party agrees to pay on
Tenant’s behalf, all or a part of fixed annual rent or additional rent under
this Lease, and/or (B) such third party undertakes or is granted any right to
assign or attempt to assign this Lease or sublet or attempt to sublet all or any
portion of the demised premises, shall be deemed a transfer of this Lease and
subject to the provisions of this Section 15.1. Notwithstanding anything to the
contrary contained herein, the provisions of clause (a) of this Section 15.1
shall not apply to the contemplated transfer by PNC Bank of all of its interest
in Tenant (currently owned by an indirectly wholly-owned bank subsidiary) to a
non-bank, wholly-owned subsidiary of PNC Bank.

 

15.2. (a) The provisions of Section 15.1 hereof shall not apply to an assignment
(or deemed assignment or assignment by operation of law) to any entity into or
with which Tenant (or any permitted subtenant of Tenant) is merged or
consolidated or to transactions with any entity to which substantially all of
Tenant’s assets are transferred, provided that in any of such events (i) the
successor to Tenant or assignee is a reputable entity of good character and has
a net worth (as such term is hereinafter defined) at least equal to the net
worth of Tenant as of the date that is ninety (90) days prior to such merger,
consolidation or transfer, (ii) proof reasonably satisfactory to Landlord of
such net worth shall have been delivered to Landlord not more than ten (10) days
after the effective date of any such transaction, (iii) a duplicate original
instrument of assignment in form and substance reasonably satisfactory to
Landlord, duly executed and acknowledged by Tenant, shall have been delivered to
Landlord not more than ten (10) days after the effective date of any such
transaction, (iv) an instrument in form and substance reasonably satisfactory to
Landlord, duly executed and acknowledged by the assignee, in which such assignee
assumes (as of the Commencement Date) observance and performance of, and agrees
to be personally bound by, all of the terms, covenants and conditions of this
Lease on Tenant’s part to be performed and observed shall have been delivered to
Landlord not more than ten (10) days after the effective date of any such
transaction, and (v) such merger, consolidation or asset sale shall be for a
good business purpose and not principally for the purpose of transferring this
Lease. Furthermore, the provisions of Section 15.1 hereof shall not be deemed to
prohibit the simultaneous occupancy of the demised premises by, or a subletting
of all or a portion of the demised premises to, any entity which controls or is
controlled by Tenant or is under common control with Tenant (herein called a
“Tenant’s Affiliate”); provided, however that (A) Landlord shall be given prompt
written notice of any such sublease or occupancy arrangement accompanied by
reasonable evidence of such affiliate relationship, and (B) the cessation of
such affiliate relationship while such sublease or occupancy is continuing shall
be deemed a transaction to which all of the terms of this Article 15 shall
apply. For purposes hereof, the term “net worth” shall mean the excess of total
assets over total liabilities; total assets and total liabilities each being
determined in accordance with generally accepted accounting principles
consistently applied, excluding, however, from the determination of total assets
all assets which would be classified as intangible

 

-57-



--------------------------------------------------------------------------------

assets under generally accepted accounting principles, including, without
limitation, goodwill, trade names, licenses, patents, trademarks, copyrights and
franchises. Landlord hereby acknowledges being informed by Tenant that as of the
date hereof, PNC Bank meets the definition of a Tenant’s Affiliate with respect
to Tenant.

 

(b) In addition, Tenant shall have the right, without Landlord’s prior written
consent, to enter into one or more subleases with one or more Continuing-Former
Relationship Affiliates totaling an aggregate of not more than ten thousand
(10,000) rentable square feet, provided that any such sublease shall be for a
good business purpose and not principally for the purpose of transferring this
Lease. An entity shall be deemed to qualify as a “Continuing Relationship Former
Affiliate” if, and only if, at the time that Tenant wishes to sublease a portion
of the demised premises to such entity all of the following shall be true with
respect to such entity:

 

(i) immediately prior to becoming a Continuing Relationship Former Affiliate,
such entity was either (x) a Tenant’s Affiliate of the Named Tenant or (y) a
division or component of the Named Tenant;

 

(ii) immediately prior to becoming a Continuing Relationship Former Affiliate,
such entity was occupying (in its capacity as a Tenant’s Affiliate or a division
or component of the Named Tenant) the portion of the demised premises which
Tenant wishes to sublease to such entity;

 

(iii) such entity ceases to be a Tenant’s Affiliate or a division or component
of the Named Tenant, and, from and after the time of the cessation of such
affiliate relationship, has a business function or purpose which is
significantly related, complimentary, and/or supplementary to the business of
the Named Tenant conducted at the demised premises, and the occupancy of a
portion of the demised premises by such Continuing Relationship Former Affiliate
is beneficial to the business of the Named Tenant conducted at the demised
premises;

 

(iv) Tenant notifies Landlord of its intention to sublease a portion of the
demised premises to such entity within forty-five (45) days after such entity
ceases to be a Tenant’s Affiliate or a division or component of the Named
Tenant; and

 

(v) such sublease is signed and delivered by both Tenant and such entity within
ninety (90) days after such entity ceases to be a Tenant’s Affiliate or a
division or component of the Named Tenant.

 

Notwithstanding anything to the contrary contained herein:

 

(x) the provisions of this Lease granting rights and privileges to Tenant with
respect to Continuing Relationship Former Affiliates shall be null and void and
of no further force or effect from and after the date, if any, that either the
Named

 

-58-



--------------------------------------------------------------------------------

Tenant or a Tenant’s Affiliate of the Named Tenant ceases to be the Tenant under
this Lease; and

 

(y) Tenant shall not have the right, without Landlord’s prior written consent,
to sublease to a Continuing Relationship Former Affiliate any Offer Space prior
to the second (2nd) anniversary of the date on which such Offer Space is added
to the demised premises; it being the intent of the parties hereto that Tenant
shall not have the right to lease Offer Space for the intended benefit of
Continuing Relationship Former Affiliates.

 

15.3. Any assignment or transfer, whether made with Landlord’s consent as
required by Section 15.1 or without Landlord’s consent pursuant to Section 15.2,
shall be made only if, and shall not be effective until, the assignee shall
execute, acknowledge and deliver to Landlord a recordable agreement, in form and
substance reasonably satisfactory to Landlord, whereby the assignee shall assume
the obligations and performance of this Lease and agree to be personally bound
by and upon all of the covenants, agreements, terms, provisions and conditions
hereof on the part of Tenant to be performed or observed and whereby the
assignee shall agree that the provisions of Section 15.1 hereof shall,
notwithstanding such an assignment or transfer, continue to be binding upon it
in respect of all future assignments and transfers. The assumption of
obligations provided for in the immediately preceding sentence shall be made (i)
effective as of the Commencement Date in connection with an assignment to a
Tenant’s Affiliate or in connection with a merger, consolidation,
reorganization, asset sale or any other assignment or transfer by operation of
law or (ii) effective as of the effective date of such assignment in connection
with an assignment to a third party that is not described in clause (i) of this
sentence. Tenant covenants that, notwithstanding any assignment or transfer,
whether or not in violation of the provisions of this Lease, and notwithstanding
the acceptance of fixed annual rent and/or additional rent by Landlord from an
assignee, transferee or any other party, Tenant shall remain fully liable for
the payment of the fixed annual rent and additional rent due and to become due
under this Lease and for the performance and observance of all of the covenants,
agreements, terms, provisions and conditions of this Lease on the part of Tenant
to be performed or observed.

 

15.4. The joint and several liability of Tenant and any immediate or remote
successor-in-interest of Tenant, and the due performance of this Lease on
Tenant’s part, shall not be discharged, released or impaired in any respect by
an agreement or stipulation made by Landlord or any grantee or assignee, by way
of mortgage, or otherwise, of Landlord, extending the time of, or modifying any
of the obligations of this Lease, or by any waiver or failure of Landlord to
enforce any of the obligations of this Lease, which shall remain in full force
and effect and Tenant shall continue liable hereunder. If any such agreement or
modification operates to increase the obligations of a tenant under this Lease,
the liability under this Section 15.4 of the tenant named in this Lease or any
of its successors in interest (unless such party shall have expressly consented
in writing to such agreement or modification) shall continue to be no

 

-59-



--------------------------------------------------------------------------------

greater than if such agreement or modification had not been made. To charge
Tenant named in this Lease and its successors in interest, no demand or notice
of any default shall be required, Tenant and each of its successors in interest
hereby expressly waives any such demand or notice.

 

15.5. If this Lease be assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect rent from the assignee. If the demised
premises or any part thereof are sublet or used or occupied by anybody other
than Tenant, whether or not in violation of this Lease, Landlord may, after
default by Tenant, and expiration of Tenant’s time to cure such default, collect
rent from the subtenant or occupant. In either event, Landlord may apply the net
amount collected to the fixed annual rent and additional rent herein reserved,
but no such assignment, subletting, occupancy or collection shall be deemed a
waiver of any of the provisions of Section 15.1 hereof, or the acceptance of the
assignee, subtenant or occupant as tenant, or a release of Tenant from the
performance by Tenant of Tenant’s obligations under this Lease. The consent by
Landlord to a particular assignment, mortgaging, subletting or use or occupancy
by others shall not in any way be considered a consent by Landlord to any other
or further assignment, mortgaging or subletting or use or occupancy by others
not expressly permitted by this Article 15. References in this Lease to use or
occupancy by others (that is, anyone other than Tenant) shall not be construed
as limited to subtenants and those claiming under or through subtenants but
shall also include licensees and others claiming under or through Tenant,
immediately or remotely.

 

15.6. The listing of any name other than that of Tenant, whether on the doors of
the demised premises or the Building directory, or otherwise, shall not operate
to vest any right or interest in this Lease or in the demised premises, nor
shall it be deemed to be the consent of Landlord to any assignment or transfer
of this Lease or to any sublease of the demised premises or to the use or
occupancy thereof by others.

 

15.7. Notwithstanding anything to the contrary contained in this Article 15, if
Tenant shall at any time or times during the term of this Lease desire to assign
this Lease or sublet all or part of the demised premises, Tenant shall give
notice thereof to Landlord (herein called a “Marketing Notice”), which notice
shall set forth (a) in the case of a proposed subletting, the area proposed to
be sublet, and, in the case of a proposed assignment such notice shall set forth
Tenant’s intention to assign this Lease, (b) the term of the proposed subletting
including the proposed dates of the commencement and the expiration of the term
of the proposed sublease or the effective date of the proposed assignment, as
the case may be, and (c) the rents, work contributions, and all other material
provisions that are proposed to be included in the transaction, and (d) such
other information as Landlord may reasonably request. Except for any assignment
or sublease which does not require Landlord’s consent pursuant to Section 15.2
hereof, such Marketing Notice shall be deemed an irrevocable offer from Tenant
to Landlord whereby Landlord (or Landlord’s designee) may, at its option, (i)
sublease such space from Tenant upon the terms and conditions hereinafter set
forth (if

 

-60-



--------------------------------------------------------------------------------

the proposed transaction is a sublease of all or part of the demised premises),
(ii) have this Lease assigned to it or its designee or terminate this Lease (if
the proposed transaction is an assignment or a sublease for all or substantially
all of the balance of the term of this Lease with respect to all or
substantially all of the demised premises or a sublease of a portion of the
demised premises which, when aggregated with other subleases then in effect,
covers all or substantially all of the demised premises for all or substantially
all of the balance of the term of this Lease), or (iii) terminate this Lease
with respect to the space covered by the proposed sublease (if the proposed
transaction is a sublease of part of the demised premises for all or
substantially all of the balance of the term of this Lease). Said option may be
exercised by Landlord by notice to Tenant at any time within thirty (30) days
after such notice has been given by Tenant to Landlord and Landlord shall have
received all other information required to be furnished to Landlord by Tenant
pursuant to the provisions of this Article 15; and during such thirty (30) day
period Tenant shall not assign this Lease or sublet such space to any person.

 

15.8. (a) If Landlord exercises its option to terminate this Lease in the case
where Tenant desires either to assign this Lease or sublet all or substantially
all of the demised premises for all or substantially all of the balance of the
term of this Lease, then, this Lease shall end and expire on the date that such
assignment or sublet was to be effective or commence, as the case may be, and
the fixed annual rent and additional rent shall be paid and apportioned to such
date.

 

(b) If Landlord exercises its option to have this Lease assigned to it (or its
designee) in the case where Tenant desires either to assign this Lease or to
sublet all or substantially all of the demised premises for all or substantially
all of the balance of the term of this Lease, then Tenant shall assign this
Lease to Landlord (or Landlord’s designee) by an assignment in form and
substance reasonably satisfactory to Landlord. Such assignment shall be
effective on the date the proposed assignment was to be effective or the date
the proposed sublease was to commence, as the case may be. Tenant shall not be
entitled to consideration or payment from Landlord (or Landlord’s designee) in
connection with any such assignment. If the proposed assignee or sublessee was
to receive any consideration or concessions from Tenant in connection with the
proposed assignment or sublease, then Tenant shall pay such consideration and/or
grant any such concessions to Landlord (or Landlord’s designee) on the date
Tenant assigns this Lease to Landlord (or Landlord’s designee).

 

15.9. If Landlord exercises its option to terminate this Lease with respect to
the space covered by Tenant’s proposed sublease in any case where Tenant desires
to sublet part of the demised premises for all or substantially all of the
balance of the term of this Lease, then (a) this Lease shall end and expire with
respect to such part of the demised premises on the date that the proposed
sublease was to commence; (b) from and after such date the fixed annual rent,
additional rent and The Percentage shall be adjusted, based upon the proportion
that the rentable area of the demised premises remaining bears to the total
rentable area of the demised premises; and (c) Tenant shall pay to Landlord,

 

-61-



--------------------------------------------------------------------------------

upon demand, as additional rent hereunder the costs incurred by Landlord in
physically separating such part of the demised premises from the balance of the
demised premises and in complying with any laws and requirements of any public
authorities relating to such separation.

 

15.10. If Landlord exercises its option to sublet the demised premises or the
portion(s) of the demised premises which Tenant desires to sublet, such sublease
to Landlord or its designee (as subtenant) shall be at the rentals set forth in
the Marketing Notice (provided, however, that the provisions of Section 15.14
hereof shall apply to any such payments with the same force and effect as if
such payments were being made to Tenant by a sublessee in connection with a
sublease consented to by Landlord and, to the extent, if any, that such payments
constitute Sublease Profit, Landlord (or its designee) shall deduct from such
payments an amount equal to fifty percent (50%) of the Sublease Profit in
satisfaction of Tenant’s obligation with respect to payment of the corresponding
amount of Sublease Profit due to Landlord pursuant to said Section 15.14
hereof), and shall be for the same term as that of the proposed subletting, and:

 

(a) The sublease shall be expressly subject to all of the covenants, agreements,
terms, provisions and conditions of this Lease except such as are irrelevant or
inapplicable, and except as otherwise expressly set forth to the contrary in
this section;

 

(b) Such sublease shall be upon the same terms and conditions as those contained
in the proposed sublease, except such as are irrelevant or inapplicable and
except as otherwise expressly set forth to the contrary in this section;

 

(c) Such sublease shall give the sublessee the unqualified and unrestricted
right, without Tenant’s permission, to assign such sublease or any interest
therein and/or to sublet the space covered by such sublease or any part or parts
of such space and to make any and all changes, alterations, and improvements in
the space covered by such sublease;

 

(d) Such sublease shall provide that any assignee or further subtenant of
Landlord or its designee, may, at the election of Landlord, be permitted to make
alterations, decorations and installations in such space or any part thereof and
shall also provide in substance that any such alterations, decorations and
installations in such space therein made by any assignee or subtenant of
Landlord or its designee may be removed, in whole or in part, by such assignee
or subtenant, at its option, prior to or upon the expiration or other
termination of such sublease provided that such assignee or subtenant, at its
expense, shall repair any damage and injury to such space so sublet caused by
such removal and, in connection with any sublease for less than substantially
all of the remainder of the term of this Lease, shall surrender such sublet
space to Tenant in a condition suitable for general office use, and Tenant shall
not, in any event, be obligated to remove any alterations, decorations and
installations made by Landlord or its designee or any subtenant or assignee
thereof; and

 

-62-



--------------------------------------------------------------------------------

(e) Such sublease shall also provide that (i) the parties to such sublease
expressly negate any intention that any estate created under such sublease be
merged with any other estate held by either of said parties, (ii) any assignment
or subletting by Landlord or its designee (as the subtenant) may be for any
purpose or purposes that Landlord, in Landlord’s uncontrolled discretion, shall
deem suitable or appropriate, (iii) Tenant, at Tenant’s expense, shall and will
at all times provide and permit reasonably appropriate means of ingress to and
egress from such space so sublet by Tenant to Landlord or its designee, (iv)
Landlord, at Tenant’s expense, may make such alterations as may be required or
reasonably deemed necessary by Landlord to physically separate the subleased
space from the balance of the demised premises and to comply with any laws and
requirements of public authorities relating to such separation, and (v) that at
the expiration of the term of such sublease, Tenant will accept the space
covered by such sublease in its then existing condition, subject to the
obligations of the sublessee to make such repairs thereto as may be necessary to
preserve the premises demised by such sublease in good order and condition and,
in connection with any sublease for less than substantially all of the remainder
of the term of this Lease, to surrender such sublet space to Tenant in a
condition suitable for general office use. Performance by Landlord or its
designee under such sublease shall be deemed performance by Tenant of a similar
obligation under this Lease related to such space, and any default under any
such sublease shall not give rise to a default under a similar obligation in
this Lease, nor shall Tenant be liable for any default under this Lease or be
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of the subtenant under such sublease or is occasioned
by or arises from any act or omission of any occupant under or pursuant to any
such sublease.

 

15.11. In the event Landlord does not exercise its options pursuant to Section
15.7 hereof to so sublet the demised premises or terminate (in whole or in part)
or have assigned to it or its designee this Lease and providing that Tenant is
not in default of any of Tenant’s obligations under this Lease after the giving
of notice and the expiration of any applicable cure period, Landlord’s consent
(which must be in writing and in form satisfactory to Landlord) to the proposed
assignment or sublease shall not be unreasonably withheld, conditioned or
delayed, provided and upon condition that:

 

(a) Tenant shall have complied with the provisions of Section 15.7 and Landlord
shall not have exercised any of its options under said Section 15.7 within the
time permitted therefor, and Tenant shall have delivered to Landlord within nine
(9) months after the giving of the applicable Marketing Notice: (i) a duplicate
original of the sublease or assignment instrument, (ii) all other documents to
be executed in connection therewith, (iii) in reasonable detail the identity of
the proposed assignee or subtenant, the nature of its business and its proposed
use of the demised premises and (iv) in connection with a proposed assignment of
this Lease, current financial information with respect to the proposed assignee
including, without limitation, its most recent financial report;

 

-63-



--------------------------------------------------------------------------------

(b) In Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business and the demised premises, or the relevant part thereof,
will be used in a manner which (i) is in keeping with the then standards of the
Building, and (ii) will not violate any negative covenant as to use contained in
any other lease of space in the Building (and Landlord shall advise Tenant of
any such negative covenants in writing promptly after written request therefor
by Tenant made in connection with a proposed subletting or assignment);

 

(c) The proposed assignee or subtenant is a reputable person or entity of good
character and, with respect to a proposed assignee, with sufficient financial
worth considering the responsibility involved, and Landlord has been furnished
with reasonable proof thereof;

 

(d) Provided that Landlord shall have space comparable in size then available,
or to become available, for leasing in the Building, within nine (9) months from
the effective date of the proposed assignment or subletting, as the case may be,
neither (x) the proposed assignee or sublessee nor (y) any person which,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or sublessee or any person who controls the proposed
assignee or sublessee, is then an occupant of any part of the Building or a
party who actually dealt with Landlord or Landlord’s agent (directly or through
a broker) with respect to space in the Building during the nine (9) months
immediately preceding Tenant’s request for Landlord’s consent;

 

(e) The form of the proposed sublease shall be reasonably satisfactory to
Landlord and shall comply with the applicable provisions of this Article 15;

 

(f) The demised premises shall not be subdivided into more than four (4)
separate units;

 

(g) Tenant shall, together with requesting Landlord’s consent hereunder, have
paid Landlord a processing fee to review the requested consent equal to
$2,500.00 (which amount shall be increased annually commencing with July 2005,
determined by multiplying the amount for the immediately prior twelve (12) month
period by the percentage increase in the CPI from the immediately preceding July
to the CPI for July of the then-current year); and

 

(h) Tenant shall not have advertised the availability of the demised premises in
an advertisement stating the name (as distinguished from the address) of the
Building or the proposed rental.

 

15.12. (a) In the event that in connection with Tenant’s request for Landlord’s
consent pursuant to Section 15.11 hereof, the proposed sublease or proposed
assignment delivered to Landlord contains provisions which are “substantially
different from” the terms set forth in the Marketing Notice delivered to
Landlord pursuant to

 

-64-



--------------------------------------------------------------------------------

Section 15.7 hereof, then in such event, Tenant’s request for consent pursuant
to Section 15.11 hereof shall be deemed to be an irrevocable offer from Tenant
to Landlord as to which Landlord shall have all of the options set forth in
Section 15.7 hereof. The terms of a proposed sublet or proposed assignment shall
be deemed “substantially different from” the terms set forth in the Marketing
Notice delivered to Landlord pursuant to Section 15.7 hereof if the economic
terms of such proposed sublet or assignment on an aggregate basis differ by more
than five (5%) percent from the terms contained in the Marketing Notice
delivered to Landlord pursuant to Section 15.7 hereof.

 

(b) In the event that Landlord fails to exercise any of its options under
Section 15.7 hereof, and Tenant fails to request Landlord’s consent to an
assignment or sublease on the terms and conditions set forth in the notice
delivered to Landlord pursuant to Section 15.7 hereof within six (6) months from
the date of Landlord’s response to such notice; then, Tenant shall again comply
with all of the provisions and conditions of Section 15.7 hereof before
assigning this Lease or subletting all or part of the demised premises.

 

15.13. With respect to each and every sublease or subletting authorized by
Landlord under the provisions of this Lease, it is further agreed:

 

(a) No subletting shall be for a term (including any renewal or extension
options contained in the sublease) ending later than one day prior to the
expiration date of this Lease.

 

(b) No sublease shall be valid, and no subtenant shall take possession of the
demised premises or any part thereof, until an executed counterpart of such
sublease (and all ancillary documents executed in connection with, with respect
to or modifying such sublease) has been delivered to Landlord.

 

(c) Each sublease shall provide that it is subject and subordinate to this Lease
and to any matters to which this Lease is or shall be subordinate, and that in
the event of termination, reentry or dispossess by Landlord under this Lease
Landlord may, at its option, take over all of the right, title and interest of
Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be (i) liable for any previous
act or omission of Tenant under such sublease, (ii) subject to any credit,
offset, claim, counterclaim, demand or defense which such subtenant may have
against Tenant, (iii) bound by any previous modification of such sublease or by
any previous prepayment of more than one (1) month’s rent, (iv) bound by any
covenant of Tenant to undertake or complete any construction of the demised
premises or any portion thereof, (v) required to account for any security
deposit of the subtenant other than any security deposit actually delivered to
Landlord by Tenant, (vi) bound by any obligation to make any payment to such
subtenant or grant any credits, except for services, repairs, maintenance and
restoration provided for under the sublease to be performed after the date of
such attornment, (vii) responsible for any monies owing by Landlord to the
credit

 

-65-



--------------------------------------------------------------------------------

of Tenant or (viii) required to remove any person occupying the demised premises
or any part thereof.

 

(d) Each sublease shall provide that the subtenant may not assign its rights
thereunder or further sublet the space demised under the sublease, in whole or
in part, except in compliance with all of the terms of provisions of this
Article 15, and all provisions of this Article 15 shall apply to any such
further assignment or subletting, including, without limitation, Section 15.11
hereof, except that in the case of a subletting by Tenant and a further
subletting by the subtenant, Section 15.14 shall be deemed amended to provide
that Landlord shall be entitled to receive 50% of any subletting profit received
by such subtenant only to the extent that Landlord would have been entitled to
such profit if such further subletting was a direct sublease by Tenant (e.g., if
and to the extent that the sub-subrents, after deducting Tenant’s Costs, exceed
the rents payable by Tenant under this Lease on a per rentable square foot
basis).

 

15.14. (a) If Landlord shall give its consent to any assignment of this Lease or
to any sublease, Tenant shall in consideration therefor, pay to Landlord, as
additional rent an amount equal to fifty (50%) percent of any Assignment Profit
or Sublease Profit, as the case may be.

 

(b) For purposes of this Section 15.14, the term “Assignment Profit” shall mean
an amount equal to all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, without limitation,
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property, less, in the case
of the sale thereof, the net unamortized cost thereof determined on the basis of
Tenant’s federal income tax returns and, in the case of the rental thereof, the
fair rental value thereof), after deducting therefrom the amount of “Tenant’s
Costs”, as hereinafter defined.

 

(c) For purposes of this Section 15.14, the term “Sublease Profit” shall mean in
any year of the term of this Lease (i) any rents, additional charges or other
consideration payable under the sublease to Tenant by the subtenant which is in
excess of the fixed annual rent and additional rent accruing during such year of
the term of this Lease in respect of the subleased space (at the rate per square
foot payable by Tenant hereunder) pursuant to the terms hereof, and (ii) all
sums paid for the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property, less, in the case of the sale
thereof, the net unamortized cost thereof determined on the basis of Tenant’s
federal income tax returns and, in the case of the rental thereof, the fair
rental value thereof, which net unamortized amount shall be deducted from the
sums paid in connection with such sale in equal monthly installments over the
balance of the term of the sublease (each such monthly deduction to be in an
amount equal to the quotient of the net unamortized amount, divided by the
number of months remaining in the term of this Lease) after deducting therefrom
the amount of Tenant’s Costs.

 

-66-



--------------------------------------------------------------------------------

(d) The sums payable under this Section 15.14 shall be paid to Landlord as and
when paid by the assignee or subtenant to Tenant.

 

(e) For purposes of this Section 15.14, the term “Tenant’s Cost” shall mean the
reasonable expenses actually incurred by Tenant in connection with the
assignment and subletting in question for sales, gains and transfer taxes,
brokerage commissions, advertising expenses, attorneys’ fees and disbursements,
any commercially reasonable rent credit or concession or work allowance and any
tenant work performed by Tenant at its expense in connection with such
assignment or subletting based on bills, receipts or other evidence of such
costs reasonably satisfactory to Landlord.

 

15.15. Except for any subletting by Tenant to Landlord or its designee pursuant
to the provisions of this Article 15, each subletting shall be subject to all of
the covenants, agreements, terms, provisions and conditions contained in this
Lease. Notwithstanding any such subletting to Landlord or any such subletting to
any other subtenant and/or acceptance of rent or additional rent by Landlord
from any subtenant, but subject to the provisions of Section 15.10(d) and (e)
hereof to the extent applicable, Tenant shall and will remain fully liable for
the payment of the fixed annual rent and additional rent due and to become due
hereunder and for the performance of all the covenants, agreements, terms,
provisions and conditions contained in this Lease on the part of Tenant to be
performed and all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the obligations of this Lease, and any such violation shall be deemed to be a
violation by Tenant. Tenant further agrees that notwithstanding any such
subletting, no other and further subletting of the demised premises by Tenant or
any person claiming through or under Tenant (except as provided in Section 15.10
hereof) shall or will be made except upon compliance with and subject to the
provisions of this Article. If Landlord shall decline to give its consent to any
proposed assignment or sublease, or if Landlord shall exercise any of its
options under Section 15.7 hereof, Tenant shall indemnify, defend and hold
harmless Landlord against and from any and all loss, liability, damages, costs
and expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) resulting from any claims that may be made against Landlord by
the proposed assignee or sublessee or by any brokers or other persons claiming a
commission or similar compensation in connection with the proposed assignment or
sublease.

 

-67-



--------------------------------------------------------------------------------

15.16. Landlord shall, within fifteen (15) days after Tenant’s request,
accompanied by an executed counterpart of an Eligible Sublease (as hereinafter
defined), deliver to Tenant and the subtenant under an Eligible Sublease (herein
called an “Eligible Subtenant”) a Non-Disturbance Agreement substantially in the
form annexed hereto as Exhibit H (herein called a “Landlord’s Non-Disturbance
Agreement”). Following the Eligible Subtenant’s and Tenant’s execution and
delivery of the Landlord’s Non-Disturbance Agreement, Landlord shall, within
thirty (30) days, execute and deliver a counterpart thereof to the Eligible
Subtenant. For purposes hereof, the term “Eligible Sublease” shall mean a direct
sublease:

 

(1) between Tenant and a subtenant which is not a Tenant’s Affiliate or a
Continuing Relationship Former Affiliate, and, as of the date of execution of
the Eligible Sublease, has a net worth, computed in accordance with generally
accepted accounting principles consistently applied, equal to or greater than
the product of (X) the annual Fixed Rent then payable by Tenant on account of
the portion of the demised premises demised under the Eligible Sublease, and (Y)
twenty (20), and Landlord has been provided with proof thereof reasonably
satisfactory to Landlord,

 

(2) that has been consented to by Landlord pursuant to the provisions of and
which meets all of the applicable requirements of this Article 15 (including,
without limitation, the provisions of Section 15.13 hereof),

 

(3) demising only full floors (but not less than one (1) full floor of the
demised premises) with an initial sublease term (i.e., not including any
renewals) of not less than five (5) years, which sublease term is for the
remainder of the term of this Lease (less one day),

 

(4) demising the highest or lowest full floor of the demised premises, or if one
or more Eligible Subleases is in effect, demising the next contiguous full floor
above or below the highest or lowest full floor subject to an Eligible Sublease
then in effect; and

 

(5) providing for a rental rate, on a per rentable square foot basis (including
fixed annual rent and additional rent on account of real estate taxes, Expenses
and electricity) which (after taking into account all rent concessions provided
for therein) is equal to or in excess of the fixed annual rent and additional
rent pursuant to Articles 4, 5 and 7 of this Lease for the term of the Sublease
(hereinafter called the “Lease Rent”) or, in the alternative, provides for a
rental rate that is less than the Lease Rent, but will automatically increase to
the Lease Rent from and after the attornment of the sublessee to Landlord
pursuant to the Landlord’s Non-Disturbance Agreement.

 

ARTICLE 16

 

ACCESS TO DEMISED PREMISES; CHANGES

 

16.1. Tenant shall permit Landlord and persons authorized by Landlord to
install, erect, use and maintain pipes, ducts and conduits in and through the
demised premises, provided the same are (i) concealed behind walls and ceilings
of the demised premises or (ii) if such concealment is not feasible, the same
shall be enclosed and “boxed in” along the surface of the walls, floors or
ceilings, in as unobtrusive a manner as shall be reasonably practicable, and, in
any case, are installed by such methods and at such locations as will not
materially interfere with or impair Tenant’s layout or use of the demised
premises. If the usable area of the demised premises shall be permanently
reduced, beyond a de minimis amount, as a result of an alteration, addition or
improvement (individually or collectively, a “Change”) permitted to be made by

 

-68-



--------------------------------------------------------------------------------

Landlord pursuant to this Section 16.1, then (subject to the provisions of the
immediately following sentence) the fixed annual rent and The Percentage shall
be proportionately reduced. Notwithstanding the foregoing, there shall be no
reduction of fixed annual rent or The Percentage if: (i) such reduction shall be
de minimis (i.e., less than 50 square feet in the aggregate on any one floor of
the demised premises) or (ii) such Change shall have been made by reason of any
Legal Requirement or in connection with or as a result of an emergency or a
Tenant’s Alteration, or in response to a request by Tenant. Landlord or its
agents or designees shall have the right, but only upon reasonable advance
notice made to Tenant or any authorized employee of Tenant at the demised
premises, except in cases of emergency, to enter the demised premises at
reasonable times during business hours, (a) for the making of such repairs,
alterations, additions and improvements as Landlord may deem necessary in or to
the demised premises and/or in or to the Building or its facilities and
equipment or which Landlord shall be required to or shall have the right to make
by the provisions of this Lease or any other lease in the Building, (b) subject
to the foregoing, shall also have the right to enter the demised premises for
the purpose of inspecting them or exhibiting them to prospective purchasers or
lessees of the entire Building or to prospective mortgagees of the fee or of the
Landlord’s interest in the property of which the demised premises are a part or
to prospective assignees of any such mortgages or to the holder of any mortgage
on Landlord’s interest in the property, its agents or designees and (c) to read
any utility meters located therein. Landlord shall be allowed to take all
material into and upon the demised premises that may be required for the
repairs, alterations, additions and/or improvement above mentioned as the same
is required for such purpose without any liability to Tenant and without any
reduction of Tenant’s covenants and obligations under this Lease and without the
same constituting an eviction of Tenant in whole or in part, and the rent
reserved shall in no wise abate, except as otherwise expressly provided in this
Lease, while said repairs, alterations, additions and/or improvements are being
made, by reason of loss or interruption of the business of Tenant because of the
prosecution of any such work. Wherever Landlord is required or permitted access
into the demised premises under this Article 16 after reasonable notice,
Landlord’s entry shall be at reasonable intervals, except in cases of emergency.
Anything to the contrary in this Lease notwithstanding, neither Landlord, nor
any employee, agent or contractor of Landlord, shall enter the demised premises
pursuant to this Article 16 without prior notification (which may be telephonic
notification or other non-written notification) to Tenant, except in the case of
an emergency, in which case Landlord shall use reasonable efforts to provide
prior notification but shall be permitted access even if no notification is
given. Tenant shall have the right to have a representative of Tenant present
during any such entry into the demised premises by Landlord, except in the case
of an emergency, provided Tenant furnishes such representative promptly. Tenant
shall, at all times, furnish Landlord the home telephone numbers of up to three
(3) employees of Tenant who may be contacted when the demised premises are
unattended. Landlord shall use reasonable efforts to avoid disruption of
Tenant’s business during any such entry upon the demised premises by Landlord.
If there is a conflict between the provisions of this Section 16.1 and any other
provision in this Lease, the provisions of this Section 16.1 shall control.

 

-69-



--------------------------------------------------------------------------------

16.2. Landlord reserves the right, at any time, without it being deemed a
constructive eviction and without incurring any liability to Tenant therefor, or
affecting or reducing any of Tenant’s covenants and obligations hereunder, to
make or permit to be made such changes, alterations, additions and improvements
in or to the Building and the fixtures and equipment thereof as Landlord shall
deem necessary or desirable, and to change the arrangement and/or location of
public entrances, passageways, doors, doorways, corridors, elevators, stairways,
toilets and other public parts of the Building. Landlord agrees that any
changes, alterations, additions or improvements performed pursuant to this
Section 16.2 shall not, either during performance thereof or when completed,
unreasonably interfere with the access to or use of the demised premises by
Tenant, diminish (except to the extent, if any, required during the performance
thereof) any services to be provided by Landlord hereunder or cause the Building
to be other than a first-class office building.

 

16.3. Intentionally Omitted.

 

16.4. Landlord may, during the eighteen (18) months prior to expiration of the
term of this Lease, exhibit the demised premises to prospective tenants.

 

16.5. If Tenant shall not be personally present to open and permit an entry into
the demised premises at any time when for any reason an entry therein shall be
urgently necessary by reason of fire or other emergency, Landlord or Landlord’s
agents may forcibly enter the same without rendering Landlord or such agents
liable therefor (if during such entry Landlord or Landlord’s agents shall accord
reasonable care to Tenant’s property) and without in any manner affecting the
obligations and covenants of this Lease.

 

16.6. Except for the space within the inside surfaces of all walls, hung
ceilings, floors, windows and doors bounding the demised premises, all of the
Building, including, without limitation, exterior and atrium Building walls,
core corridor walls and doors and any core corridor entrance, any terraces or
roofs adjacent to the demised premises, and any space in or adjacent to the
demised premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, and the use
thereof, as well as access thereto through the demised premises for the purposes
of operation, maintenance, decoration and repair, are reserved to Landlord and
persons authorized by Landlord.

 

ARTICLE 17

 

CERTIFICATE OF OCCUPANCY

 

17.1. Tenant shall not at any time use or occupy the demised premises or the
Building, or suffer or permit anyone to use or occupy the demised premises, or
do anything in the demised premises or the Building, or suffer or permit
anything to be done

 

-70-



--------------------------------------------------------------------------------

in, brought into or kept on the demised premises, which in any manner violates
the Certificate of Occupancy for the demised premises or for the Building.

 

ARTICLE 18

 

BANKRUPTCY

 

18.1. Subject to the provisions of Section 18.3 hereof, if at any time prior to
the Commencement Date there shall be filed by or against Tenant, or any
guarantor of Tenant’s obligations under this Lease, in any court pursuant to any
statute either of the United States or of any State a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver or a
trustee of all or a portion of Tenant’s property, or such guarantor’s property,
or if Tenant, or such guarantor, makes an assignment for the benefit of
creditors, or petitions for or enters into an arrangement with creditors, this
Lease shall ipso facto be canceled and terminated, in which event neither Tenant
nor any person claiming through or under Tenant or by virtue of any statute or
of an order of any court shall be entitled to possession of the demised premises
and Landlord, in addition to the other rights and remedies given by Section 18.4
hereof and by virtue of any other provision herein or elsewhere in this Lease
contained or by virtue of any statute or rule of law, may retain as liquidated
damages any fixed annual rent, additional rent, security deposit or monies
received by it from Tenant or others in behalf of Tenant.

 

18.2. Subject to the provisions of Section 18.3 hereof, if at the Commencement
Date or if at any time during the term hereby demised there shall be filed by or
against Tenant, or any guarantor of Tenant’s obligations under this Lease, in
any court pursuant to any statute either of the United States or of any State a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant’s property,
or such guarantor’s property, or if Tenant, or such guarantor, makes an
assignment for the benefit of creditors, or petitions for or enters into an
arrangement with creditors, Landlord may, at Landlord’s option, serve upon
Tenant or any such trustee, receiver, or assignee, a notice in writing stating
that this Lease and the term hereby granted shall cease and expire on the date
specified in said notice, which date shall be not less than ten (10) days after
the serving of said notice, and this Lease and the term hereof shall then expire
on the date so specified as if that date had originally been fixed in this Lease
as the expiration date of the term herein granted. Thereupon, neither Tenant nor
any person claiming through or under Tenant by virtue of any statute or of an
order of any court shall be entitled to possession or to remain in possession of
the demised premises but shall forthwith quit and surrender the demised
premises, and Landlord, in addition to the other rights and remedies given by
Section 18.4 hereof and by virtue of any other provision herein or elsewhere in
this Lease contained or by virtue of any statute or rule of law, may retain as
liquidated damages any fixed annual rent, additional rent, security deposit or
monies received by it from Tenant or others in behalf of Tenant.

 

-71-



--------------------------------------------------------------------------------

18.3. In the event that during the periods set forth in Sections 18.1 and 18.2
hereof there shall be instituted against Tenant, or any guarantor of Tenant’s
obligations under this Lease, an involuntary proceeding for bankruptcy,
insolvency, reorganization or any other relief described in Section 18.1 and/or
18.2 hereof, Tenant shall have ninety (90) days in which to vacate or stay the
same before this Lease shall terminate or before Landlord shall have any right
to terminate this Lease, provided the fixed annual rent and additional rent then
in arrears, if any, are paid within fifteen (15) days after the institution of
such proceeding, and further provided that the fixed annual rent and additional
rent which shall thereafter become due and payable are paid when due, and Tenant
shall not otherwise be in default in the performance of the terms and covenants
of this Lease.

 

18.4. In the event of the termination of this Lease pursuant to Sections 18.1,
18.2 or 18.3 hereof, Landlord shall forthwith, notwithstanding any other
provisions of this Lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the then
fair and reasonable rental value of the demised premises for the same period, if
lower than the rent reserved at the time of termination. If the demised premises
or any part thereof be re-let by Landlord for the unexpired term of this Lease,
or any part thereof, before presentation of proof of such liquidated damages to
any court, commission or tribunal, the amount of rent reserved upon such
re-letting shall be prima facie the fair and reasonable rental value for the
part or the whole of the demised premises so re-let during the term of the
re-letting. Nothing herein contained shall limit or prejudice the right of
Landlord to prove for and obtain as liquidated damages by reason of such
termination an amount equal to the maximum allowed by any statute or rule of law
in effect at the time when, and governing the proceedings in which such damages
are to be proved, whether or not such amount be greater, equal to, or less than
the amount of the difference referred to above.

 

18.5. (a) If Tenant shall have assigned its interest in this Lease, and this
Lease shall thereafter be disaffirmed or rejected in any proceeding under the
United States Bankruptcy Code or under the provisions of any Federal, state or
foreign law of like import, or in the event of termination of this Lease by
reason of any such proceeding, the assignor or any of its predecessors in
interest under this Lease, upon request of Landlord given within ninety (90)
days after such disaffirmance or rejection shall (a) pay to Landlord all fixed
annual rent and additional rent then due and payable to Landlord under this
Lease to and including the date of such disaffirmance or rejection and (b) enter
into a new lease as lessee with Landlord of the demised premises for a term
commencing on the effective date of such disaffirmance or rejection and ending
on the Expiration Date, unless sooner terminated as in such lease provided, at
the same fixed annual rent and additional rent and upon the then executory
terms, covenants and conditions as are contained in this Lease, except that (i)
the rights of the lessee under the new lease, shall be subject to any possessory
rights of the assignee in question under this Lease and any rights of persons
claiming through or under such assignee, (ii) such new lease shall

 

-72-



--------------------------------------------------------------------------------

require all defaults existing under this Lease to be cured by the lessee with
reasonable diligence, and (iii) such new lease shall require the lessee to pay
all additional rent which, had this Lease not been disaffirmed or rejected,
would have become due after the effective date of such disaffirmance or
rejection with respect to any prior period. If the lessee shall fail or refuse
to enter into the new lease within ten (10) days after Landlord’s request to do
so, then in addition to all other rights and remedies by reason of such default,
under this Lease, at law or in equity, Landlord shall have the same rights and
remedies against the lessee as if the lessee had entered into such new lease and
such new lease had thereafter been terminated at the beginning of its term by
reason of the default of the lessee thereunder.

 

(b) If pursuant to the Bankruptcy Code Tenant is permitted to assign this Lease
in disregard of the restrictions contained in Article 15 hereof (or if this
Lease shall be assumed by a trustee), the trustee or assignee shall cure any
default under this Lease and shall provide adequate assurance of future
performance by the trustee or assignee including (a) of the source of payment of
rent and performance of other obligations under this Lease (for which adequate
assurance shall mean the deposit of cash security with Landlord in an amount
equal to the sum of one (1) year’s fixed annual rent then reserved hereunder
plus an amount equal to all additional rent payable under Articles 4 and 5
hereof for the calendar year preceding the year in which such assignment is
intended to become effective, which deposit shall be held by Landlord, without
interest, for the balance of the term as security for the full and faithful
performance of all of the obligations under this Lease on the part of Tenant yet
to be performed) and that any such assignee of this Lease shall have a net worth
exclusive of good will, computed in accordance with generally accepted
accounting principles, equal to at least ten (10) times the aggregate of the
fixed annual rent reserved hereunder plus all additional rent for the preceding
calendar year as aforesaid and (b) that the use of the demised premises shall in
no way diminish the reputation of the Building as a first-class office building
or impose any additional burden upon the Building or increase the services to be
provided by Landlord. If all defaults are not cured and such adequate assurance
is not provided within sixty (60) days after there has been an order for relief
under the Bankruptcy Code, then this Lease shall be deemed rejected, Tenant or
any other person in possession shall vacate the demised premises, and Landlord
shall be entitled to retain any rent or security deposit previously received
from Tenant and shall have no further liability to Tenant or any person claiming
through Tenant or any trustee. If Tenant receives or is to receive any valuable
consideration for such an assignment of this Lease, such consideration, after
deducting therefrom (a) the brokerage commissions, if any, and other expenses
reasonably incurred by Tenant for such assignment and (b) any portion of such
consideration reasonably designed by the assignee as paid for the purchase of
Tenant’s Property in the demised premises, shall be and become the sole
exclusive property of Landlord and shall be paid over to Landlord directly by
such assignee. If Tenant’s trustee, Tenant or Tenant as debtor-in-possession
assumes this Lease and proposes to assign the same (pursuant to Title 11 U.S.C.
Section 365, as the same may be amended) to any person, including, without
limitation, any individual, partnership or corporate

 

-73-



--------------------------------------------------------------------------------

entity, who shall have made a bona fide offer to accept an assignment of this
Lease on terms acceptable to the trustee, Tenant or Tenant as
debtor-in-possession, then notice of such proposed assignment, setting forth (i)
the name and address of such person, (ii) all of the terms and conditions of
such offer, and (iii) the adequate assurance to be provided Landlord to assure
such person’s future performance under this Lease, including, without
limitation, the assurances referred to in Title 11 U.S.C. Section 365(b)(3) (as
the same may be amended), shall be given to Landlord by the trustee, Tenant or
Tenant as debtor-in-possession no later than twenty (20) days after receipt by
the trustee, Tenant or Tenant as debtor-in-possession of such offer, but in any
event no later than ten (10) days prior to the date that the trustee, Tenant or
Tenant as debtor-in-possession shall make application to a court of competent
jurisdiction for authority and approval to enter into such assignment and
assumption, and Landlord shall thereupon have the prior right and option, to be
exercised by notice to the trustee, Tenant or Tenant as debtor-in- possession,
given at any time prior to the effective date of such proposed assignment, to
accept an assignment of this Lease upon the same terms and conditions and for
the same consideration, if any, as the bona fide offer made by such person, less
any brokerage commissions which may be payable out of the consideration to be
paid by such person for the assignment of this Lease.

 

ARTICLE 19

 

DEFAULT

 

19.1. If

 

(a) Tenant shall default in the payment of the fixed annual rent reserved herein
or any item of additional rent herein provided or any other payment herein
provided, then upon Landlord serving a written five (5) days’ notice upon Tenant
specifying the nature of said default and upon expiration of said five (5) day
period, if Tenant shall have failed to remedy such default within such five (5)
day period, or

 

(b) Tenant defaults in fulfilling any of the obligations under this Lease, other
than the payment of fixed annual rent or additional rent (for default of which
clause (a) of this Section 19.1 is applicable), then upon Landlord serving a
written twenty (20) days’ notice upon Tenant specifying the nature of said
default and upon the expiration of said twenty (20) days, if Tenant shall have
failed to comply with or remedy such default, or if said default shall be of
such a nature that the same cannot with due diligence be completely cured within
said twenty (20) day period and the continuance of which for the period required
for cure will not (i) subject Landlord or any Superior Lessor or any Superior
Mortgagee to prosecution for a crime or any other fine or charge, (ii) subject
the demised premises or any part thereof or the Building or Land, or any part
thereof, to being condemned or vacated, (iii) subject the Building or Land, or
any part thereof, to any lien or encumbrance which is not removed or bonded
within the time period required under this Lease, or (iv) result in the
termination of any Superior Lease or foreclosure of

 

-74-



--------------------------------------------------------------------------------

any Superior Mortgage, Tenant shall not (A) within said twenty (20) day period
advise Landlord of Tenant’s intention to take all steps reasonably necessary to
remedy said default, (B) duly commence within said twenty (20) day period, and
thereafter diligently and in good faith prosecute to completion all steps
reasonably necessary to remedy said default as soon as practicable and (C)
complete such remedy within a reasonable time after the date of said notice of
Landlord, or

 

(c) any event shall occur or any contingency shall arise whereby this Lease or
the estate hereby granted or the unexpired balance of the term hereof would, by
operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as expressly permitted by Article 15
hereof,

 

then Landlord may serve a written five (5) days’ notice of termination of this
Lease upon Tenant, and, upon the expiration of said five (5) days, this Lease
and the term hereunder shall end and expire as fully and completely as if the
date of expiration of such five (5) day period were the day herein definitely
fixed for the end and expiration of this Lease and the term hereof and Tenant
shall then quit and surrender the demised premises to Landlord but Tenant shall
remain liable as hereinafter provided.

 

19.2. If Tenant shall default in the payment of any fixed annual rent or
additional rent, and such default shall continue for ten (10) days after written
notice thereof has been given to Tenant, or if this Lease shall terminate as
provided in Section 19.1 hereof, Landlord or Landlord’s agents and employees may
immediately or at any time thereafter reenter the demised premises, or any part
thereof, either by summary dispossess proceedings or by any suitable action or
proceeding at law, or by force or otherwise, without being liable to indictment,
prosecution or damages therefor, and may repossess the same, and may remove any
person therefrom, to the end that Landlord may have, hold and enjoy the demised
premises. The word “reenter,” as used herein, is not restricted to its technical
legal meaning. If this Lease is terminated under the provisions of Section 19.1
hereof, or if Landlord shall reenter the demised premises under the provisions
of this Section 19.2, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Tenant
shall thereupon pay to Landlord the fixed annual rent and additional rent
payable up to the time of such termination of this Lease, or of such recovery of
possession of the demised premises by Landlord, as the case may be, and shall
also pay to Landlord damages as provided in Article 20 hereof.

 

19.3. In the event of a breach or threatened breach by Tenant of any of its
obligations under this Lease, Landlord shall also have the right of injunction.
The special remedies to which Landlord may resort hereunder are cumulative and
are not intended to be exclusive of any other remedies to which Landlord may
lawfully be entitled at any time and Landlord may invoke any remedy allowed at
law or in equity as if specific remedies were not provided for herein.

 

-75-



--------------------------------------------------------------------------------

19.4. If this Lease shall terminate under the provisions of Section 19.1 hereof,
or if Landlord shall reenter the demised premises under the provisions of
Section 19.2 hereof, or in the event of the termination of this Lease, or of
reentry, by or under any summary dispossess or other proceeding or action or any
provision of law by reason of default hereunder on the part of Tenant, Landlord
shall be entitled to retain all monies, if any, paid by Tenant to Landlord,
whether as advance rent, security or otherwise, but such monies shall be
credited by Landlord against any fixed annual rent or additional rent due from
Tenant at the time of such termination or reentry or, at Landlord’s option,
against any damages payable by Tenant under Article 20 hereof or pursuant to
law.

 

19.5. Notwithstanding any expiration or termination prior to the Lease
expiration date as set forth in this Article 19, Tenant’s obligation to pay any
and all fixed annual rent and additional rent under this Lease shall continue to
and cover all periods up to the date provided in this Lease for the expiration
of the term hereof.

 

ARTICLE 20

 

REMEDIES OF LANDLORD; WAIVER OF REDEMPTION

 

20.1. If this Lease is terminated under the provisions of Article 19 hereof, or
if Landlord shall reenter the demised premises under the provisions of Article
19 hereof, or in the event of the termination of this Lease, or of reentry, by
or under any summary dispossess or other proceeding or action or any provision
of law by reason of default hereunder on the part of Tenant, (a) the fixed
annual rent and additional rent shall become due thereupon and be paid up to the
time of such re-entry, dispossess and/or expiration, together with such expenses
as Landlord may incur for legal expenses, reasonable attorneys’ fees, brokerage,
and/or putting the demised premises in good order, or for preparing the same for
rental; (b) Landlord may re-let the demised premises or any part or parts
thereof, either in the name of Landlord or otherwise, for a term or terms, which
may at Landlord’s option be less than or exceed the period which would otherwise
have constituted the balance of the term of this Lease and may grant concessions
or free rent; and (c) Tenant shall also pay Landlord as damages for the failure
of Tenant to observe and perform said Tenant’s obligations herein contained
either:

 

(i) a sum which, at the time of such expiration or re-entry, or at the time
Landlord ceases to collect the amounts provided for in subsection (ii) below, as
the case may be, represents the then value (assuming a discount at a rate per
annum equal to the interest rate then applicable to 7-year Federal Treasury
Bonds) of the excess of the aggregate of the fixed annual rent and additional
rent Under Articles 4 and 5 hereof (conclusively presuming the average monthly
additional rent under Articles 4 and 5 hereof to be the same as were payable for
the last 12 calendar months, or if less than 12 calendar months have then
elapsed since the Commencement Date, all of the calendar months immediately
preceding such termination or reentry) which would have been

 

-76-



--------------------------------------------------------------------------------

payable by Tenant for the period commencing with such expiration or re-entry, as
the case may be, and ending on the scheduled expiration date of the term of this
Lease, over the aggregate fair market rental value of the demised premises for
the same period (which sum is sometimes herein called “the lump sum payment“);
or

 

(ii) sums equal to any deficiency between the rent hereby reserved and/or
covenanted to be paid and the net amount, if any, of the rents collected on
account of the lease or leases of the demised premises for each month of the
period which would otherwise have constituted the balance of the term of this
Lease, payable in monthly installments by Tenant on the rent days specified in
this Lease and any suit or proceeding brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Landlord
to collect the deficiency for any subsequent month by a similar suit or
proceeding or to thereafter initiate a proceeding to collect the lump sum
payment.

 

In computing the damages payable under clause (i) or clause (ii) of the
immediately preceding sentence, there shall be added to the lump sum payment or
deficiency, as the case may be, such expenses as Landlord may incur or pay in
connection with terminating this Lease or re-entering the demised premises and
in securing possession thereof, including, without limitation, reasonable
attorneys’ fees and disbursements, brokerage, and for keeping the demised
premises in good order or for preparing the same for re-letting.

 

In no event shall Tenant be entitled to receive the excess, if any, of any
rentals from re-letting over the sums payable by Tenant to Landlord hereunder,
nor shall Tenant be entitled in any suit for the collection of damages pursuant
to this Article 20 to a credit in respect of rentals from re-letting except to
the extent that such rentals are actually received by Landlord. No such
re-letting shall constitute or be deemed to constitute a surrender or the
acceptance of a surrender. Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the demised premises or any part thereof, or
if the demised premises or any part thereof are relet, for its failure to
collect the rent under such reletting, and no such refusal or failure to relet
or failure to collect rent shall release or affect Tenant’s liability for
damages or otherwise under this Lease.

 

Landlord, at Landlord’s option, may make such alterations, repairs, replacements
and/or decorations in the demised premises as Landlord, in Landlord’s sole
judgment, considers advisable and necessary for the purpose of re-letting the
demised premises; and the making of such alterations and/or decorations shall
not operate or be construed to release Tenant from liability hereunder as
aforesaid.

 

20.2. Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future laws in the event of Tenant being evicted or
dispossessed for any cause, or in the event of Landlord obtaining possession of
the demised premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease or otherwise.

 

-77-



--------------------------------------------------------------------------------

20.3. If Tenant is in arrears in payment of fixed annual rent or additional
rent, Tenant waives Tenant’s right, if any, to designate the items to which any
payments made by Tenant are to be credited, and Tenant agrees that Landlord may
apply any payments made by Tenant to such items as Landlord sees fit,
irrespective of and notwithstanding any designation or request by Tenant as to
the items which any such payments shall be credited.

 

20.4. Suit or suits for the recovery of such damages, or any installments
thereof, may be brought by Landlord from time to time at its election, and
nothing contained herein shall be deemed to require Landlord to postpone suit
until the date when the term of this Lease would have expired if it had not been
so terminated under the provisions of Article 19 hereof, or had Landlord not
reentered the demised premises. Nothing herein contained shall be construed to
limit or preclude recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.
Nothing herein contained shall be construed to limit or prejudice the right of
Landlord to prove for and obtain as damages by reason of the termination of this
Lease or reentry on the demised premises for the default of Tenant under this
Lease an amount equal to the maximum allowed by any statute or rule of law in
effect at the time when, and governing the proceedings in which, such damages
are to be proved whether or not such amount be greater than any of the sums
referred to in Section 20.1 hereof.

 

20.5. In addition, if this Lease is terminated under the provisions of Article
19 hereof, or if Landlord shall, reenter the demised premises under the
provisions of Article 19 hereof, Tenant agrees that:

 

(a) the demised premises then shall be in the condition in which Tenant has
agreed to surrender the same to Landlord at the expiration of the term hereof;

 

(b) Tenant shall have performed prior to any such termination any covenant of
Tenant contained in this Lease for the making of any Alterations or for
restoring or rebuilding the demised premises or the Building, or any part
thereof; and

 

(c) for the breach of any covenant of Tenant set forth above in this Section
20.4, Landlord shall be entitled immediately, without notice or other action by
Landlord, to recover, and Tenant shall pay, as and for liquidated damages
therefor, the cost of performing such covenant (as estimated by an independent
contractor selected by Landlord).

 

20.6. In addition to any other remedies Landlord may have under this Lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
under Article 19 hereof, if any fixed annual rent, additional rent or damages
payable hereunder by Tenant to Landlord are not paid within five (5) days after
the due date thereof, the same shall bear interest at the rate of one and
one-half (1½%) percent per month or the maximum rate permitted by law, whichever
is less, from the due date

 

-78-



--------------------------------------------------------------------------------

thereof until paid, and the amount of such interest shall be additional rent
hereunder. Notwithstanding anything to the contrary set forth in the immediately
preceding sentence, interest shall not be payable by Tenant with respect to late
payments by Tenant until the first time that Landlord shall have given notice to
Tenant of a late payment (it being understood and agreed that a bill or
statement that includes a specific reference to a past due amount shall satisfy
such notice requirement) and Tenant shall have failed to make such payment
within five (5) days after the giving of such notice by Landlord. Thereafter,
notice by Landlord shall not be a prerequisite to Tenant’s obligation to pay
interest as set forth in the first sentence of this Section 20.6 until Tenant
shall have made all payments due under this Lease within five (5) days after the
due date therefor for a period of twelve (12) consecutive months, following
which, the provisions of the immediately preceding sentence and this sentence
shall again apply. For the purposes of this Section 20.5, a rent bill sent by
first class mail, to the address to which notices are to be given under this
Lease, shall be deemed a proper demand for the payment of the amounts set forth
therein (but nothing contained herein shall be deemed to require Landlord to
send any rent bill or otherwise make any demand for the payment of rent except
in those cases, if any, explicitly provided for in this Lease).

 

20.7. Mention in this Lease of any particular remedy shall not preclude Landlord
from any other remedy, in law or in equity.

 

ARTICLE 21

 

CURING TENANT’S DEFAULTS; FEES AND EXPENSES

 

21.1. If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions under this Lease, Landlord, without thereby waiving
such default, may (but shall not be obligated to) perform the same for the
account and at the expense of Tenant, immediately and without notice in case of
emergency, or in any other case only provided that Tenant shall fail to remedy
such default with all reasonable dispatch after Landlord shall have notified
Tenant in writing of such default and the applicable grace period, if any, for
curing such default shall have expired.

 

21.2. Bills for any expenses incurred by Landlord in connection with any such
performance by it for the account of Tenant, and bills for all costs, expenses
and disbursements of every kind and nature whatsoever, including reasonable
counsel fees, involved in collecting or endeavoring to collect the fixed annual
rent or additional rent or any part thereof or enforcing or endeavoring to
enforce any rights against Tenant or Tenant’s obligations hereunder, under or in
connection with this Lease or pursuant to law, including any such cost, expense
and disbursement involved in instituting and prosecuting summary proceedings or
in recovering possession of the demised premises after default by Tenant or upon
the expiration or sooner termination of this Lease, and interest on all sums
advanced by Landlord under this Section 21.2 and/or Section 21.1

 

-79-



--------------------------------------------------------------------------------

hereof (at the Interest Rate or the maximum rate permitted by law, whichever is
less) may be sent by Landlord to Tenant monthly, or immediately, at its option,
and such amounts shall be due and payable as additional rent in accordance with
the terms of such bills.

 

ARTICLE 22

 

NO REPRESENTATIONS BY LANDLORD

 

22.1. Tenant expressly acknowledges and agrees that Landlord has not made and is
not making, and Tenant, in executing and delivering this Lease, is not relying
upon, any warranties, representations, promises or statements, except to the
extent that the same are expressly set forth in this Lease or in any other
written agreement which may be made between the parties concurrently with the
execution and delivery of this Lease and shall expressly refer to this Lease.
All understandings and agreements heretofore had between the parties are merged
in this Lease and any other written agreement(s) made concurrently herewith,
which alone fully and completely express the agreement of the parties and which
are entered into after full investigation, neither party relying upon any
statement or representation not embodied in this Lease or any other written
agreement(s) made concurrently herewith.

 

ARTICLE 23

 

END OF TERM

 

23.1. Upon the expiration or other termination of the term of this Lease, or
upon any re-entry by Landlord upon the demised premises, Tenant shall quit and
surrender to Landlord the demised premises, broom clean, in good order and
condition and repair, ordinary wear and tear and damage by fire, the elements or
other casualty excepted, and Tenant shall remove all of its property as herein
provided. Tenant’s obligation to observe or perform this covenant shall survive
the expiration or other termination of the term of this Lease.

 

23.2. No act or thing done by Landlord or its agents shall be deemed an
acceptance of a surrender of the demised premises, and no agreement to accept
such surrender shall be valid unless in writing and signed by Landlord and each
Superior Lessor and Superior Mortgagee whose lease or mortgage, as the case may
be, provides that no such surrender may be accepted without its consent.

 

23.3. (a) In the event this Lease is not renewed or extended or a new lease is
not entered into between the parties, and if Tenant shall then hold over after
the expiration or early termination of the term of this Lease, and if Landlord
shall then not proceed to remove Tenant from the demised premises in the manner
permitted by law (or shall not have given written notice to Tenant that Tenant
must vacate the demised premises) irrespective of whether or not Landlord
accepts rent from Tenant for a period beyond the Expiration Date, the parties
hereby agree that Tenant’s occupancy of the

 

-80-



--------------------------------------------------------------------------------

demised premises after the expiration of the term shall be under a
month-to-month tenancy commencing on the first day after the expiration or early
termination of the term, which tenancy shall be upon all of the terms set forth
in this Lease except Tenant shall pay on the first day of each month of the
holdover period as fixed annual rent, an amount equal to one and one-half (1 ½)
times one-twelfth of the higher of (i) the fixed annual rent and additional rent
payable by Tenant during the twelve (12) months preceding the expiration of the
term of this Lease (annualized in the case of an early termination occurring
less than 12 months after the Commencement Date and, in any event, without
giving effect to any abatement or offset against such rents) or (ii) an amount
equal to the then market rental value for the demised premises as shall be
established by Landlord giving notice to Tenant of Landlord’s good faith
estimate of such market rental value. Tenant may dispute such market rental
value for the demised premises as estimated by Landlord by giving notice to
Landlord within but in no event after twenty (20) days after the giving of
Landlord’s notice to Tenant (as to the giving of which notice to Landlord, time
shall be deemed of the essence). Enclosed with such notice, Tenant shall be
required to furnish to Landlord the written opinion of a reputable New York
licensed real estate broker having leasing experience in the Borough of
Manhattan for a period of not less than ten (10) years, setting forth said
broker’s good faith opinion of the market rental value of the demised premises.
If Tenant and Landlord are unable to resolve any such dispute as to the market
rental value for the demised premises then an independent arbitrator who shall
be a real estate broker of similar qualifications and shall be selected from a
listing of not less than three (3) brokers furnished by the AAA (or any
successor thereto) to Tenant and Landlord (at the request of either Landlord or
Tenant). If Landlord and Tenant are unable to agree upon the selection of the
individual arbitrator from such listing, then the first arbitrator so listed by
the AAA (or any successor thereto) shall be conclusively presumed to have been
selected by both Landlord and Tenant and the decision of such arbitrator shall
be conclusive and binding upon the parties as to the market rental value for the
demised premises. Pending the determination of the market rental value of the
demised premises upon the expiration of the term of this Lease, Tenant shall pay
to Landlord as fixed annual rent an amount computed in accordance with clauses
(i) or (ii) of this Section 23.3(a) (as Landlord shall then elect), and upon
determination of the market rental value of the demised premises in accordance
with the preceding provisions hereof appropriate adjustments and payments shall
be effected. Further, Landlord shall not be required to perform any work,
furnish any materials or make any repairs within the demised premises during the
holdover period. It is further stipulated and agreed that if Landlord shall, at
any time after the expiration of the original term or after the expiration of
any term created thereafter, proceed to remove Tenant from the demised premises
as a holdover, the fixed annual rent for the use and occupancy of the demised
premises during any holdover period shall be calculated in the same manner as
set forth above. In addition to the foregoing, Landlord shall be entitled to
recover from Tenant any losses or damages arising from such holdover as provided
in Section 23.3(c) hereof.

 

-81-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Lease, the
acceptance of any rent paid by Tenant pursuant to Section 23.3(a) hereof shall
not preclude Landlord from commencing and prosecuting a holdover or summary
eviction proceeding, and the preceding sentence shall be deemed to be an
“agreement expressly providing otherwise” within the meaning of Section 223-c of
the Real Property Law of the State of New York.

 

(c) If Tenant shall hold-over or remain in possession of any portion of the
demised premises beyond the Expiration Date, Tenant shall be subject not only to
summary proceeding and all damages related thereto, but also to any damages
arising out of any new leases or lost opportunities by Landlord to re-let the
demised premises (or any part thereof) in accordance with and subject to the
following provisions of this Section 23.3(c). In the event that:

 

(i) Landlord shall enter into one or more leases for all or any portion of the
demised premises which either (A) is for a term that is scheduled to commence
within six (6) months after the Expiration Date of this Lease or (B) is for a
term that is scheduled to commence within twelve (12) months after the
Expiration Date of this Lease and which requires Landlord to perform any
demolition, tenant improvement work or any other work as a precondition to the
commencement of such term (any such lease is herein called a “Qualifying
Lease”), and

 

(ii) Landlord shall give Tenant written notice thereof (herein called a
“Qualifying Lease Notice”), which Qualifying Lease Notice may be given at any
time prior to or following the Expiration Date and shall describe the premises
leased pursuant to such Qualifying Lease, and

 

(iii) Tenant shall hold-over or remain in possession of any portion of the
demised premises beyond the date which is thirty (30) days following the later
of (A) the Expiration Date or (B) the date on which Landlord shall have given
such Qualifying Lease Notice to Tenant,

 

then, in such event, Tenant shall be subject to all damages arising out of any
new leases or lost opportunities by Landlord to re-let all or any part of the
demised premises covered by a Qualifying Lease Notice given at least thirty (30)
days prior to the date on which Landlord incurs such damages, including without
limitation any such damages in connection with Landlord’s inability to deliver
the premises leased pursuant to such Qualifying Lease to the tenant under such
Qualifying Lease. All damages to Landlord by reason of such holding over by
Tenant may be the subject of a separate action and need not be asserted by
Landlord in any summary proceedings against Tenant.

 

-82-



--------------------------------------------------------------------------------

ARTICLE 24

 

QUIET ENJOYMENT

 

24.1. Landlord covenants and agrees that subject to the terms and provisions of
this Lease and to Superior Leases and Superior Mortgages, if, and so long as,
Tenant keeps and performs each and every covenant, agreement, term, provision
and condition herein contained on the part or on behalf of Tenant to be kept or
performed, then Tenant’s rights under this Lease shall not be cut off or ended
before the expiration of the term of this Lease. This covenant shall be
construed as a covenant running with the Land, and is not, nor shall it be
construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the building project and only so long as such interest
shall continue, and thereafter Landlord shall be relieved of all liability
hereunder thereafter arising and this covenant shall be binding only upon
subsequent successors in interest of Landlord’s interest in this Lease, to the
extent of their respective interests, as and when they shall acquire the same,
and so long as they shall retain such interest.

 

ARTICLE 25

 

DEFINITIONS

 

25.1. For the purposes of this Lease, the following terms have the meanings
indicated:

 

(a) The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

 

(b) The term “business days” as used in this Lease shall exclude Saturdays,
Sundays and all days observed by the Federal, State or local government as legal
holidays as well as all other days recognized as holidays under applicable union
contracts. The term “business hours” as used in this Lease shall mean the hours
of 8:00 a.m. to 6:00 p.m. on business days.

 

(c) The terms “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Lease as a whole, and not to any particular
article or section, unless expressly so stated.

 

(d) The term “CPI” shall mean the Consumer Price Index for All Urban Consumers
(“CPI-AUC”), New York, New York-Northeastern New Jersey, All Items
(1982-1984=100), issued and published by the Bureau of Labor Statistics of the
United States Department of Labor. In the event that CPI-AUC ceases to use a
1982-84 base rate of 100 as the basis of calculation, then the CPI-AUC shall be
adjusted to the figure that would have been arrived at had the manner of
computing the CPI-AUC in effect at the date of this Lease not been altered. If
CPI-AUC is not available or may not lawfully

 

-83-



--------------------------------------------------------------------------------

be used for the purposes herein stated, the term “Consumer Price Index” shall
mean (i) a successor or substitute index to CPI-AUC, appropriately adjusted; or
(ii) if such a successor or substitute index is not available or may not
lawfully be used for the purposes herein stated, a reliable governmental or
other non-partisan publication, selected by Tenant and approved by Landlord
(which approval shall not be unreasonably withheld or delayed), evaluating the
information theretofore used in determining CPI-AUC.

 

(e) The term “Interest Rate,” when used in this Lease, shall mean an interest
rate equal to two percent (2%) above the so-called annual “Base Rate” of
interest established and approved by Citibank, N.A., New York, New York, or its
successor, from time to time, as its interest rate charged for unsecured loans
to its corporate customers, but in no event greater than the highest lawful rate
from time to time in effect.

 

(f) The term “Landlord” as used in this Lease means only the owner, or the
mortgagee in possession, for the time being of the Land and Building (or the
owner of a lease of the Building or of the Land and Building), so that in the
event of any transfer of title to the Land and Building or said lease, or in the
event of a lease of the Building, or of the Land and Building, upon notification
to Tenant of such transfer or lease the said transferor Landlord shall be and
hereby is entirely freed and relieved of all existing or future covenants,
obligations and liabilities of Landlord hereunder, and it shall be deemed and
construed as a covenant running with the land without further agreement between
the parties or their successors in interest, or between the parties and the
transferee of title to the Land and Building or said lease, or the said lessee
of the Building, or of the Land and Building, that the transferee or the lessee
has assumed and agreed to carry out any and all such covenants, obligations and
liabilities of Landlord hereunder.

 

(g) The terms “Landlord shall have no liability to Tenant” or “the same shall be
without liability to Landlord” or “without incurring any liability to Tenant
therefor”, or words of similar import shall mean that Tenant is not entitled to
terminate this Lease, or to claim actual or constructive eviction, partial, or
total, or to receive any abatement or diminution of rent, or to be relieved in
any manner of any of its other obligations hereunder, or to be compensated for
loss or injury suffered or to enforce any other right or kind of liability
whatsoever against Landlord under or with respect to this Lease or with respect
to Tenant’s use or occupancy of the demised premises.

 

(h) The term “laws and requirements of any public authorities” and words of a
similar import shall mean laws and ordinances of any or all of the federal,
state, city, town, county, borough and village governments including, without
limitation, The Americans with Disabilities Act of 1990, as amended, and rules,
regulations, orders and directives of any and all departments, subdivisions,
bureaus, agencies or offices thereof, and of any other governmental, public or
quasi-public authorities having jurisdiction over the Building and/or the
demised premises, and the direction of any public officer pursuant to law,
whether now or hereafter in force.

 

-84-



--------------------------------------------------------------------------------

(i) The term “Legal Requirements” and words of a similar import shall mean laws
and ordinances of any or all of the federal, state, city, town, county, borough
and village governments and rules, regulations, orders and directives of any and
all departments, subdivisions, bureaus, agencies or offices thereof, and of any
other governmental, public or quasi-public authorities having jurisdiction over
the Building and/or the demised premises, and the direction of any public
officer pursuant to law, whether now or hereafter in force.

 

(j) The term “mortgage” shall include a mortgage and/or a deed of trust, and the
term “holder of a mortgage” or “mortgagee” or words of similar import shall
include a mortgagee of a mortgage or a beneficiary of a deed of trust.

 

(k) The term “person” shall mean any natural person or persons, a partnership, a
corporation, and any other form of business or legal association or entity.

 

(l) The term “requirements of insurance bodies” and words of similar import
shall mean rules, regulations, orders and other requirements of the New York
Board of Underwriters and/or the New York Fire Insurance Rating Organization
and/or any other similar body performing the same or similar functions and
having jurisdiction or cognizance over the Building and/or the demised premises,
whether now or hereafter in force.

 

(m) The term “Tenant” shall mean the Tenant herein named or any assignee or
other successor in interest (immediate or remote) of the Tenant herein named,
which at the time in question is the owner of the Tenant’s estate and interest
granted by this Lease; but the foregoing provisions of this subsection shall not
be construed to permit any assignment of this Lease or to relieve the Tenant
herein named or any assignee or other successor in interest (whether immediate
or remote) of the Tenant herein named from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this Lease.

 

ARTICLE 26

 

ADJACENT EXCAVATION — SHORING

 

26.1. If an excavation or other substructure work shall be made upon land
adjacent to the demised premises, or shall be authorized to be made, Tenant
shall afford to the person causing or authorized to cause such excavation,
license to enter upon the demised premises for the purpose of doing such work as
shall be necessary to preserve the wall of or the Building of which the demised
premises form a part from injury or damage and to support the same by proper
foundations without any claim for damages or indemnity against Landlord, or
diminution or abatement of rent.

 

-85-



--------------------------------------------------------------------------------

ARTICLE 27

 

RULES AND REGULATIONS

 

27.1. Tenant and Tenant’s servants, employees and agents shall comply in all
material respects with the Rules and Regulations set forth in Exhibit E attached
hereto and made part hereof entitled “Rules and Regulations” and such other and
further reasonable rules and regulations as Landlord or Landlord’s agents may
from time to time adopt; provided, however, that in case of any conflict or
inconsistency between the provisions of this Lease and of any of the Rules and
Regulations as originally or as hereafter adopted, the provisions of this Lease
shall control. Reasonable written notice of any additional rules and regulations
shall be given to Tenant.

 

Nothing in this Lease contained shall be construed to impose upon Landlord any
duty or obligation to enforce the Rules and Regulations or the terms, covenants
or conditions in any other lease, against any other tenant of the Building, and
Landlord shall not be liable to Tenant for violation of the same by any other
tenant, its servants, employees, agents, visitors or licensees. Landlord agrees
not to enforce any Rules and Regulations in a manner discriminatory to Tenant.

 

Landlord shall not unreasonably condition, delay or withhold from Tenant any
approval provided for in the rules and regulations and shall exercise its
judgment in good faith.

 

ARTICLE 28

 

NO WAIVER

 

28.1. No agreement to accept a surrender of this Lease shall be valid unless in
writing signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of the demised premises prior to the
termination of this Lease. The delivery of keys to any employee of Landlord or
of Landlord’s agent shall not operate as a termination of this Lease or a
surrender of the demised premises. In the event of Tenant at any time desiring
to have Landlord sublet the demised premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purpose without
releasing Tenant from any of the obligations under this Lease. The failure of
Landlord to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease or any of the Rules and
Regulations set forth herein, or hereafter adopted by Landlord, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of any original violation. The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of the Rules and Regulations set forth herein, or hereafter adopted, against
Tenant and/or any other tenant in the Building shall not be deemed a waiver of
any such Rules and Regulations. No provision of this

 

-86-



--------------------------------------------------------------------------------

Lease shall be deemed to have been waived by Landlord, unless such waiver be in
writing signed by Landlord. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on the account of the earliest stipulated rent, nor shall any
endorsement or statement on any check or any letter accompanying any check or
payment of rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy in this Lease provided.

 

28.2. This Lease contains the entire agreement between the parties, and any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of it in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.

 

ARTICLE 29

 

WAIVER OF TRIAL BY JURY

 

29.1. Landlord and Tenant do hereby waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
demised premises, and/or any other claims (except claims for personal injury or
property damage), and any emergency statutory or any other statutory remedy. It
is further mutually agreed that if Landlord commences any action or proceeding
to recover rent or recover possession of the demised premises, Tenant will not
interpose and does hereby waive the right to interpose any counterclaim of
whatever nature or description in any such proceeding (other than compulsory
counterclaims). The provisions of this Article 29 shall survive any expiration
or sooner termination of this Lease.

 

ARTICLE 30

 

INABILITY TO PERFORM

 

30.1. If, by reason of (a) strike, (b) labor troubles, (c) governmental
pre-emption in connection with a national emergency, (d) any rule, order or
regulation of any governmental agency, (e) conditions of supply or demand which
are affected by war or other national, state or municipal emergency, or (f) any
cause beyond Landlord’s reasonable control (the foregoing circumstances
described in this Section 30.1 being herein called “Force Majeure Causes”),
Landlord shall be unable to fulfill, or is delayed in fulfilling, any of its
obligations under this Lease or shall be unable to supply any service which
Landlord is obligated to supply, this Lease and Tenant’s obligations hereunder,
including, without limitation, the payment of rent hereunder, shall in no wise

 

-87-



--------------------------------------------------------------------------------

be affected, impaired or excused nor shall Landlord have any liability whatever
to Tenant, nor shall the same be deemed constructive eviction.

 

ARTICLE 31

 

NOTICES

 

31.1. Any notice, statement, demand, consent, approval or other communication
required or permitted to be given, rendered or made by either party to this
Lease or pursuant to any applicable law or requirement of public authority
(collectively, “notices”) shall be in writing (whether or not so stated
elsewhere in this Lease) and shall be deemed to have been properly given,
rendered or made only if sent by (a) registered or certified mail, return
receipt requested, posted in a United States post office station or letter box
in the continental United States, (b) nationally recognized overnight courier
(e.g., Federal Express) with verification of delivery requested or (c) personal
delivery with verification of delivery requested, in any of such cases addressed
as follows:

 

If to Landlord:

 

c/o Fisher Brothers

299 Park Avenue

New York, New York 10171

Attention: Mr. Kenneth Fisher, Partner

 

with copies to:

 

c/o Fisher Brothers

299 Park Avenue

New York, New York 10171

Attention: General Counsel

 

and

 

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

Attention: Martin L. Edelman, Esq.

 

and if to Tenant as follows:

 

BlackRock, Inc.

40 East 52nd Street

New York, New York 10022

Attention: Legal and Compliance Department

 

-88-



--------------------------------------------------------------------------------

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Richard R. Kalikow, Esq.

 

and shall be deemed to have been given, rendered or made (i) if mailed, on the
second business day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third business day after the day so mailed, (ii)
if sent by nationally recognized overnight courier, on the first business day
following the day sent or (iii) if sent by personal delivery, when delivered and
receipted by the party to whom addressed (or on the date that such receipt is
refused, if applicable). Either party may, by notice as aforesaid, designate a
different address or addresses for notices intended for it. Notwithstanding the
foregoing, with respect to an occurrence presenting imminent danger to the
health or safety of persons or damage to property in, on or about the Building,
notices may be hand delivered to Tenant at the demised premises, provided that
the same notice is also sent in the manner set forth above.

 

31.2. Notices hereunder from Landlord may be given by Landlord’s managing agent,
if one exists, or by Landlord’s attorney. Notices hereunder from Tenant may be
given by Tenant’s attorney.

 

31.3. In addition to the foregoing, either Landlord or Tenant may, from time to
time, request in writing that the other party serve a copy of any notice on one
other person or entity designated in such request, such service to be effected
as provided in Section 31.1 or 31.2 hereof.

 

ARTICLE 32

 

SERVICES

 

32.1. Landlord will provide after the term of this Lease shall have commenced,
provided Tenant shall have taken occupancy of the demised premises, the
following services to the demised premises in the manner hereinafter more
particularly set forth: (a) heat, ventilation and air conditioning; (b) elevator
service; (c) domestic hot and cold water; and (d) cleaning, provided however
that Landlord shall not be required to provide passenger elevator service or
cleaning to the demised premises until Tenant shall have taken occupancy of the
demised premises for business purposes (including without limitation for
purposes of the testing or operation of its computers), and provided further
that such heat, ventilation and air-conditioning service shall not be required
to comply with the HVAC Specifications until Tenant has completed the
installation of the distribution systems required therefor.

 

-89-



--------------------------------------------------------------------------------

32.2. (a) Landlord shall, through the air conditioning system of the Building,
furnish air conditioning, ventilation and heating (collectively, “HVAC”) to the
demised premises, on an all-year-round basis, during such hours on business days
as Landlord shall from time to time determine, by notice to Tenant, to be the
regular hours of operation of such systems. Such regular hours of operation
shall at least include the hours from 7:30 A.M. to 7:00 P.M. on business days
and on Saturdays between the hours of 8:00 A.M. and 1:00 P.M. (collectively, the
“HVAC Regular Hours of Operation”). Subject to the applicable provisions of this
Lease and provided Tenant shall comply with applicable Building Rules and
Regulations, the HVAC system shall be capable of maintaining interior conditions
of (i) 74 degrees (± 1 degree) Fahrenheit year round at four (4) watts demand
load per useable square foot of equipment load only (exclusive of solar or
transmission load) based on an occupancy of one (1) person per 100 useable
square feet when the outdoor ambient temperature is 92 degrees Fahrenheit dry
bulb and 75 degrees Fahrenheit wet bulb and (ii) 72 degrees Fahrenheit or higher
when the ambient temperature is 10 degrees Fahrenheit (the “HVAC
Specifications”). Additionally, the HVAC system shall be capable of delivering
outside air at a quantity not less than 20 cfm per person based on one (1)
person per 100 useable square feet. Landlord will maintain, repair and replace
the HVAC system (including all perimeter radiation units in the demised premises
installed by Landlord) in a manner befitting a First Class Office Building and
will use all reasonable care (including replacement of components thereof) to
keep the same in proper and efficient operating condition; and Landlord will not
be responsible for the failure of the HVAC system to meet the requirements
hereinbefore specified if such failure results from the occupancy of the demised
premises with more than an average of one (1) person for each 100 usable square
feet and if Tenant installs and operates lighting, machines and appliances the
total demand electrical load of which exceeds the building standard of four (4)
watts per useable square foot. Landlord acknowledges that for systems employing
a variable air-volume concept, Tenant’s demand load airflow volume on certain
portions of any full floor of the demised premises may exceed the airflow volume
available from the base building supply air system on a proportional basis in
relation to the total airflow volume available from the base building supply air
system for such full floor, but in no event will Tenant’s demand load airflow
volume for any full floor of the demised premises exceed the airflow volume
available from the base building supply air system for such full floor. Tenant
agrees that any such floor-by-floor diversity of connected airflow volume will
not exceed 120%. Landlord, at Tenant’s sole cost and expense, may elect to
install a damper or other duct-mounted devices to limit the available airflow
noted above to ensure that Tenant does not consume more than any full floor’s
available capacity from the base building system. Supply air flow at each shaft
takeoff on each floor of the demised premises shall be at a rate of not less
than 12,000 cfm per floor in the north supply air riser, and 11,200 cfm per
floor in the south supply air riser, at a temperature no greater than 58 degrees
F (measured at the takeoffs) with residual static pressure of not less than 1.25
inches (measured downstream of the floor shutoff/isolation dampers when
conditioned air is being provided to all floors of the Building) all as required
to support full pressure independent Variable Air Volume distribution: provided,
however, that

 

-90-



--------------------------------------------------------------------------------

when the base building chiller plant is not in operation, Landlord may supply
air warmer than the aforesaid temperature, provided that Landlord operates the
system so as to provide required cooling in accordance with good operation
practices.

 

(b) Tenant agrees to keep and cause to be kept closed all the windows in and the
doors to the demised premises at all times, and Tenant agrees to cooperate fully
with Landlord and to abide by all the regulations and requirements which
Landlord may reasonably prescribe for the proper functioning and protection of
said air conditioning systems.

 

(c) Tenant acknowledges it has been advised that the Building has sealed windows
and that, therefore, the air in the demised premises can become stale and even
unbreatheable when the ventilating, air-conditioning, and heating system is not
operating. Tenant agrees that Landlord shall not be obligated to operate such
ventilating, air-conditioning, and heating system after or before business
hours, except after prior written notice from and payment by Tenant as
hereinafter specified. Tenant agrees that Landlord’s failure to operate such
system in the absence of such notice and payment shall not be deemed a partial
or other eviction, or disturbance of Tenant’s use, enjoyment, or possession of
the demised premises, and shall not render Landlord liable for damages, by
abatement of rent or otherwise, and Tenant shall not be relieved from any
obligation under this Lease.

 

(d) Landlord will provide Tenant with HVAC, for one or more floors of the
demised premises as requested by Tenant, at times other than the HVAC Regular
Hours of Operation, at the rate hereinafter described for after-hours service,
payable by Tenant as additional rent thirty (30) days after being billed,
provided that Tenant shall give written notice prior to 4:00 P.M. in the case of
after-hours service on business days and prior to 4:00 P.M. on Fridays in the
case of after-hours service on Saturdays and Sundays (or 4:00 P.M. on the
preceding business day, in the case of holidays). Landlord shall have the right,
from time to time, to set minimum blocks of time for which such after-hours
service must be reserved, in a manner consistent with comparable buildings in
midtown Manhattan; provided, however, that: (i) on business days and Saturdays
which are not holidays, such minimum blocks shall not exceed one (1) hour if
after-hours service is required for time periods ending immediately before HVAC
Regular Hours of Operation commence or immediately after HVAC Regular Hours of
Operation end, and (ii) at other times, Landlord shall use commercially
reasonable efforts to prevent such minimum blocks from being set in an amount
greater than four (4) hours. The rate for such after-hours is $181.56 per hour
per floor for a single floor and $107.00 per hour per floor for two or more
floors (which hourly rates shall be increased annually commencing with calendar
year 2005, determined by multiplying the rate for the immediately prior calendar
year by the percentage increase in the CPI for the month of December preceding
the current calendar year over the CPI for the month of December preceding the
immediately preceding calendar year).

 

-91-



--------------------------------------------------------------------------------

(e) Landlord shall provide Tenant with, and Tenant agrees to purchase from
Landlord, up to one hundred twenty-five (125) tons of condenser water for the
supplemental air conditioning needs of Tenant as indicated on Tenant’s heating,
ventilation and air conditioning plans for Tenant’s initial occupancy of the
demised premises, at the current rates of $600.00 per ton per annum (which
charge for condenser water shall be increased or decreased (but not below $600)
annually commencing with calendar year 2005, determined by multiplying the
charge for the immediately prior calendar year by the percentage increase in the
CPI for the month of December preceding the current calendar year over the CPI
for the month of December preceding the immediately preceding calendar year). If
such heating, ventilation and air conditioning plans call for less than one
hundred twenty-five (125) tons of condenser water, Landlord shall reserve for
Tenant the remainder of such one hundred twenty-five (125) tons of condenser
water until the earlier to occur of (i) April 1, 2005 and (ii) the date that is
sixty (60) days following the date on which Tenant takes occupancy of all or any
portion of the demised premises for the conduct of its business. Tenant shall
commence payment for the condenser water for the demised premises from and after
such time as Tenant first occupies the demised premises for the conduct of
Tenant’s business. Tenant shall not be responsible for the cost and expense of
“tap-in” charges for the installation of a supplemental air conditioning system,
and such condenser water shall be made available to Tenant at a valved outlet on
each floor of the demised premises, ready for distribution. Landlord shall make
available to Tenant up to fifteen (15) tons per full floor of any First Offer
Space added to the demised premises in accordance with the provisions of Article
42 hereof, plus such additional tonnage (not to exceed an additional fifteen
(15) tons per floor) that Tenant may request if and to the extent that such
additional tonnage is available in Landlord’s good-faith judgment, taking into
account the needs of Landlord and other current and future tenants of the
Building. at the same rates payable by Tenant pursuant to the terms of this
Section 32.1 with respect to the remainder of the demised premises. Subject to
the provisions of Section 32.8 hereof, the condenser water provided to Tenant by
Landlord pursuant to this Section 32.2(e) shall be made available twenty-four
(24) hours per day, seven (7) days per week, three hundred sixty five (six)
[365(6)] days per year. The systems providing such condenser water are backed by
an emergency power source; provided, however, that Tenant acknowledges and
agrees that (i) such emergency power source is controlled by another tenant of
the Building and not by Landlord, (ii) Landlord makes no warranty or
representation that such emergency power source will be made available
throughout the term of this Lease and (iii) Landlord shall have no liability to
Tenant in the event that such emergency power system fails to serve its intended
purpose. In addition to the foregoing, Landlord shall permit Tenant, at Tenant’s
sole cost and expense, to cross-connect its critical supplemental air
conditioning loads to Landlord’s “house” condenser water system, to be utilized
by Tenant only when the above-referenced condenser water system is unavailable
for any reason, including, without limitation, due to maintenance, shut-downs or
system failure.

 

32.3. Landlord shall provide necessary elevator facilities, including reasonable
freight elevator service and loading dock facilities, during business hours and

 

-92-



--------------------------------------------------------------------------------

shall have sufficient passenger elevators available at all other times. Landlord
will provide Tenant with after-hours freight elevator service and loading dock
facilities at Landlord’s then established rates in the Building for same and
pursuant to Landlord’s Rules and Regulations. Landlord shall have the right,
from time to time, to set minimum blocks of time for which such after-hours
service must be reserved. Landlord will provide Tenant at times other than
during business hours (“After Hours”) freight elevator service at a cost of
$98.35 per hour and security at a cost of $50.45 per hour, if security is
requested by Tenant, except with respect to loading docks of the Building where
security at all times is required hereunder and with respect to such other
instances where security is deemed reasonably required by Landlord (which hourly
rates shall be increased annually commencing with calendar year 2005, determined
by multiplying the rates for the immediately prior calendar year by the
percentage increase in the CPI for the current calendar year over the CPI for
the immediately preceding calendar year). If and to the extent a Legal
Requirement is promulgated after the date hereof which restricts the hours or
permissible location of freight delivery in the City of New York, then, in such
event, Landlord shall reasonably modify the regular hours of operation of
Building freight elevator service as a result of any such Legal Requirement to
reflect the then normal business practice in the real estate industry in the
City of New York with respect to First Class Office Buildings. Notwithstanding
the foregoing, Tenant shall have the use, after reasonable prior notice to
Landlord, of the freight elevators, loading docks and required security on an
After Hours basis, seven (7) days per week, at no cost to Tenant, for the
delivery of construction materials during the course of Tenant’s Work and during
Tenant’s initial move in to the demised premises. Such elevators shall be
available for Tenant’s use on a priority (but not exclusive) basis taking into
account the reasonable needs of Landlord and other tenants and occupants of the
Building on a day-to-day basis. Tenant or Tenant’s contractor shall coordinate
Tenant’s use of such elevators with Landlord and any other tenant or occupant or
other tenant’s or occupant’s contractors then using, or intending to use, such
elevators.

 

32.4. Landlord will supply Tenant at Landlord’s expense with an adequate
quantity of hot and cold water for ordinary lavatory, drinking and cleaning
purposes. Should Tenant require or consume water for any additional purpose,
Tenant shall pay Landlord a reasonable charge therefor and for any required
pumping or heating thereof, as well as any taxes, sewer rents or other charges
which may be imposed by any governmental authority based on the quantity of
water so used by Tenant. Landlord may elect to install a water meter, at
Tenant’s expense and thereby measure Tenant’s water consumption for all such
additional purposes, said meter to be maintained at Tenant’s expense.

 

32.5. Except as otherwise provided in this Lease, Landlord agrees to cause the
demised premises to be cleaned on business days as set forth in Exhibit F
annexed hereof. Landlord shall have no obligation to perform cleaning services
in those portions of the demised premises which are below grade, bank space, or
which are used for the preparation, dispensing or consumption of food or
beverages, for use as training

 

-93-



--------------------------------------------------------------------------------

rooms, for files, storage, mailing or shipping purposes, for the operation of
computer, telex, data processing, reproduction or similar equipment or as
private lavatories or toilets or other special purposes requiring greater or
more difficult cleaning work than office areas, all of which portions Tenant
shall cause to be kept clean at Tenant’s cost and expense. Tenant shall pay to
Landlord, on demand, a reasonable charge for the removal from the demised
premises of any refuse and rubbish of Tenant as shall not be contained in waste
receptacles of customary office size and for the removal of refuse and rubbish
of Tenant’s machines and of eating facilities requiring special handling (known
as wet garbage). Landlord, its cleaning contractor and their employees shall
have access to the demised premises after business hours and the use of Tenant’s
light, power and water in the demised premises, without charge therefor, as may
be reasonably required for the purpose of cleaning the demised premises.

 

32.6. If Tenant is permitted hereunder to and does have a separate area for the
preparation or consumption of food in the demised premises, Tenant shall pay to
Landlord the cost of employing on a regular basis an exterminator to keep the
demised premises free from vermin; and Tenant shall provide a refrigerated
garbage storage room (the plans and specifications thereof to be approved by
Landlord) or other means of disposing of garbage reasonably satisfactory to
Landlord.

 

32.7. Tenant acknowledges and understands that the cleaning contractor for the
Building is an entity under common control with Landlord and Tenant agrees to
employ said contractor or such other contractor as Landlord may from time to
time designate for all waxing, shampooing, polishing, lamp replacement and other
special cleaning or maintenance work of the demised premises and of Tenant’s
furniture, fixtures and equipment. Landlord represents that the quality thereof
shall be reasonably comparable to that of other contractors doing comparable
work in comparable buildings in the area of the Building. Tenant shall not
employ any other such contractor or individual without Landlord’s prior written
consent, but nothing herein contained shall prohibit Tenant from utilizing a
limited number of “on staff” day porters hired directly by Tenant to perform
special cleaning of a nature not provided by the employees of Landlord’s
designated cleaning contractor in the Building, but only for so long as the
employment by Tenant of such day porters does not result in jurisdictional
disputes or strikes.

 

32.8. Subject to the provisions of Articles 13 and 14 hereof, Landlord reserves
the right, without liability to Tenant and without it being deemed a
constructive eviction, to stop or interrupt any heating, elevator, escalator,
lighting, ventilating, air-conditioning, steam, power, electricity, water,
cleaning or other service and to stop or interrupt the use of any Building
facilities and systems at such times as may be necessary and for as long as may
reasonably be required by reason of accidents, strikes, or the making of
repairs, alterations or improvements, or inability to secure a proper supply of
fuel, gas, steam, water, electricity, labor or supplies, or by reason of any
other similar or dissimilar cause beyond the reasonable control of Landlord.
Subject to the provisions of

 

-94-



--------------------------------------------------------------------------------

Articles 13 and 14 hereof, no such stoppage or interruption shall result in any
liability from Landlord to Tenant or entitle Tenant to any diminution or
abatement of rent or other compensation nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of any such stoppage or
interruption. Except in emergency circumstances, Landlord shall give Tenant
reasonable prior notice (which notice need not be in writing) of its intention
to make any repairs, alterations or improvements referred to in this Section
32.8 or any other stoppages of services of which Landlord has prior notice and
shall use reasonable efforts in making such repairs, alterations or improvements
and in dealing with such other stoppages of service so as to minimize
interference with Tenant’s business operations, provided that Landlord shall not
be required to perform any such work on an overtime or premium-pay basis.
Notwithstanding the foregoing provisions of this Section 32.8, if the demised
premises is rendered untenantable, in whole or in part, for a period of seven
(7) or more consecutive business days as a result of any interruption of
services or work performed by Landlord, then, unless caused by the default,
negligence or wrongful act on the part of Tenant, its agents or employees, the
fixed annual rent and Additional Rent applicable to the demised premises or the
part thereof so rendered untenantable shall abate commencing on the eighth (8th)
business day that the demised premises or part thereof are untenantable, for
such period as the demised premises or part thereof shall remain untenantable or
until Tenant shall occupy such portion of the demised premises for the
substantially normal conduct of its business, regardless of any delay by Tenant
in resuming the operation of its business, whichever is earlier; provided,
however, that if the demised premises are rendered untenantable as a result of
Force Majeure Causes which are not insured against under Landlord’s insurance
policies for the Building, then, in such event, (a) the provisions of this
sentence shall apply if and only if such untenantability shall be for a period
of ten (10) or more consecutive business days and (b) the fixed annual rent and
Additional Rent applicable to the demised premises or the part thereof so
rendered untenantable shall abate subject to and in accordance with this Section
32.8 commencing on the eleventh (11th) business day of such untenantability. As
used in this Section 32.8, the term “untenantable” shall mean the extent to
which Tenant is actually unable to, and actually does not, use any or all of the
demised premises (other than a de minimis portion thereof) for the substantially
normal conduct of its business.

 

32.9. It is expressly agreed that only persons, firms or corporations reasonably
approved in writing by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned) will be permitted to furnish: laundry, linen,
towels, drinking water, ice and other similar supplies and services to tenants
and licensees in the Building. Landlord may fix, in its own reasonable
discretion (taking into account the reasonable requirements of Tenant), at any
time and from time to time, the hours during which and regulations under which
such supplies and services are to be furnished.

 

32.10. It is expressly agreed that if Landlord shall reasonably object to any
person, firm or corporation used by Tenant to sell, deliver or furnish any food
or beverages whatsoever for consumption within the demised premises or elsewhere
in the

 

-95-



--------------------------------------------------------------------------------

Building, then, in such event, Landlord shall specify any such objection in
writing to Tenant and Tenant shall in good faith use commercially reasonable
efforts to address any such Landlord objection. It is understood, however, that
Tenant or regular office employees of Tenant who are not employed by any
supplier of such food or beverages or by any person, firm or corporation engaged
in the business of purveying such food or beverages may personally bring food or
beverages into the Building for consumption within the demised premises by
Tenant or employees, agents, guests or clients of Tenant, but not for resale to
or for consumption by any other tenant, or the employees or guests of any other
tenant. Landlord may fix in its reasonable discretion (taking into account the
reasonable requirements of Tenant), at any time and from time to time, the hours
during which and the regulations under which food and beverages may be brought
into the Building by Tenant or its regular employees. In addition, Tenant shall
be permitted to install vending machines within the demised premises by a
contractor selected therefor by Tenant and approved by Landlord (which approval
shall not be unreasonably withheld, delayed or conditioned), for the sale of
food and beverage for consumption exclusively within the demised premises by
employees, agents, guests and clients of Tenant and have such vending machines
stocked and restocked, from time to time, by a supplier selected by Tenant and
approved by Landlord (which approval shall not be unreasonably withheld, delayed
or conditioned).

 

32.11. Tenant shall not clean, nor require, permit, suffer or allow any windows
in the demised premises to be cleaned, from the outside in violation of Section
202 of the Labor Law, or any other applicable law.

 

32.12. Except as otherwise expressly provided above, Landlord shall not be
required to provide any services to the demised premises.

 

32.13. In addition to any remedies which Landlord may have under this Lease, and
without reducing or adversely affecting any of Landlord’s rights and remedies
contained elsewhere in this Lease, if there shall be a default in the payment of
fixed annual rent hereunder by Tenant which shall not have been remedied within
the applicable grace period, Landlord shall not be obligated to furnish to
Tenant or the demised premises any services outside of business hours on
business days unless Tenant prepays the charges for such services; and the
discontinuance of any one or more such services without prepayment shall be
without liability by Landlord to Tenant and shall not reduce, diminish or
otherwise affect any of Tenant’s covenants and obligations under this Lease.

 

32.14. If and for so long as Landlord maintains a Building directory, Landlord,
at Tenant’s request, shall maintain listings on such directory of the names of
Tenant, or its permitted subtenants, assignees or affiliates and the names of
any of their officers and employees, provided that the names so listed shall not
use more than The Percentage of the space on the Building directory. The actual
cost to Landlord for making any changes in such listings requested by Tenant
shall be paid by Tenant to

 

-96-



--------------------------------------------------------------------------------

Landlord within fifteen (15) days after delivery of an invoice therefor.
Notwithstanding the foregoing: (i) the initial listings on such directory shall
be free of charge and (ii) Tenant shall be entitled to up to ten (10) free
changes to such listings per month free of charge.

 

32.15. Landlord shall operate the Building equipment in such a manner that noise
levels in the interior of the demised premises shall not exceed an NC rating of
40 within fifteen (15) feet of machine rooms and an NC rating of 35 in portions
of the demised premises more than fifteen (15) feet from machine rooms.

 

32.16. Tenant to have the right to vent outside of building for installation of
special equipment (i.e., supplemental HVAC & kitchen exhaust) in the location
shown on Exhibit I annexed hereto.

 

32.17. At Tenant’s election and at Tenant’s sole cost and expense, Landlord
shall install a fiber optic cable or cables in the demised premises.

 

32.18. Landlord shall provide Tenant with two (2) separate and reasonable paths
of travel for the installation by Tenant, at Tenant’s expense, of two 4”
conduits running through each separate path of travel (for a total of four 4”
conduits) connected to the Building’s main telecommunications service room and
passing through the telecommunication closets within the demised premises. The
foregoing four (4) conduits shall be installed as part of Tenant’s Work and
Landlord shall not be obligated to reserve such paths of travel if Tenant does
not elect to install such conduits as part of Tenant’s Work.

 

32.19. Tenant shall have the right to utilize pre-existing roughing for the
installation by Tenant, at Tenant’s expense, of two electric water coolers on
each floor of the demised premises.

 

32.20. (a) Subject to the provisions of the Lease (including, without
limitation, Article 8 thereof), Tenant may, at Tenant’s sole cost and expense,
install, maintain and operate in a portion of the demised premises a dining
facility (herein called the “Dining Facility”) for use by the officers,
employees and guests of Tenant, including appropriate food and beverage
preparation, handling, cooking service and other associated facilities, provided
that Tenant shall (i) comply with all applicable laws, ordinances and
regulations with respect to such food preparation and dining activities and the
operation of such Dining Facility, (ii) cause all food preparation areas to be
properly ventilated so that no odor shall emanate from the demised premises to
any other portion of the Building, (iii) maintain such Dining Facility in a
clean and sanitary condition, and (iv) bag all wet garbage and place the same in
containers that prevent the escape of odor. Landlord shall permit Tenant, at its
sole cost and expense, to install a kitchen exhaust system with an exhaust
penetration on the west wall of the Building of a size and in a location
reasonably approved by Landlord. The installation of such kitchen exhaust fan
shall be performed in accordance with Article 8 and all other applicable
provisions of the

 

-97-



--------------------------------------------------------------------------------

Lease. Tenant, at Landlord’s option, shall remove the kitchen exhaust fan from
the Building, together with any wiring or conduit installed by Tenant in
connection therewith, at the expiration of the term or upon the earlier
termination of the Lease. Tenant agrees that Tenant will pay for all electrical
service required for Tenant’s use of the kitchen exhaust fan in accordance with
Article 7 of the Lease, and Tenant further agrees that such electric service
shall feed off the same supply of electrical energy furnished to the demised
premises as provided in Article 7 thereof. Tenant, at Tenant’s sole cost and
expense, shall promptly repair any and all damage to the Building and to any
other part of the Building caused by or resulting from the installation,
maintenance and repair, operation or removal of the kitchen exhaust fan and
restore said affected areas to their condition as existed prior to the
installation of same, subject to normal wear and tear and damage for which
Landlord is responsible hereunder. Notwithstanding anything to the contrary
contained in the preceding sentence, in the event Tenant fails to perform such
repair work, Landlord shall have the option of performing any such repairs, at
Tenant’s sole cost and expense, to the extent that same are commercially
reasonable, which cost and expense shall be payable by Tenant to Landlord as an
additional rent hereunder within thirty (30) days after Tenant shall have been
billed therefor.

 

(b) If Tenant is permitted hereunder to have, and does have, a Dining Facility,
Tenant shall keep the demised premises free from vermin and shall engage the
services of Landlord’s cleaning contractor (or Landlord’s extermination
contractor) to provide extermination services in the demised premises on a
regular basis; provided that such contractor’s charge therefor is commercially
reasonable (and Landlord shall have no obligation to provide such services to
the Dining Facility); and Tenant shall provide a refrigerated garbage storage
room of appropriate size (the plans and specifications thereof to be approved by
Landlord, which approval shall be granted or withheld in accordance with the
provisions of Article 8 of the Lease) or other appropriate refrigerated
equipment reasonably satisfactory to Landlord or other means of disposing of
garbage reasonably satisfactory to Landlord; and Tenant acknowledges that
Landlord will require Tenant to install and use such refrigerated storage room
or such other appropriate refrigerated equipment if wet garbage causes a rodent
or insect problem or odor problem.

 

ARTICLE 33

 

ARBITRATION

 

33.1. In each case specified in this Lease in which resort to arbitration shall
be required, such arbitration (unless otherwise specifically provided in other
Sections of this Lease) shall be in New York City in accordance with the
Commercial Arbitration Rules of the AAA and the provisions of this Lease, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

 

-98-



--------------------------------------------------------------------------------

ARTICLE 34

 

CONSENTS AND APPROVALS

 

34.1. Wherever in this Lease Landlord’s consent or approval is required, if
Landlord shall delay or refuse such consent or approval, Tenant in no event
shall be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or unreasonably delayed its consent
or approval. Tenant’s sole remedy shall be an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment. Any dispute relating to the withholding or delay of consent or
approval by Landlord may be determined, at Tenant’s or Landlord’s option, under
the Expedited Procedures provisions of the Commercial Arbitration Rules of the
American Arbitration Association (presently Rules 53 through 57); provided,
however, that with respect to any such arbitration, (i) the list of arbitrators
referred to in Rule 54 shall be returned within five (5) business days from the
date of mailing, (ii) the parties shall notify the American Arbitration
Association, by telephone, within four (4) days of any objections to the
arbitrator appointed and will have no right to object if the arbitrator so
appointed was on the list submitted by the American Arbitration Association and
was not objected to in accordance with the second sentence of Rule 54, (iii) the
Notice of Hearing referred to in Rule 55 shall be four (4) days in advance of
the hearing, (iv) the hearing shall be held within seven (7) days after the
appointment of the arbitrator, and (v) the arbitrator shall have no right to
award damages. Judgment upon any decision rendered in any arbitration held
pursuant to this Article shall be final and binding upon Landlord and Tenant,
whether or not a judgment shall be entered in any court. Each party shall pay
its own counsel fees and expenses, if any, in connection with any arbitration
under this Article, including the expenses and fees of any arbitrator selected
by it in accordance with the provisions of this Article, and the parties shall
share all other expenses and fees of any such arbitration. The arbitrators shall
be bound by the provisions of this Lease, and shall not add to, subtract from or
otherwise modify such provisions.

 

ARTICLE 35

 

INDEMNITY

 

35.1. Tenant shall indemnify and hold harmless Landlord and all Superior Lessors
and Superior Mortgagees and its and their respective partners, directors,
officers, principals, shareholders, agents and employees (each of the foregoing
being sometimes referred to herein as a “Landlord Party”) from and against any
and all third-party claims arising from or in connection with (but in no event
shall Tenant, nor any partner, director, officer, principal, shareholder, agent,
servant or employee of Tenant be liable for consequential damages except as may
be expressly set forth to the contrary in any

 

-99-



--------------------------------------------------------------------------------

provision of this Lease): (a) the conduct or management of the demised premises
or of any business therein, or any work or thing whatsoever done, or any
condition created (other than by Landlord, its agents, or employees) in or about
the demised premises during the term of this Lease or during the period of time,
if any, prior to the Commencement Date that Tenant may have been given access to
the demised premises (but unless Tenant shall have been given exclusive access
to the demised premises prior to the Commencement Date, the indemnity set forth
herein shall, with respect only to such non-exclusive period access, be limited
to the acts or omissions of Tenant, and its agents, employees, consultants,
contractors and subcontractors); (b) any act, omission or negligence of Tenant
or any of its subtenants or licensees or its or their partners, directors,
principals, shareholders, officers, agents, employees or contractors and (c) any
accident, injury or damage whatsoever (except to the extent caused by Landlord’s
negligence or willful misconduct or the negligence or willful misconduct of
Landlord’s agents, employees, or contractors) occurring in, at or upon the
demised premises together with all reasonable costs, expenses and liabilities
incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses. If any such third-party claim is asserted against any Landlord
Party, Landlord shall give Tenant prompt notice thereof and Tenant shall resist
and defend such claim (including any action or proceeding thereon) by counsel
reasonably satisfactory to Landlord. Provided that Tenant complies with the
requirements of this Section 35.1 with respect to any third-party claim, Tenant
shall not be liable for the costs of any separate counsel employed by Landlord
or any Landlord Party with respect thereto. If the issuer of any insurance
policy maintained by Tenant and meeting the applicable requirements of this
Lease shall assume the defense of any such third-party claim, then Landlord
shall permit such insurance carrier to defend the claim with its counsel and (w)
neither Landlord nor any Landlord Party shall settle such claim without the
consent of the insurance carrier (unless such settlement would relieve Landlord
or such Landlord Party of all liability for which Tenant or its insurance
carrier may be liable hereunder and Tenant and its insurance carrier shall have
no liability for such settlement), (x) Tenant shall have the right to settle
such claim without the consent of Landlord if Landlord and each Landlord Party
and their respective insurance carriers would be relieved of all liability in
connection therewith, (y) Landlord and each applicable Landlord Party shall
reasonably cooperate, at Tenant’s expense, with the insurance carrier in its
defense of any such claim, and (z) Tenant shall not be liable for the costs of
any separate counsel employed by Landlord or any Landlord Party. The rights and
obligations of Landlord and Tenant contained in this Section 35.1 shall survive
the expiration or early termination of this Lease.

 

35.2. Landlord shall indemnify and hold harmless Tenant and Tenant’s partners,
directors, officers, principals, shareholders, agents and employees (each of the
foregoing being sometimes referred to herein as a “Tenant Party”) from and
against any and all third-party claims arising from or in connection with any
willful misconduct or negligence of Landlord or its partners, directors,
principals, shareholders, officers, agents, employees or contractors; together
with all reasonable costs, expenses and liabilities

 

-100-



--------------------------------------------------------------------------------

incurred in or in connection with each such claim or action or proceeding
brought thereon, including, without limitation, all reasonable attorneys’ fees
and expenses (but in no event shall Landlord, nor any partner, director,
officer, principal, shareholder, agent, servant or employee of Tenant be liable
for consequential damages). If any such third-party claim is asserted against
any Tenant Party, Tenant shall give Landlord prompt notice thereof and Landlord
shall resist and defend such third-party claim (including any action or
proceeding thereon) by counsel reasonably satisfactory to Tenant. Provided that
Landlord complies with the requirements of this Section with respect to any
third-party claim, Landlord shall not be liable for the costs of any separate
counsel employed by Tenant or any Tenant Party with respect thereto. If the
issuer of any insurance policy maintained by Landlord and meeting the applicable
requirements of this Lease shall assume the defense of any such third-party
claim, then Tenant shall permit such insurance carrier to defend the claim with
its counsel and (w) neither Tenant nor any Tenant Party shall settle such claim
without the consent of the insurance carrier (unless such settlement would
relieve Tenant or such Tenant Party of all liability for which Landlord or its
insurance carrier may be liable hereunder and Landlord and its insurance carrier
shall have no liability for such settlement), (x) Landlord shall have the right
to settle such claim without the consent of Tenant if Tenant, each Tenant Party
and their respective insurance carriers would be relieved of all liability in
connection therewith, (y) Tenant and each applicable Tenant Party shall
reasonably cooperate, at Landlord’s expense, with the insurance carrier in its
defense of any such claim, and (z) Landlord shall not be liable for the costs of
any separate counsel employed by Tenant or any Tenant Party. The rights and
obligations of Landlord and Tenant contained in this Section 35.2 shall survive
the expiration or early termination of this Lease.

 

ARTICLE 36

 

CERTIFICATE OF TENANT

 

36.1. Tenant shall, without charge, at any time and from time to time, within
fifteen (15) days after request by Landlord, deliver a written instrument to
Landlord or any other person, firm or corporation specified by Landlord, duly
executed and acknowledged, certifying:

 

(a) that this Lease is unmodified and in full force and effect or, if there has
been any modification, that the same is in full force and effect as modified and
stating any such modification;

 

(b) whether the term of this Lease has commenced and rent become payable
thereunder; and whether Tenant has accepted possession of the demised premises;

 

(c) whether or not there are then existing any defenses or offsets which are not
claims under paragraph (e) of this Section 36.1 against the enforcement of any
of the agreements, terms, covenants, or conditions of this Lease and any
modification thereof

 

-101-



--------------------------------------------------------------------------------

upon the part of Tenant to be performed or complied with, and, if so, specifying
the same; except that with respect to the certification to be given to the
mortgagee under the original first institutional permanent mortgage on the fee
or leasehold of the Building, Tenant shall affirm that any dispute with the
Landlord is a claim under this Lease and subordinate to the rights of the holder
of the said mortgage and that any such claim is not an offset or defense to the
enforcement of this Lease, and Tenant shall assert no offset to or defense
against the enforcement of the Lease or its validity with respect to matters in
existence at the time Tenant took possession of the demised premises and which
were known to or which were then readily ascertainable by Tenant, any such
matter to be the basis of a claim only, which claim shall be enforced solely by
money judgment and/or specific performance against the Landlord named herein;

 

(d) the dates to which the fixed annual rent, and additional rent, and other
charges hereunder, have been paid;

 

(e) whether or not Tenant has made any claim against Landlord under this Lease
and if so the nature thereof and the dollar amount, if any, of such claim; and

 

(f) such other information concerning this Lease as Landlord may reasonably
request.

 

36.2. Landlord shall, without charge, at any time and from time to time, within
fifteen (15) days after request by Tenant, deliver a written instrument to
Tenant or any other person, firm or corporation specified by Tenant, duly
executed and acknowledged, certifying (with such modifications as shall be
required to make the statements therein truthful) as to the items set forth in
clauses (a), (b) and (d) of Section 36.1 hereof and further certifying whether
or not, to the knowledge of Landlord, Tenant is in default in performance of any
of its obligations under this Lease, and, if so, specifying each such default of
which Landlord shall have knowledge and whether or not notice of such default
has been given to Tenant and, if so, the date of each such notice.

 

ARTICLE 37

 

NAME OF BUILDING

 

37.1. Landlord shall have the full right at any time to name and change the name
of the Building and to change the designated address of the Building. The
Building may be named after any person, firm, or otherwise, whether or not such
name is, or resembles, the name of a tenant of the Building.

 

ARTICLE 38

 

MEMORANDUM OF LEASE

 

38.1. Tenant shall not record this Lease or any memorandum thereof.

 

-102-



--------------------------------------------------------------------------------

ARTICLE 39

 

BROKERAGE

 

39.1. Tenant and Landlord represent and warrant to each other that it neither
consulted nor negotiated with any broker or finder with regard to the demised
premises except Cushman & Wakefield, Inc. (“Broker”). Tenant agrees to
indemnify, defend and save Landlord harmless from and against any claims for
fees or commissions from anyone other than Broker with whom Tenant may have
dealt in connection with the demised premises or this Lease. Landlord agrees to
indemnify, defend and save Tenant harmless from and against any claims for fees
or commissions from anyone other than Broker with whom Landlord may have dealt
in connection with the demised premises or this Lease. The provisions of this
Article 39 shall survive the expiration or early termination of this Lease.

 

ARTICLE 40

 

INVALIDITY OF ANY PROVISION

 

40.1. If any term, covenant, condition or provision of this Lease or the
application thereof to any circumstance or to any person, firm or corporation
shall be invalid or unenforceable to any extent, the remaining terms, covenants,
conditions and provisions of this Lease or the application thereof to any
circumstance or to any person, firm or corporation other than those as to which
any term, covenant, condition or provision is held invalid or unenforceable,
shall not be affected thereby and each remaining term, covenant, condition and
provision of this Lease shall be valid and shall be enforceable to the fullest
extent permitted by law.

 

40.2. If any term, covenant, condition or provision of this Lease is found
invalid or unenforceable to any extent, by a final judgment or award which shall
not be subject to change by any appeal, then either party to this Lease may
initiate an arbitration in accordance with the provisions of Article 33 hereof,
which arbitration shall be by three (3) arbitrators each of whom shall have at
least ten (10) years’ experience in the supervision of the operation and
management of major office buildings in Manhattan. Said arbitrators shall devise
a valid and enforceable substitute term, covenant, condition or provision for
this Lease which shall as nearly as possible carry out the intention of the
parties with respect to the term, covenant, condition or provisions theretofore
found invalid or unenforceable. Such substitute term, covenant, condition or
provision, as determined by the arbitrators, shall thereupon be deemed a part of
this Lease.

 

-103-



--------------------------------------------------------------------------------

ARTICLE 41

 

MISCELLANEOUS

 

41.1. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

 

41.2. It is understood and agreed that this Lease is submitted to Tenant on the
understanding that it shall not be considered an offer and shall not bind
Landlord in any way whatsoever until (a) Tenant has duly executed and delivered
duplicate originals to Landlord, and (b) Landlord has executed and delivered one
of said fully executed originals to Tenant.

 

41.3. No agreement shall be effective to change, modify, waive, release,
discharge, terminate or effect an abandonment of this Lease, in whole or in
part, including, without limitation, this Section 41.3, unless such agreement is
in writing, refers expressly to this Lease and is signed by the party against
whom enforcement of the change, modification, waiver, release, discharge,
termination or effectuation of the abandonment is sought. If Tenant shall at any
time request Landlord to sublet the demised premises for Tenant’s account,
Landlord or its agent is authorized to receive keys for such purposes without
releasing Tenant from any of its obligations under this Lease, and Tenant hereby
releases Landlord of any liability for loss or damage to any of the Tenant’s
Property in connection with such subletting unless caused by or resulting from
the negligence or willful act of Landlord, its agents, servants, contractors, or
employees.

 

41.4. Except as otherwise expressly provided in this Lease, the obligations of
this Lease shall bind and benefit the successors and assigns of the parties
hereto with the same effect as if mentioned in each instance where a party is
named or referred to; provided, however, that (a) no violation of the provisions
of Article 15 shall operate to vest any rights in any successor or assignee of
Tenant and (b) the provisions of this Article 41 shall not be construed as
modifying the conditions of limitation contained in Article 19 hereof.

 

41.5. Upon the expiration or other termination of this Lease neither party shall
have any further obligation or liability to the other except as otherwise
expressly provided in this Lease and except for such obligations as by their
nature or under the circumstances can only be, or by the provisions of this
Lease, may be, performed after such expiration or other termination; and, in any
event, unless otherwise expressly provided in this Lease, any liability for a
payment (including, without limitation, additional rent under Articles 4 and 5
hereof) which shall have accrued to or with respect to any period ending at the
time of expiration or other termination of this Lease shall survive the
expiration or other termination of this Lease.

 

-104-



--------------------------------------------------------------------------------

41.6. If the demised premises be or become infested with vermin as a result of
the use or any misuse or neglect of the demised premises by Tenant, its agents,
employees, visitors or licensees, Tenant shall at Tenant’s expense cause the
same to be exterminated from time to time to the reasonable satisfaction of
Landlord and shall employ such exterminators and such exterminating company or
companies as shall be reasonably approved by Landlord.

 

41.7. Irrespective of the place of execution or performance, this Lease shall be
governed by and construed in accordance with the laws of the State of New York.
This Lease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Lease to be drafted. Each
covenant, agreement, obligation or other provision of this Lease shall be deemed
and construed as a separate and independent covenant, not dependent on any other
provision of this Lease. All terms and words used in this Lease, shall be deemed
to include any other number and any other gender as the context may require.

 

41.8. If under the terms of this Lease Tenant is obligated to pay Landlord a sum
in addition to the fixed annual rent under the lease and no payment period
therefor is specified, Tenant shall pay Landlord the amount due within fifteen
(15) days after being billed.

 

41.9. Notwithstanding anything to the contrary contained in this Lease, during
the continuance of any default by Tenant after the giving of notice and the
expiration of any applicable grace periods hereunder, Tenant shall not be
entitled to exercise any rights or options, or to receive any funds or proceeds
being held, under or pursuant to this Lease.

 

41.10. Tenant represents and warrants that this Lease has been duly authorized,
executed and delivered by Tenant.

 

41.11. Tenant acknowledges that it has no rights to any development rights, “air
rights” or comparable rights appurtenant to the building project, and consents,
without further consideration, to any utilization of such rights by Landlord and
agrees to promptly execute and deliver any instruments which may be requested by
Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent. The provisions of this Section 41.12 shall be deemed
to be and shall be construed as an express waiver by Tenant of any interest
Tenant may have as a “party in interest” (as such quoted term is defined in
Section 12-10 Zoning Lot of the Zoning Resolution of the City of New York) in
the building project.

 

41.12. If any sales or other tax is payable with respect to any cleaning or
other services which Tenant obtains or contracts for directly from any third
party or parties, Tenant shall file any required tax returns and shall pay any
such tax, and Tenant shall indemnify and hold Landlord harmless from and against
any loss, damage or liability suffered or incurred by Landlord on account
thereof.

 

-105-



--------------------------------------------------------------------------------

41.13. If the demised premises or any additional space to be included within the
demised premises shall not be available for occupancy by Tenant on the specific
date hereinbefore designated for the commencement of the term of this Lease or
for the inclusion of such space for any reason whatsoever, then this Lease shall
not be affected thereby but, in such case, said specific date shall be deemed to
be postponed until the date when the demised premises or such additional space
shall be available for occupancy by Tenant, and Tenant shall not be entitled to
possession of the additional space until the same are available for occupancy by
Tenant; provided, however, Tenant shall have no claim against Landlord, and
Landlord shall have no liability to Tenant by reason of any such postponement of
said specific date, and the parties hereto further agree that any failure to
have the demised premises or such additional space available for occupancy by
Tenant on said specific date or on the Commencement Date shall in no way affect
the obligations of Tenant hereunder nor shall the same be construed in any way
to extend the Term. This Section 41.13 shall be deemed to be an express
provision to the contrary of Section 223-a of the Real Property Law of the State
of New York and any other law of like import now or hereafter in force.

 

41.14. Tenant shall not cause or permit “Hazardous Materials” (as hereafter
defined) to be used, transported, stored, released, handled, produced or
installed in, on or from, Tenant’s premises or the Building. The term “Hazardous
Materials” shall, for the purposes hereof, mean any flammable explosives,
radioactive materials, hazardous wastes, hazardous and toxic substances, or
related materials, asbestos or any material containing asbestos, or any other
substance or material, as defined by any federal, state or local environmental
law, ordinance, rule or regulation including, without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Hazardous Materials Transportation Act, as amended, the Resource
Conservation and Recovery Act, as amended, and in the regulations adopted and
publications promulgated pursuant to each of the foregoing. In the event of a
breach of the provisions of this Section 41.14, Landlord shall, in addition to
all of its rights and remedies under this Lease and pursuant to law, require
Tenant to remove any such Hazardous Materials from the demised premises in the
manner prescribed for such removal by Legal Requirements. The provisions of this
Section 41.14 shall survive the expiration or sooner termination of this Lease.
Notwithstanding the foregoing, Tenant shall have the right to use and store
Hazardous Materials normally used and stored in office tenancies (e.g., copier
fluids, cleaning solvents, etc.), provided that Tenant complies with all
applicable Legal Requirements in connection therewith.

 

ARTICLE 42

 

RIGHT OF FIRST OFFERING

 

42.1. Provided that (a) Tenant is not in default beyond the expiration of any
applicable notice and cure periods under any of the terms, provisions and
conditions of this Lease, and (b) Tenant and its Affiliates shall then be
physically occupying not less

 

-106-



--------------------------------------------------------------------------------

than eighty percent (80%) of the rentable area of the entire demised premises,
Landlord agrees that if any one or more of full floors six (6), seven (7) or ten
(10) in the Building (the “Offer Space”) is or are anticipated to become
“available for leasing” during the term of this Lease (other than during (x) the
last eighteen (18) months of the initial term of this Lease, unless Tenant shall
have theretofore exercised the Extension Option, as such term is defined in
Article 44 hereof, or (y) the last five (5) years of the Extension Term, as such
term is defined in Article 44 hereof), then Landlord, before offering such full
floor(s) of office space (each such full floor or combination of full floors of
office space being herein called “First Offer Space”) to any other party, will
first offer to Tenant the right to include the entirety of such First Offer
Space within the demised premises upon all of the terms and conditions of this
Lease as if originally included in the demise hereunder upon the terms and
conditions of this Lease, except as otherwise provided in this Article;
provided, however, that notwithstanding anything to the contrary contained in
this Article 42, if Landlord shall offer to Tenant the right to include First
Offer Space at any time during the last five (5) years of the initial term of
this Lease, the right of Tenant to include any such First Offer Space within the
demised premises as provided in this Section 42.1 shall be conditioned upon
Tenant giving the Extension Notice in accordance with the provisions of Section
44.1 hereof simultaneously with the giving of the First Offer Response Notice
with respect to the First Offer Space in question pursuant to the provisions of
this Article 42. Such offer to Tenant, shall be by written notice (each, a
“First Offer Notice”) given at least six (6) months prior to the anticipated
date the applicable First Offer Space shall become available for Tenant’s
occupancy (the “Inclusion Date”) or such shorter period prior to the anticipated
Inclusion Date if the applicable First Offer Space is anticipated to become
“available for leasing” due to an unanticipated event, such as the bankruptcy of
the tenant of such First Offer Space, and Tenant shall have the right to
exercise such option with respect only to the entire First Offer Space offered
by Landlord by written notice to Landlord (a “First Offer Response Notice”)
given not later than twenty (20) days after Landlord gives the First Offer
Notice (time being of the essence with respect to giving such First Offer
Response Notice). Landlord shall not give a Landlord’s First Offer Notice with
respect to any First Offer Space prior to the date on which such First Offer
Space meets the definition of “available for leasing” as hereinafter set forth.
Landlord’s First Offer Notice shall specify the entire First Offer Space in
question, the date such First Offer Space is expected to be available for
leasing to Tenant and Landlord’s proposal with respect to the fair market rent
payable with respect to such First Offer Space (“Landlord’s First Offer Space
Rent Determination”), which shall be made in good faith by Landlord; provided,
however, that if Landlord’s First Offer Notice is given more than six (6) months
prior to the anticipated Inclusion Date, then (i) Landlord’s First Offer Notice
shall not specify Landlord’s First Offer Space Rent Determination and (ii)
Landlord shall give Tenant a separate notice (the “First Offer Rent Notice”)
specifying Landlord’s First Offer Space Rent Determination not more than six (6)
months nor less than five (5) months prior to the anticipated Inclusion Date. As
used in this Article 42, the term “available for leasing” shall mean space which
(A) is anticipated to become vacant during the succeeding twenty-four (24) month
period (or such later period as may apply with respect

 

-107-



--------------------------------------------------------------------------------

to Must-Take Space, as such term is defined in, and in accordance with the
provisions of Section 42.8 hereof) and (B) has previously been leased to or
occupied by a tenant or tenants other than Tenant; it being understood and
agreed that space “available for leasing” shall not include any space which (1)
is reasonably anticipated to become vacant and does not actually become vacant,
(2) is vacant or expected to become vacant if such space is subject to the
expansion rights, option rights, rights of first offering or rights of first
refusal of any existing tenant of the Building as of the date hereof which have
not lapsed, (3) Landlord desires to offer to the existing tenant thereof
notwithstanding the absence of any renewal or extension rights in such tenant’s
existing lease, (4) Landlord desires to offer to the tenant (“McKinsey”) under
that certain lease between Landlord, as landlord, and McKinsey & Company, Inc.
United States, as tenant, dated as of February 28, 1979, for certain space in
the Building (the “McKinsey Lease”) notwithstanding the absence of any rights in
such McKinsey’s existing lease, (5) is vacant if such space is subject to the
rights, including, but not limited to, expansion rights, option rights, rights
of first offering or rights of first refusal, of any tenant under any future
lease who leases all or any combination of the floors being leased by McKinsey
in the Building as of the date hereof (a “Future McKinsey Space Tenant”) or (6)
Landlord desires to offer such space to a Future McKinsey Space Tenant
notwithstanding the absence of any rights in such Future McKinsey Space Tenant’s
lease. The tenants and future tenants having the rights described in clauses (2)
through and including (6) of the immediately preceding sentence are sometimes
referred to herein individually as a “Superior Occupant.” Landlord agrees not to
enter into any lease for space in the Building or any other agreement
principally for the purpose of intentionally circumventing the provisions of
this Section 42.1 and Tenant’s rights under this Section 42.1.

 

42.2. Subject to Section 42.3 hereof, effective as of the Inclusion Date of any
First Offer Space through and including the Expiration Date:

 

(a) Such First Offer Space shall be deemed added to and included in the demised
premises as if originally included in the demise hereunder upon the terms and
conditions of this Lease except as otherwise set forth in this Article;
provided, however, that Tenant shall not be entitled to any Rent Abatement
Period or Work Credit with respect to the First Offer Space.

 

(b) The fixed annual rent payable hereunder as set forth in Section 1.1 hereof
shall, from and after the Inclusion Date, be increased by the fair market rent
for the applicable First Offer Space as of the date occurring three (3) months
prior to the Inclusion Date (such date is hereinafter called the “Inclusion
Determination Date”) for the period from the Inclusion Date through the
Expiration Date and which determination shall be made substantially in
accordance with the terms of Section 44.3 hereof within a reasonable period of
time before or after the occurrence of the Inclusion Determination Date.

 

-108-



--------------------------------------------------------------------------------

(c) The Percentage, as such term is defined in Section 4.1(b) hereof, shall be
increased by the Percentage allocable to the applicable First Offer Space, as
reasonably determined by Landlord based on the then-current standards of
measurement for the Building.

 

42.3. Tenant agrees to accept all First Offer Space in its condition and state
of repair existing as of the applicable Inclusion Date, except that the
applicable First Offer Space shall be vacant and unoccupied. Tenant understands
and agrees that Landlord shall perform no work and incur no cost or expense in
connection with the preparation of any First Offer Space for Tenant’s occupancy.

 

42.4. Promptly following the inclusion of any First Offer Space in the demised
premises, Landlord and Tenant shall enter into a supplementary agreement (not in
recordable form, and in respect of which a memorandum of lease may not be
recorded) with respect to such First Offer Space, setting forth the date of
inclusion thereof in the demised premises; provided, however, that failure to
execute such an agreement will not affect the validly of Tenant’s exercise of
its right to include the First Offer Space in the demised premises nor any of
Landlord’s or Tenant’s obligations hereunder.

 

42.5. If Tenant does not send the First Offer Response Notice pursuant to the
provisions of this Article 42 with respect to any First Offer Space (time being
of the essence with respect to the sending of the First Offer Response Notice)
or if Tenant does not accept an offer made by Landlord pursuant to the
provisions of this Article 42 with respect to any First Offer Space, then Tenant
shall have waived and relinquished its right to lease the applicable First Offer
Space and Landlord shall at any and all times thereafter be entitled to lease
all or any portion of such First Offer Space to others at such rental and upon
such terms and conditions as Landlord in its sole discretion may desire.

 

42.6. (a) If Tenant shall send the First Offer Response Notice pursuant to the
provisions of this Article 42 with respect to the applicable First Offer Space
(time being of the essence with respect to the sending of the First Offer
Response Notice), then Landlord shall deliver the applicable First Offer Space
to Tenant on or prior to the applicable Inclusion Date, provided, however, that
if the applicable First Offer Space is not available by reason of (a) tenant(s)
holding over, or (b) any other cause beyond Landlord’s reasonable control, then
Landlord shall have no liability to Tenant for failure to deliver the First
Offer Space on the Inclusion Date and Landlord may deliver the applicable First
Offer Space to Tenant after the applicable Inclusion Date. If Landlord is unable
to give possession of the First Offer Space on the anticipated Inclusion Date
because of the holding-over or retention of possession by any tenant,
undertenant or occupant, Landlord shall commence and diligently prosecute
summary dispossess proceedings for the eviction of the hold-over tenant.

 

(b) Notwithstanding anything to the contrary contained herein, if Landlord shall
be unable to give Tenant possession to the applicable First Offer Space by the
ninth (9th) month anniversary of the applicable Inclusion Date (the “First Offer
Space

 

-109-



--------------------------------------------------------------------------------

Outside Date”), then, in such event, (i) Landlord shall, on or before the First
Offer Space Outside Date, notify Tenant of Landlord’s reasonable and good faith
estimate of the anticipated date on which Landlord shall give Tenant possession
to the applicable First Offer Space (“Anticipated First Offer Space Outside
Date”) and (ii) Tenant shall have the right to cancel the leasing of such First
Offer Space pursuant to this Article 42 by giving Landlord written notice
thereof not more than ten (10) business days following receipt of Landlord’s
notice of the Anticipated First Offer Space Outside Date and the First Offer
Space Outside Date, whichever is earlier (time is of the essence of the giving
of such notice by Tenant) and upon the giving of such notice (provided Landlord
has not given possession to such First Offer Space prior thereto, in which case
Tenant’s cancellation notice shall be of no force or effect), Tenant’s option to
lease such First Offer Space pursuant to this Article 42 shall be deemed void
and be of no force and effect, it being understood and agreed that the terms and
provisions of this Lease shall continue in full force and effect in accordance
with their terms.

 

42.7. (a) Within thirty (30) days after Landlord has advised Tenant of
Landlord’s First Offer Space Rent Determination, Tenant shall advise Landlord
whether Tenant accepts Landlord’s First Offer Space Rent Determination. If
Tenant fails to reject Landlord’s First Offer Space Rent Determination within
such thirty (30) day period, time being of the essence, the fixed annual rent
payable for the First Offer Space shall be Landlord’s First Offer Space Rent
Determination. If Tenant rejects Landlord’s First Offer Space Rent Determination
and the parties are unable to agree as to the fair market rent within an
additional thirty (30) days, then either Landlord or Tenant may initiate the
arbitration process provided for in Section 44.3 hereof and the fair market rent
shall be determined in accordance with the provisions of Section 44.3 hereof.

 

(b) If Landlord or Tenant initiates the fair market rent determination process
pursuant to this Section 42.7 and as of the applicable Inclusion Date the amount
of the fair market rent has not been determined, Tenant shall pay for the first
three (3) consecutive calendar months following the Inclusion Date an amount
equal to the product of the rentable square footage of the applicable First
Offer Space and the fixed annual rent and additional rent payable hereunder on a
per square foot basis as of the Inclusion Date and thereafter the amount
determined by Landlord as the fair market rent for the First Offer Space and
when the determination of fair market rent has been made pursuant to this
Section 42.7, it shall be retroactive as of the commencement of the applicable
Inclusion Date and any deficiency shall be paid by Tenant to Landlord within
thirty (30) days after the date of such determination with interest thereon at
the Prime Rate and any excess shall be refunded by Landlord to Tenant within
thirty (30) days after the date of such determination with interest thereon at
the Prime Rate.

 

42.8. Notwithstanding anything to the contrary contained herein, Must-Take Space
(as such term is hereinafter defined) shall not in any event be considered to be
available for leasing to Tenant and Landlord shall have no obligation to offer
to Tenant the right to lease Must-Take Space pursuant to the terms of this
Article 42. For

 

-110-



--------------------------------------------------------------------------------

purposes hereof, “Must-Take Space” shall mean any rentable area of the Building
which will be added to the premises of any other tenant of the Building pursuant
to an express provision in such other tenant’s lease requiring such rentable
area to be added to such premises at a time subsequent to the commencement date
of such lease. By way of example, if:

 

(a) the 40th floor of the Building was scheduled to come available for leasing
on January 1, 2008,

 

(b) the 41st floor of the Building was scheduled to come available for leasing
on January 1, 2011, and

 

(c) Landlord wished to enter into a lease (herein called the “Must-Take Lease”)
with a prospective tenant (herein called the “Must-Take Tenant”) other than a
Superior Occupant for both the 40th floor and the 41st floor, for a term
commencing on January 1, 2008 with respect to the 40th floor and January 1, 2011
with respect to the 41st floor; then, subject to all of the terms and conditions
of this Article 42:

 

(i) Landlord, before entering into the Must-Take Lease, would give Tenant a
First Offer Notice designating both the 40th floor and the 41st floor as the
First Offer Space,

 

(ii) if Tenant failed to exercise its option pursuant to this Article 42 to both
(A) have the 40th floor added to the demised premises as of a scheduled
Inclusion Date of January 1, 2008 and (B) have the 41st floor added to the
demised premises as of a scheduled Inclusion Date of January 1, 2011, Landlord
would have the right to enter into the Must-Take Lease, and

 

(iii) the addition of the 41st floor to the premises demised by the Must-Take
Lease on or about January 1, 2011 would not create any obligation on the part of
Landlord to offer to lease such 41st floor to Tenant pursuant to the terms and
conditions of this Article 42.

 

Notwithstanding anything to the contrary contained in this Section 42.8, if (i)
Landlord gives Tenant a First Offer Notice with respect to a Must-Take Lease,
(ii) Landlord does not enter into such Must-Take Lease and (iii) Landlord
thereafter wishes to lease separately the portions of the First Offer Space that
had comprised the premises to be demised pursuant to such Must-Take Lease, the
provisions of this Article 42 shall again apply with respect to each portion of
the First Offer Space that had comprised the premises to be demised pursuant to
such Must-Take Lease.

 

-111-



--------------------------------------------------------------------------------

ARTICLE 43

 

ROOFTOP COMMUNICATIONS EQUIPMENT

 

43.1. (a) Landlord agrees that, subject to (x) the availability of suitable
space on the rooftop of the Building in Landlord’s reasonable discretion, (y)
all legal requirements, and (z) the terms and provisions as are hereinafter set
forth, during the term of the Lease, Tenant, at Tenant’s cost and expense, may
install on a portion of the rooftop of the Building designated by Landlord
(herein called the “Antenna Area”) and thereafter maintain, repair, and operate
one communications apparatus (e.g., an antenna, microwave dish or satellite
communications apparatus; herein called, together with related support
structures, wires and cables, the “Antenna”) as an incident to the conduct of
Tenant’s business in the demised premises, provided and on condition that:

 

(i) the size and dimensions of the Antenna, and the size and dimensions of any
required support structures, shall be subject to Landlord’s prior consent, which
consent shall not be unreasonably withheld, conditioned or delayed, provided
that no Antenna shall have a diameter exceeding two (2) meters;

 

(ii) the installation and position of such Antenna and reasonably required
support structures shall comply with all legal requirements;

 

(iii) the installation of any electrical or communications lines (herein called
“Wiring”) and related equipment in connection with the installation and
operation of the Antenna, as well as the manner and location (i.e., routing) of
all Wiring and related equipment in connection therewith shall (1) be at
Tenant’s cost and expense, (2) be subject to Landlord’s prior consent; such
consent not to be unreasonably withheld, conditioned or delayed with respect to
the reasonable use of the existing risers of the Building for the routing of the
Wiring from the demised premises to the Antenna Area if and to the extent
Landlord shall determine (in its good faith reasonable discretion) that adequate
space therein is available and adequate reserves exist therein for the Building
and other present and future tenants of the Building and (3) comply with all
legal requirements; and

 

(iv) the Antenna, reasonably required support structures, Wiring and related
equipment shall be maintained and kept in repair by Tenant, at Tenant’s cost and
expense.

 

(b) The parties agree that Tenant’s use of the rooftop of the Building is a
nonexclusive use and Landlord may permit the use of any other portion of the
roof to any other person, firm or corporation for any use including the
installation of other antennas and support equipment. Tenant covenants and
agrees that the Antenna shall not interfere with or adversely affect any of
Landlord’s equipment, installations, lines or machinery, or the use, repair,
maintenance or removal thereof. Tenant shall cooperate reasonably with any other
tenant of the Building or other person (herein called a “Roof User”) having

 

-112-



--------------------------------------------------------------------------------

equipment, installations, lines or machinery on the roof of the Building (herein
called “Rooftop Installations”) so as not to cause (or to eliminate) any
interference or adverse effect caused to such Rooftop Installations or the use,
repair, maintenance or removal thereof by the Antenna.

 

(c) For the purpose of installing, servicing or repairing the Antenna and
related equipment, Tenant shall have reasonable access to the rooftop of the
Building upon prior reasonable request of Landlord. All access by Tenant to the
roof of the Building shall be subject to the supervision and control of Landlord
and to Landlord’s reasonable safeguards for the security and protection of the
Building, the Building equipment, and installations and equipment of other
Tenants and occupants of the Building as may be located on the roof of the
Building. Landlord shall have the right to assign a Building representative to
be present during the duration of Tenant’s access to the rooftop and Tenant
shall pay to Landlord the amount of Landlord’s commercially reasonable, actual
out-of pocket costs therefor within thirty (30) days after demand.

 

(d) Tenant, at Tenant’s cost and expense, agrees to promptly and faithfully
obey, observe and comply with all laws, ordinances, regulations, requirements
and rules of all governmental authorities in any manner affecting or relating to
Tenant’s use of said roof as to the installation, repair, maintenance and
operation of any support structures, Antenna and related equipment erected or
installed by Tenant pursuant to the provisions of this Article 43. Tenant, at
Tenant’s cost and expense, shall secure and thereafter maintain all permits and
licenses required for the installation and operation of the Antenna and any
support structures and related equipment erected or installed by Tenant pursuant
to the provisions of this Article 43, including, without limitation, any
approval, license or permit required from the Federal Communications Commission.
In no event shall the maximum level of microwave emissions from the Antenna
exceed an amount equal to Tenant’s proportionate share of the total microwave
emissions allowable for the Building as determined by the governmental
authorities having jurisdiction thereof.

 

(e) Tenant agrees that Tenant will pay for all electrical service required for
Tenant’s use of the Antenna and related equipment erected or installed by Tenant
pursuant to the provisions of this Article 43 in accordance with the applicable
provisions of the Lease. Tenant further agrees that such electric service shall,
at Landlord’s election, either (i) feed off a new electrical panel to be
installed by Landlord on the rooftop of the Building, in which event, Tenant
shall be responsible for the cost of such panel and the installation of same and
for the cost of all electrical service supplied to such panel by the public
utility or other electricity provider or (ii) feed off of an existing electric
supply on the rooftop of the Building, in which event Tenant shall pay
Landlord’s estimated cost of the electrical load and usage of the Antenna as
well as the cost of connecting the Antenna thereto. In the event Landlord makes
the election set forth in the preceding clause (ii), Landlord’s estimate may be
increased from time to time based upon increases in the electrical load or usage
of the Antenna or increases or changes in Landlord’s electricity rates or
charges (in order to determine any such increases in load or usage, Landlord
may,

 

-113-



--------------------------------------------------------------------------------

from time to time, at Tenant’s cost and expense, have Landlord’s electrical
consultant perform a survey with respect to the electrical load and usage of the
Antenna). The estimate by Landlord set forth in clause (ii) or any change
thereto by Landlord’s consultant shall be binding and conclusive on Tenant,
unless within ninety (90) days after the delivery of the amount of Landlord’s
estimate or any changes thereto, Tenant disputes such determination by providing
written notice of such dispute to Landlord. If Tenant disputes the
determination, it shall, at its own expense, obtain from a reputable,
independent electrical consultant its own survey of the electrical load and
usage of the Antenna, and a determination of such change in Landlord’s estimate
or change thereto. Tenant’s consultant and Landlord’s consultant then shall seek
to agree on a finding of such determination of a proper charge for the provision
of electrical service to the Antenna. If they cannot agree, they shall choose a
third reputable electrical consultant whose cost shall be borne by Tenant, to
make a similar survey, and the determination of the charge for the provision of
electrical service to the Antenna by such third electrical consultant shall be
controlling (If they cannot agree on such third consultant, within ten (10)
days, then either party may apply to the Supreme Court in the County of New York
for the appointment of such third consultant.) However, pending such
determination, Tenant shall pay to Landlord the amount of Landlord’s estimate or
any change thereto, provided, however, if the amount of the charge for the
provision of electrical service to the Antenna is determined as aforesaid is
different from that determined by Landlord’s electrical consultant, then
Landlord and Tenant shall make adjustment for any deficiency owed by Tenant or
overage paid by Tenant.

 

(f) The Antenna, support structures and related equipment installed by Tenant
pursuant to the provisions of this Article 43 shall be Tenant’s personal
property, and, upon the expiration, or earlier termination of this Lease, shall
be removed by Tenant, at Tenant’s cost and expense. All Wiring and related
electrical equipment installed by Tenant in connection with the installation and
operation of the Antenna shall be Tenant’s personal property. Upon the
expiration, or earlier termination of this Lease, if Landlord so directs by
written notice to Tenant, Tenant shall promptly remove the Wiring and electrical
equipment as designated in such notice, at Tenant’s cost and expense. Tenant, at
Tenant’s cost and expense, shall promptly repair any and all damage to the
rooftop of the Building and to any other part of the Building caused by or
resulting from the installation, maintenance and repair, operation or removal of
the Antenna, support structures, Wiring and related equipment erected or
installed by Tenant pursuant to the provisions of this Article 43 and restore
said affected areas to their condition as existed prior to the installation of
the Antenna and related equipment, subject to normal wear and tear and damage by
fire or other casualty. Notwithstanding anything to the contrary contained in
the preceding sentence, in the event Tenant fails to perform such repair work
after notice and expiration of applicable cure periods, if any, Landlord shall
have the option of performing any such repairs, at Tenant’s cost and expense, to
the extent that same are commercially reasonable, which cost and expense shall
be payable by Tenant to Landlord within thirty (30) days after demand.

 

-114-



--------------------------------------------------------------------------------

(g) Except for electrical service pursuant to Section 43.1(e) above, Tenant
agrees that Landlord shall not be required to provide any services whatsoever to
the rooftop of the Building.

 

(h) Tenant covenants and agrees that all installations made by Tenant on the
rooftop of the Building or in any other part of the Building pursuant to the
provisions of this Article 43 shall be at the sole risk of Tenant, and neither
Landlord nor Landlord’s agent or employees shall be liable for any damage or
injury thereto caused in any manner unless arising out of the willful misconduct
or negligence of Landlord or Landlord’s agents or employees.

 

(i) With respect to the Antenna and Tenant’s use of a portion of the rooftop of
the Building, Tenant shall obtain and thereafter maintain during the term of
this Lease insurance coverage for the benefit of Landlord (and its managing
agent and mortgagee, if applicable) in such amount and of such type as Landlord
may reasonably require but not in excess of such amounts required by prudent
landlords of comparable first class office buildings located in midtown
Manhattan. If any installations made by or on behalf of Tenant referred to in
this Article 43 should revoke, negate or in any manner impair or limit any roof
warranty or guaranty obtained by Landlord, then Tenant shall reimburse Landlord
for any loss or damage sustained or costs or expenses incurred by Landlord as a
result thereof.

 

(j) All plans and specifications of Tenant’s work and installations to be done
and made by Tenant pursuant to the provisions of this Article 43 shall be
subject to the prior approval of Landlord, such approval not to be unreasonably
withheld, conditioned or delayed (subject to the provisions of Article 8
hereof), and shall be further subject to inspection and reasonable supervision
(without charge) by Landlord, it being agreed and acknowledged that Landlord
shall not be deemed to incur any liability by reason of the provisions of this
Section.

 

(k) Tenant acknowledges being advised by Landlord that Landlord has granted, and
shall be granting, to third parties various rights and licenses to utilize
various portions of the Building and rooftop thereof for the installation of
microwave dishes, satellite communications equipment, whip antennae and other
communications equipment and related equipment (all of the foregoing are herein
collectively referred to as “Other Communications Equipment”) and that, inasmuch
as Landlord’s ability to facilitate the installation and operation of such Other
Communications Equipment will be of paramount importance to Landlord, Landlord
shall have the right, at any time and from time to time, upon thirty (30) days’
prior written notice to Tenant, to relocate Tenant’s Antenna, support structures
and related equipment to other areas of the Building and rooftop thereof
(provided that the Antenna shall be relocated to a portion of the rooftop), as
Landlord, in its reasonable discretion, may determine, so as to accommodate such
Other Communications Equipment on the roof of the Building and so as to
eliminate, or not to create, problems of interference with respect to or between
Other Communications

 

-115-



--------------------------------------------------------------------------------

Equipment now, or in the future, installed on the roof or other areas of the
Building. Such relocation shall, to the extent practicable, be performed during
hours other than Tenant’s regular business hours so as to minimize any
disruption of Tenant’s normal business activities and, except for such downtime,
such relocation shall not prevent Tenant from using its Antenna for its original
intended purpose, without any decrease (other than de minimis) in the quality of
communications or increase (other than de minimis) in the cost of operating,
maintaining, repairing and removing the Antenna. Tenant shall cooperate with
Landlord to effectuate the relocation of Tenant’s Antenna, support structures
and related equipment as shall be required by Landlord. All costs involved in
such relocation shall be borne by Landlord and such relocation shall be
performed by Landlord in compliance with all applicable legal requirements.

 

(l) Tenant shall not be permitted to assign or transfer all or any portion of
the rights granted to Tenant pursuant to this Article 43 unless Tenant assigns
this Lease or sublets all of the demised premises to the party to whom such
rights are assigned or transferred pursuant to the applicable provisions of this
Lease

 

ARTICLE 44

 

EXTENSION TERM

 

44.1. (a) For purposes hereof, the term “Extension Option” shall mean Tenant’s
right to extend the term of this Lease for an additional term (herein called the
“Extension Term”) of ten (10) years commencing on March 1, 2017 (herein called
the “Commencement Date of the Extension Term”) and ending on February 28, 2027.

 

(b) The Extension Option may be exercised only by Tenant’s giving notice (herein
called the “Extension Election Notice”) to that effect to Landlord not later
than September 1, 2015. Time shall be of the essence with respect to the
exercise of the Extension Option. Subject to the provisions of Section 44.2
hereof, upon the giving of the Extension Election Notice the term of this Lease
shall be extended in accordance with the terms hereof for the Extension Term
without the execution of any further instrument. Unless the context shall
otherwise require, the Extension Term shall be upon the same terms, covenants
and conditions of this Lease as shall be in effect immediately prior to such
extension, except that:

 

(A) there shall be no right or option to extend the term of this Lease for any
period of time beyond the expiration of the Extension Term;

 

(B) the fixed annual rent for the Extension Term shall be determined as provided
in Section 44.3 hereof; and

 

(C) Tenant shall not be entitled to any abatement of fixed annual rent or
additional rent or any work allowance or any other tenant inducements.

 

-116-



--------------------------------------------------------------------------------

44.2. The attempted exercise of the Extension Option at a time when (a) any
default has occurred and is continuing beyond the expiration of any applicable
notice or grace period provided for in this Lease or (b) the Renewal Occupancy
Requirement (as such term is hereinafter defined) is not satisfied, shall be
void and of no force and effect, unless Landlord shall elect otherwise. The
termination of this Lease during the initial term shall also terminate and
render void any option or right on Tenant’s part to extend this Lease for the
Extension Term, whether or not such option or right shall have been exercised;
and nothing contained in this Article 44 shall prevent Landlord from exercising
any right or option granted to or reserved by Landlord in this Lease to
terminate this Lease. Tenant’s option to extend the term of this Lease for the
Extension Term may not be severed from this Lease or separately sold, assigned
or otherwise transferred. For purposes of this Article 44, the “Renewal
Occupancy Requirement” shall be deemed to be met if the then Tenant under this
Lease and/or its Affiliates then physically occupy not less than eighty (80%)
percent of the rentable area of the demised premises.

 

44.3. (a) The fixed annual rent for the demised premises for the Extension Term
shall be an amount equal to 100% of the Market Value Rent for the demised
premises prevailing six (6) months prior to the Commencement Date of the
Extension Term (determined in accordance with the provisions of this Section
44.3). Provided that Tenant shall have exercised its option to extend the term
of this Lease in accordance with the terms of this Article 44, Landlord shall,
not less than six (6) months prior to the Commencement Date of the Extension
Term, notify Tenant of Landlord’s estimate of the Market Value Rent of the
demised premises for the Extension Term (herein called the “Rent Notice”).
Within thirty (30) days after the giving of such notice, Tenant shall notify
Landlord whether Tenant accepts or rejects Landlord’s estimate of such Market
Value Rent. If Tenant accepts such estimate, the fixed annual rent for the
Extension Term shall be the Market Value Rent set forth in the Rent Notice. If
Tenant fails to reject such estimate within such thirty (30) day period, time
being of the essence, then the fixed annual rent for the Extension Term shall be
the Market Value Rent set forth in the Rent Notice. If Tenant rejects Landlord’s
estimate within such thirty (30) day period, then either Tenant or Landlord may
initiate the arbitration process (the party initiating such process being herein
referred to as the “Initiating Party”) provided for herein by designating its
arbitrator in a subsequent notice to the other party (herein called the
“Responding Party”) (which notice shall specify the name and address of the
person designated to act as an arbitrator on its behalf) given to the Responding
Party within thirty (30) days after Tenant’s rejection of Landlord’s estimate.
If Tenant fails to dispute Landlord’s Market Value Rent determination as set
forth hereinabove or if neither party initiates the arbitration process as
provided above, time being of the essence, then Landlord’s determination of the
Market Value Rent during the Extension Term as set forth in the Rent Notice
shall be conclusive. Within fifteen (15) business days after the Responding
Party’s receipt of notice of the designation of the Initiating Party’s
arbitrator, the Responding Party shall give notice to the Initiating Party
specifying the name and address of the person designated to act as an arbitrator
on its behalf. Neither Landlord

 

-117-



--------------------------------------------------------------------------------

nor Landlord’s arbitrator shall be bound by nor shall any reference be made to
the determination of the Market Value Rent for the demised premises during the
Extension Term which was furnished by Landlord in the Rent Notice. If the
Responding Party fails to notify the Initiating Party of the appointment of its
arbitrator within the time above specified, then the Initiating Party shall
provide an additional notice to the Responding Party requiring the Responding
Party’s appointment of an arbitrator within five (5) business days after the
Responding Party’s receipt thereof. If the Responding Party fails to notify the
Initiating Party of the appointment of its arbitrator within the time specified
by the second notice, the appointment of the second arbitrator shall be made in
the same manner as hereinafter provided for the appointment of a third
arbitrator in a case where the two arbitrators appointed hereunder and the
parties are unable to agree upon such appointment. The two arbitrators so chosen
shall meet within ten (10) business days after the second arbitrator is
appointed, and shall exchange sealed envelopes each containing such arbitrator’s
written determination of the Market Value Rent for the demised premises during
the Extension Term. The Market Value Rent specified by Landlord’s arbitrator
shall herein be called “Landlord’s Submitted Value” and the Market Value Rent
specified by Tenant’s arbitrator shall herein be called “Tenant’s Submitted
Value”. Copies of such written determinations shall promptly be sent to both
Landlord and Tenant. Any failure of either such arbitrator to meet and exchange
such determinations shall be acceptance of the other party’s arbitrator’s
determination as the Market Value Rent, if, and only if, such failure persists
for three (3) business days after notice to the party for whom such arbitrator
is acting, and provided that such three (3) business day period shall be
extended by reason of any applicable condition of Force Majeure Causes. If the
higher determination of Market Value Rent is not more than one hundred two
(102%) percent of the lower determination of the Market Value Rent, then the
Market Value Rent shall be deemed to be the average of the two determinations.
If, however, the higher determination is more than one hundred two (102%)
percent of the lower determination, then within five (5) business days of the
date the arbitrators submitted their respective Market Value Rent
determinations, the two arbitrators shall together appoint a third arbitrator.
In the event of their being unable to agree upon such appointment within said
five (5) business day period, the third arbitrator shall be selected by the
parties themselves if they can agree thereon within a further period of five (5)
business days. If the parties do not so agree, then either party, on behalf of
both and on notice to the other, may request such appointment by the AAA (or any
successor organization thereto) in accordance with its rules then prevailing or
if the AAA (or such successor organization) shall fail to appoint said third
arbitrator within fifteen (15) days after such request is made, then either
party may apply, on notice to the other, to the Supreme Court, New York County,
New York (or any other court having jurisdiction and exercising functions
similar to those now exercised by said Court) for the appointment of such third
arbitrator. Within five (5) days after the appointment of such third arbitrator,
Landlord’s arbitrator shall submit Landlord’s Submitted Value to such third
arbitrator and Tenant’s arbitrator shall submit Tenant’s Submitted Value to such
third arbitrator. Such third arbitrator shall, within thirty (30) days after the
end of such five (5) day period, select either Landlord’s Submitted Value or
Tenant’s Submitted Value as the

 

-118-



--------------------------------------------------------------------------------

Market Value Rent of the demised premises during the Extension Term and send
copies of his determination promptly to both Landlord and Tenant specifying
whether Landlord’s Submitted Value or Tenant’s Submitted Value shall be the
Market Value Rent of the demised premises during the Extension Term.

 

(b) Each party shall pay the fees and expenses of the one of the two original
arbitrators appointed by or for such party, and the fees and expenses of the
third arbitrator and all other expenses (not including the attorneys’ fees,
witness fees and similar expenses of the parties which shall be borne separately
by each of the parties) of the arbitration shall be borne by the parties
equally.

 

(c) Each of the arbitrators selected as herein provided shall have at least ten
(10) years experience in the leasing or renting of office space in comparable
buildings.

 

(d) In the event that as of the Commencement Date of the Extension Term the
amount of the Market Value Rent has not been determined, Tenant shall pay the
amount equal to the average of Landlord’s Submitted Value and Tenant’s Submitted
Value and when the determination has actually been made, an appropriate
retroactive adjustment shall be made as of the Commencement Date of the
Extension Term. Overpayments shall be paid by Landlord to Tenant and
underpayments shall be paid by Tenant to Landlord promptly after such
determination, together with interest thereon at the Base Rate.

 

44.4. For purposes of this Article 44, the determination of “Market Value Rent”
shall take into account all then relevant factors, whether favorable to Landlord
or Tenant.

 

ARTICLE 45

 

BACK-UP POWER SYSTEM

 

45.1. Subject to all governmentally imposed rules, regulations and New York City
Building or Fire Code restrictions or such other governmentally-mandated
limitations governing same, Tenant shall have the right to install and
thereafter at any time during the term of this lease to maintain, operate and
replace (it being understood and agreed that the provisions of this Article 45
with respect to the initial installation shall apply to any such replacement):
(i) a battery-powered uninterruptible power system (a “UPS Battery System”) in a
portion of the demised premises to be designated by Tenant (the “UPS Area”),
(ii) subject to coordinating the details of installation with Landlord, a one
inch (1”) pipe from the basement of the Building to the eleventh (11th) floor of
the demised premises, following a path of travel together with one of the two 4”
conduits described in Section 32.18, and a UPS receptacle in a location
reasonably approved by Landlord adjacent to the Verizon MUX in the basement of
the Building (such pipe and receptacle being referred to herein collectively as
the “UPS Receptacle

 

-119-



--------------------------------------------------------------------------------

Installation”, and the path of travel and locations of such pipe and receptacle
being referred to herein collectively as the “UPS Receptacle Area”), (iii) a six
hundred (600) kw generator and associated equipment (the “Generator”) in the
portion of the Building designated on Exhibit L annexed hereto (the “Generator
Area”), (iv) a fuel tank and associated fuel oil pumps (the “Fuel Tank”) in the
portion of the Building designated on Exhibit M annexed hereto (the “Fuel Tank
Area”), and (v) fuel and power risers (the “Generator Risers”) in the pathway
designated on Exhibit N annexed hereto (the “Generator Riser Area”; the UPS
Battery System, the UPS Receptacle Installation, the Generator, the Fuel Tank
and the Generator Risers are sometimes herein collectively called the “Back-Up
Power System”; the UPS Area, the UPS Receptacle Area, the Generator Area, the
Fuel Tank Area and the Generator Riser Area are sometimes herein collectively
called the “Back-Up Power System Area”); provided that in connection with such
installation of the Back-Up Power System Tenant hereby covenants and agrees
that:

 

(a) such installation shall be performed in accordance with all applicable laws
and with all of the applicable provisions of this lease;

 

(b) Tenant shall promptly repair any damage caused to the Back-Up Power System
Area by reason of such installation, including any repairs, restoration,
maintenance, renewal or replacement thereof necessitated by or in any way caused
by or relating to such installations except to the extent such damage has
resulted from the negligence or willful misconduct of Landlord, its agents,
contractors or employees;

 

(c) Tenant will, and does hereby, indemnify and save harmless Landlord from and
against: (A) any and all claims, reasonable counsel fees, demands, damages,
expenses or losses by reason of any liens, orders, claims or charges resulting
from any work done, or materials or supplies furnished, in connection with the
fabrication, erection, installation, maintenance and operation of the Back-Up
Power System installed by Tenant pursuant to the provisions of this Article; and
(B) any and all claims, costs, demands, expenses, fees or suits arising out of
accidents, damage, injury or loss to any and all persons and property, or
either, whomsoever, or whatsoever resulting from or arising in connection with
the erection, installation, maintenance, operation and repair of the Back-Up
Power System installed by Tenant pursuant to the provisions of this Article,
except in the case of both (A) and (B) above to the extent occasioned by the
negligence or willful misconduct of Landlord, its agents, contractors or
employees. Tenant shall obtain and maintain such insurance coverage with respect
to the Back-Up Power System for the benefit of Landlord and its managing agent
in such amount and of such type as Landlord may reasonably require from time to
time; provided that such insurance shall not be in amounts that are in excess of
the amounts generally required by landlords of comparable buildings; and

 

-120-



--------------------------------------------------------------------------------

(d) Tenant shall pay as and when due, and shall be solely responsible for, any
and all taxes, fees, license charges or other amounts imposed upon Tenant,
Landlord or the Building in connection with the Back-Up Power System.

 

45.2. Tenant, its contractors, agents or employees shall have access to that
portion or portions of the Back-Up Power System Area located outside of the
demised premises in order to install, maintain, test, use, operate and replace
the Back-Up Power System, upon reasonable advance notice to Landlord and upon
the following terms and conditions:

 

(a) Any damage to the Building or to the personal property of Landlord or other
tenants of the Building arising as a result of such access shall be repaired and
restored, at Tenant’s sole cost, to the condition existing prior to such access
except to the extent such damage is the result of the negligence or willful
misconduct of Landlord, its agents, contractors or employees; and

 

(b) Tenant shall indemnify and hold Landlord harmless from and against any
liability, damage or loss arising from such access except to the extent such
damage is the result of the negligence or willful misconduct of Landlord, its
agents, contractors or employees.

 

45.3. Notwithstanding anything to the contrary contained herein, in the event
that Tenant does not install the Back-Up Power System concurrently with Tenant’s
Work, Landlord shall have no obligation to reserve all or any portion of the
Back-Up Power System Area located outside of the demised premises for Tenant’s
future use. In the event that Tenant wishes to install the Back-Up Power System
at a time following the performance of Tenant’s Work, Tenant shall have the
right to install the Back-Up Power System in the Back-Up Power System Area
located outside of the demised premises if and to the extent that Landlord has
not theretofore committed all or a portion of the Back-Up Power System Area to
other uses. If and to the extent that Landlord shall have theretofore committed
all or a portion of the Back-Up Power System Area to other uses, Landlord shall
use good faith efforts to provide Tenant with alternate space outside of the
demised premises; provided, however, that Landlord shall have no liability to
Tenant, and Tenant’s obligations under this Lease shall not be diminished if
Landlord is unable to provide Tenant with alternate space outside of the demised
premises for Tenant’s installation of the Back-Up Power System.

 

-121-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

Landlord

PARK AVENUE PLAZA COMPANY, L.P.

By:  

Fisher Plaza Special Corporation, a

general partner

By:  

/s/    Richard L. Fisher

   

Name: Richard L. Fisher

   

Title: President

Tenant BLACKROCK, INC. By:   /s/    Brian B. Ostrowe    

Name: Brian B. Ostrowe

   

Title: Managing Director

 

Tenant’s Federal Identification Number is as follows: 51-0380803

 

-122-



--------------------------------------------------------------------------------

*ACKNOWLEDGMENT

 

State of New York   )     ):ss County of New York   )

 

On the 3rd day of August in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared Brian B. Ostrowe personally
known to me or proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies) as Managing Director of BlackRock, Inc., and that by his/her/their
signature(s) on the instrument, the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument.

 

/s/    Elizabeth Ann Greene Notary Public

--------------------------------------------------------------------------------

* NOTE - To Be Used Within the State of New York.

 



--------------------------------------------------------------------------------

*ACKNOWLEDGMENT

 

State of New York   )     ):ss County of New York   )

 

On the 4th day of August in the year 2004, before me, the undersigned, a Notary
Public in and for said state, personally appeared Richard L. Fisher personally
known to me or proved to me on the basis of satisfactory evidence to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies) as President of Park Avenue Plaza Company, L.P., and that by
his/her/their signature(s) on the instrument, the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

 

/s/    Ida C. La Barbera Notary Public

--------------------------------------------------------------------------------

* NOTE - To Be Used Within the State of New York.

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FLOOR PLAN

 

LOGO [g46328img11.jpg]

 

A-1



--------------------------------------------------------------------------------

LOGO [g46328img12.jpg]

 

A-2



--------------------------------------------------------------------------------

LOGO [g46328img12.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

 

LANDLORD’S WORK

 

(a) Tenant hereby acknowledges that Landlord has heretofore demolished the
entire demised premises in accordance with Tenant’s specifications.

 

(b) All exposed structural steel should be fireproofed for any demolished space.

 

(c) Cause all floors in the demised premises to be reasonably level in
accordance with industry standards (i.e., ready for carpet). All existing slab
penetrations or staircases (at Tenant’s option) shall be filled and firestopped.

 

(d) All core and exterior columns and walls should be ready to receive Tenant
finish.

 

(e) All radiator enclosures should be installed and in good working order and
appearance.

 

(f) Elevator signaling devices (including, without limitation, installation of
elevator call buttons at ADA height) should be installed and in good working
order and appearance and in compliance with Legal Requirements. Tenant
acknowledges that an elevator modernization program is being instituted at the
Building and that the requirements of the immediately preceding sentence will be
met within two (2) years from the date hereof. Notwithstanding the foregoing, if
Tenant wishes to alter the elevator signaling devices and/or the elevator call
buttons on the floors of the demised premises for an aesthetic or any other
reason, such alteration shall be subject to all of the applicable provisions of
this Lease and shall be at Tenant’s sole cost and expense.

 

(g) All exit signs should be installed at fire stair exits as required by
applicable Legal Requirements.

 

(h) Removal of all existing on floor horizontal wiring and cable from premises
and underfloor systems back to closets and terminal connections.

 

(i) Fire alarm pull boxes and call boxes will be moved in compliance with ADA
height requirements. Notwithstanding the foregoing, if Tenant wishes to alter
the pull boxes and/or the call boxes on the floors of the demised premises for
an aesthetic or any other reason, such alteration shall be subject to all of the
applicable provisions of this Lease and shall be at Tenant’s sole cost and
expense.

 

(j) Landlord shall provide Tenant with sufficient fire alarm system connection
points for Tenant’s present and future needs.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

ALTERATIONS RULES AND REGULATIONS

 

A. General

 

  1) Tenant will make no alterations, decorations, installations, repairs,
additions, improvements or replacements (which are hereinafter called
“Alterations” and which are the Alterations referred to in the Lease) in, to or
about the demised premises except in compliance with Article 8 of the Lease.

 

  2) Prior to the commencement of any Alterations, Tenant is responsible for
obtaining, from the Building Manager, a base Building
pre-demolition/pre-construction status report noting condition of demised
premises.

 

  3) Prior to the commencement of any Alterations, Tenant shall submit for
Landlord’s written approval all required items described in Paragraphs 1, 2 and
3 of Section B hereof (which approval is not to be unreasonably withheld,
conditioned or delayed with respect to Alterations that are not Material
Alterations).

 

  4) Tenant shall insure that the proposed Alterations comply in all material
respects with The Administrative Code of The City of New York and all other
laws, ordinances, rules and regulations promulgated by all governmental agencies
and bodies having jurisdiction over such Alterations, including, without
limitation, the Americans With Disabilities Act.

 

  5) Tenant shall insure that all proposed Alterations comply in all material
respects with Building standards listed in Section C hereof, and are adequately
designed to serve Tenant’s needs while remaining in full conformity with, and
not adversely affecting, any Building systems.

 

  6)

All (i) demolition or removal of construction materials, or (ii) moving of
construction materials to or from the Building, or (iii) other categories of
work which may disturb or interfere with other tenants of the Building or
disturb or interfere with Building operations, must be scheduled and performed
before or after business hours. Tenant shall provide the Building Manager with
written notice at least twenty-four (24) hours prior to scheduling any
Alteration, and shall pay Landlord’s standard charges

 

C-1



--------------------------------------------------------------------------------

 

for freight elevator and loading dock services, overtime porters, security,
engineers and other costs incurred by Landlord in connection with such after
hours scheduling.

 

  7) In addition to reimbursing Landlord for the cost of outside consultants
referred to in Paragraph C(1) below, Tenant shall pay to Landlord the amounts
pursuant to Section 8.2(b) of the Lease.

 

  8) All inquiries, Tenant plans, requests for approvals, and all other matters
shall be processed through the Building Manager.

 

B. Tenant Submittals

 

  1) Tenant to submit, to Landlord, the following information for Landlord’s
review and approval (which approval is not to be unreasonably withheld,
conditioned or delayed with respect to Alterations that are not Material
Alterations) prior to commencement of any Alterations. Landlord’s review and
approval period will not commence until the Building Manager is in receipt of
the following items, as one complete package:

 

  a) Letter of Intent to perform construction. Letter to include a brief
description of the proposed Alterations, Tenant contact, complete list of
proposed contractors and work schedule.

 

  b) Two (2) sets of design drawings and specifications noting full scope of
work involved in performing such Alterations. All drawings must be signed and
sealed by Tenant’s Registered Architect or Professional Engineer licensed to
conduct business in the State of New York. Part plan drawings will not be
acceptable.

 

  (i) If full height partition walls are being installed in an area that is
sprinklered, the existing sprinkler head locations must be included to show that
new partitions are not in conflict with sprinkler coverage.

 

  (ii) If the area being altered includes existing compartmentation walls, those
compartmentation walls must be indicated on Tenant’s layout.

 

  c) A letter from Tenant’s Registered Architect or Professional Engineer
stating that their design and scope of work complies with all applicable codes,
and local laws, especially noting Local Laws 16/84, 58/87, and 5/73. This letter
must be signed and include their professional seal.

 

C-2



--------------------------------------------------------------------------------

  d) Proper New York City Building Department filing applications, as required,
for all Alterations indicated on drawings.

 

  e) Valid Certificates of Insurance and a Contractors Agreement signed by
Tenant’s general contractor (see Insurance Requirements in Section D hereof).

 

  2) Upon completion of Landlord’s review, the following will be returned to
Tenant:

 

  a) A letter (i) granting approval to file drawings; or (ii) granting
conditional approval, subject to Tenant incorporating Landlord’s comments and
suggested revisions into a revised set of design drawings (no Alterations will
commence and no applications will be filed until Landlord is in receipt of such
revised set of drawings); or (iii) disapproving such Alterations; and

 

  b) If approved, or conditionally approved, Building Department applications
signed by Landlord.

 

Landlord’s review is for conformance with Building standards only and is not a
review for compliance with law or a review of the adequacy of Tenant’s design.
No such approval, or comments shall constitute a waiver of the obligation that
Tenant’s Alterations comply with all laws and receive Buildings Department or
other governmental approvals.

 

  3) Prior to commencement of Alterations:

 

Tenant to submit to Landlord the following:

 

  a) A letter or revised drawings addressing Landlord’s comments, if any.

 

  b) Approved New York City Building Department filing applications, drawings,
and all work permits.

 

  c) A list of all contractors and subcontractors who will perform the
Alterations.

 

  d) A work schedule noting duration of work.

 

C-3



--------------------------------------------------------------------------------

  4) Upon completion of Alterations:

 

Tenant to submit to Landlord, in a timely manner, the following:

 

  a) All sign-off documents which pertain to work filed from all agencies having
jurisdiction.

 

  b) Computer program copies of Tenant’s plans in Auto CAD format or such other
format as may be approved by Landlord. Upon completion of Tenant’s work, a final
disk copy of plans updated to reflect as-built conditions shall be submitted to
Landlord. The foregoing shall be in addition to the “as-built” or final marked
drawings that Tenant is required to submit in accordance with the provisions of
Section 8.8 of the Lease.

 

  c) A properly executed Air Balancing Report, signed by Landlord’s air
balancing consultant.

 

C. Building Standard Requirements

 

  1) All structural or floor loading requirements, mechanical (HVAC), plumbing,
sprinkler, electrical, fire alarm, elevator, of any proposed Tenant installation
shall be subject to the prior approval of Landlord’s consultants. All expenses
incurred by Landlord’s consultant regarding review and approval of Tenant’s
design shall be at Tenant’s expense.

 

  2) All demolition shall be supervised by Landlord’s representative at Tenant’s
expense.

 

  3) Elevator and loading dock service for construction work shall be charged to
Tenant at standard Building rates. Prior arrangements for elevator use shall be
made with Building Manager by Tenant. No material or equipment shall be carried
under or on top of elevators. If workmen (including, without limitation,
Operating Engineers and Personnel Carriers), are required by any union
regulations for material or personnel hoisting, such workmen shall be paid for
by Tenant.

 

  4) If shutdown of any mechanical or electrical risers are required, such
shutdown shall be performed by Landlord’s contractors at Tenant’s expense or, at
Landlord’s option, supervised by Landlord’s representative at Tenant’s expense.

 

  5) Tenant’s contractor shall:

 

C-4



--------------------------------------------------------------------------------

  a) have a Superintendent or Foreman on the demised premises at all times;

 

  b) police the job at all times, continually keeping the demised premises
orderly; protection and maintenance will be Tenant’s responsibility;

 

  c) maintain cleanliness and protection of all areas, including elevators and
lobbies;

 

  d) protect the front and top of all peripheral HVAC units and thoroughly clean
them at the completion of work;

 

  e) block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air conditioning system;

 

  f) protect all Class “E” fire alarm devices and wiring; and

 

  g) avoid the disturbance of other tenants.

 

  6) If any part of Tenant’s Alteration is improperly performed, Tenant shall be
charged for corrective work done by Landlord’s personnel or contractors engaged
for such purpose by Landlord.

 

  7) All equipment and installations must be equal to the standards of the
Building. Any deviation from Building standards will be permitted only if
approved by Landlord in writing.

 

  8) Tenant shall pay Landlord for any amounts billed in connection with any
Alteration within thirty (30) days after billing therefor.

 

  9) Landlord’s contract fire alarm service personnel shall be the only
personnel permitted to adjust, test, alter, relocate, add to, or remove
equipment connected to the Class “E” System.

 

  10) During such times that Tenant’s alterations or demolition of the demised
premises require that fire protection afforded by the Class “E” System or
sprinkler system be disabled, Tenant, at Tenant’s expense, shall maintain fire
watch service deemed reasonably suitable to Landlord, and any agency having
jurisdiction.

 

  11)

Landlord, at Tenant’s expense, shall repair or cause to have repaired, any and
all defects, deficiencies or malfunctions of the Class “E” System caused by
Tenant’s Alterations or related demolition. Such expense may include expenses of
engineering, supervision and standby fire watch

 

C-5



--------------------------------------------------------------------------------

 

personnel that Landlord deems necessary to protect the Building during the time
such defects, deficiencies and malfunctions are being corrected.

 

  12) Should Tenant desire to install its own internal fire alarm system, Tenant
shall request Landlord to connect such system to the Class “E” System at
Tenant’s expense in such reasonable manner as prescribed by Landlord. Tenant
shall, at Tenant’s expense, have such internal fire alarm system approved by
governing agencies having jurisdiction, and shall submit to Landlord an approved
copy of plans of such system before initiating any installation of such system.
Tenant must demonstrate that system is in working order prior to requesting
tie-in.

 

  13) Landlord, at Tenant’s expense, will be responsible for the maintenance and
proper operation of any Tenant Class “E” Fire Alarm sub-system.

 

  14) When Tenant’s use of any space requires a change in the Certificate of
Occupancy, whether a building has a Final Certificate of Occupancy or Temporary
Certificate of Occupancy, or (as in the case of a new Building with a Temporary
Certificate of Occupancy) involves the initial inclusion of the demised premises
on the Certificate of Occupancy, the Tenant must utilize the services of
Landlord’s consultant. The Tenant shall be responsible for coordination with the
consultant, and for all costs in connection with such consultant’s services.

 

  15) The Tenant will be responsible for keeping, on demised premises, a copy of
all required Building Department approved applications, drawings, permits, and
sign-offs during and after completion of construction and shall deliver same to
Landlord at the expiration of the Lease.

 

  16) The following penalties will be assessed to all tenants that do not comply
with submission of Building Department documents and sign-off procedures as
outlined in Section B hereof:

 

  a) Future Building Department documents that require Landlord’s signature will
not be signed nor will work be allowed to commence until complete submission of
all required past Building Department documents have been received.

 

  b) Leasehold improvement allowance will not be released to Tenant until all
Building Department documents and sign-offs have been received.

 

  17) The attachment of any work to Building window mullions, HVAC enclosures,
window soffets, will not be permitted.

 

C-6



--------------------------------------------------------------------------------

  18) Drywall partitions or installations abutting window mullions must allow
for the operation of pivoting windows where applicable.

 

  19) Electrical wire mold will not be permitted without written approval from
Landlord.

 

  20) Chasing of structural slab or Building masonry walls will not be permitted
unless special consent is given by Landlord.

 

  21) The attachment of drywall metal studs or track to mechanical, electrical,
plumbing, sprinkler, or any Building systems will not be permitted.

 

  22) All valves or equipment controlling Building systems or Tenant systems
must be tagged and identified.

 

  23) Access doors must be provided to all Building equipment and Tenant
equipment.

 

  24) Tenant’s design consultant is responsible to insure that base Building
systems are adequately sized to meet Tenant’s requirements.

 

  25) All locking devices must be keyed and mastered to Building keying system.
Two (2) individual keys must be supplied to the Building Manager.

 

  26) All hardware is to match Building standards.

 

  27) Tenant shall not install any outside louvers without Landlord’s prior
written approval. Detailed sketches of all proposed louvers shall be submitted
for Landlord’s approval which approval may be granted or withheld in Landlord’s
sole discretion.

 

  28) All unused wiring, conduit, equipment, materials, or previously installed
work, no longer needed, must be removed.

 

  29) Any connections to Building systems must be of the same materials as
existing Building standards.

 

  30) No exposed piping of any kind will be permitted.

 

  31) Any signage, window dressing, or Tenant decor visible from outside the
Tenant’s demised premises must receive written approval from Landlord prior to
installation.

 

C-7



--------------------------------------------------------------------------------

  32) The modification of any elevator equipment must receive prior written
approval from Landlord. All elevator devices must remain accessible for
maintenance and must conform to Building standards.

 

  33) Tenant is not to mount any equipment in Building Electrical Closets,
Telephone Closets, or Mechanical Equipment Rooms without prior written approval
from Landlord.

 

  34) Tenant is responsible to insure that all work is performed in a normal,
acceptable, and safe manner.

 

  35) Air balancing shall be performed only by Landlord’s air balancing
consultant.

 

D. Contractors Agreement; Insurance Requirements

 

[To be retyped on Letterhead of Tenant’s General Contractor, addressed to
Landlord]

 

Tenant:

 

Premises:

 

The undersigned contractor or subcontractor (hereinafter called “Contractor”)
has been hired by the Tenant or occupant (hereinafter called “Tenant”) of the
Building named above or by Tenant’s contractor to perform certain work
(hereinafter called “Work”) for Tenant in the Tenant’s premises in the Building.
Contractor and Tenant have requested the undersigned Landlord (hereinafter
called “Landlord”) to grant Contractor access to the Building and its facilities
in connection with the performance of the Work and Landlord agrees to grant such
access to Contractor upon and subject to the following terms and conditions:

 

  1) Contractor agrees to indemnify and save harmless the Landlord, and its
respective officers, employees and agents and their affiliates, subsidiaries,
and partners, and each of them, from and with respect to any claims, demands,
suits, liabilities, losses and expenses, including reasonable attorneys’ fees,
arising out of or in connection with the Work (and/or imposed by law upon any or
all of them) because of personal injuries, including death at any time resulting
therefrom, and loss of or damage to property, including consequential damages,
whether such injuries to persons or property are claimed to be due to negligence
of the Contractor, Tenant, Landlord or any other party entitled to be
indemnified as aforesaid except to the extent specifically prohibited by law
(and any such prohibition shall not void this Agreement but shall be applied
only to the minimum extent required by law).

 

C-8



--------------------------------------------------------------------------------

  2) Contractor shall provide and maintain at its own expense, until completion
of Work, the following insurance:

 

  a) Workers’ Compensation and Employers’ Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in each and
every statute applicable to Workers’ Compensation and Employers’ Liability
Insurance.

 

  b) Comprehensive General Liability Insurance Including Coverage for Completed
Operations, Broad Form Property Damage “XCU” exclusion if any deleted, and
Contractual Liability (to specifically include coverage for the indemnification
clause of this Agreement) for not less than the following limits:

 

Combined Single Limit      Bodily Injury and      Property Damage Liability:   
$5,000,000 (written on a per occurrence basis)

 

  c) Comprehensive Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

Bodily Injury:    $5,000,000 per person $5,000,000 per occurrence Property
Damage:    $5,000,000 per occurrence

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days prior written notice of the cancellation of any
of the foregoing policies.

 

  3) Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

 

  a) Comprehensive General Liability Insurance Including Protective and
Contractual Liability Coverages with limits of liability at least equal to the
above stated limits.

 

C-9



--------------------------------------------------------------------------------

  b) Comprehensive Automobile Liability Insurance (covering all owner, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

Bodily Injury:    $5,000,000 per person $5,000,000 per occurrence Property
Damage:    $5,000,000 per occurrence

 

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

 

Agreed to and executed this              day of                     , 20    .

 

Landlord:

     

Contractor:

           

 

C-10



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF SNDA AGREEMENT

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the             day of
             200_, by and among             (“Tenant”) and NEW YORK LIFE
INSURANCE COMPANY, a New York mutual insurance company (“NYL”), whose principal
address is 51 Madison Avenue, New York, New York 10010, and NEW YORK STATE
TEACHERS’ RETIREMENTS SYSTEM, having an address at Two Corporate Woods Drive,
Albany, New York 11216-2395 (collectively, the “Lender”) and PARK AVENUE PLAZA
COMPANY L.P. (“Borrower”).

 

RECITALS:

 

A. Lender has agreed to make a mortgage loan (the “Loan”) to Borrower in the
amount of $              to be secured by, among other things, a mortgage [or
deed of trust] (the “Mortgage”) on the real property legally described in
Exhibit “A” attached hereto (the “Premises”);

 

B. Tenant is the present lessee under a lease dated              made by
                    , (“Landlord”), demising a portion of the Premises (said
lease and all amendments now or hereafter executed with respect thereto being
referred to as the “Lease”);

 

C. The Loan terms require that Tenant subordinate the Lease and its interest in
the Premises in all respects to the lien of the Mortgage and that Tenant attorn
to Lender; and

 

D. In return, Lender is agreeable to not disturbing Tenant’s possession of the
portion of the Premises covered by the Lease (the “Demised Premises”), so long
as Tenant is not in default under the Lease.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

AGREEMENTS:

 

1. Subordination. The Lease, and the rights of Tenant in, to and under the Lease
and the Demised Premises are hereby subjected and subordinated to the lien of
the Mortgage and to any modification, reinstatement, extension, renewal,
supplement, consolidation or replacement thereof as well as any advances or
re-advances

 

D-1



--------------------------------------------------------------------------------

with interest thereon and to any other mortgages or deeds of trust on the
Premises which may hereafter be held by Lender.

 

2. Tenant Not to Be Disturbed. In the event it should become necessary to
foreclose the Mortgage or Lender should otherwise come into possession of title
to the Premises, Lender will not join Tenant in summary or foreclosure
proceedings unless required by law in order to obtain jurisdiction, but in such
event no judgment foreclosing the Lease will be sought, and Lender will not
disturb the use and occupancy of Tenant under the Lease so long as Tenant is not
in default under any of the terms, covenants or conditions of the Lease and has
not prepaid the rent except monthly in advance as provided by the terms of the
Lease.

 

3. Tenant to Attorn to Lender. Tenant agrees that in the event of a foreclosure
of the Mortgage or upon a transfer of the Premises pursuant to a deed in lieu of
foreclosure, it will attorn to the purchaser (including Lender) as the landlord
under the Lease. The purchaser by virtue of such foreclosure or deed in lieu of
foreclosure shall be deemed to have assumed and agreed to be bound, as
substitute landlord, by the terms and conditions of the Lease until the resale
or other disposition of its interest by such purchaser, except that such
assumption shall not be deemed of itself an acknowledgment by such purchaser of
the validity of any then existing claims of Tenant against any prior landlord
(including Landlord). All rights and obligations under the Lease shall continue
as though such foreclosure proceedings had not been brought, except as
aforesaid. Tenant agrees to execute and deliver to any such purchaser such
further assurance and other documents, including a new lease upon the same terms
and conditions of the Lease, confirming the foregoing as such purchaser may
reasonably request. Tenant waives the provisions (i) contained in the Lease or
any other agreement relating thereto and (ii) of any statute or rule of law now
or hereafter in effect which may give or purport to give it any right or
election to terminate or otherwise adversely affect the Lease and the
obligations of Tenant thereunder by reason of any foreclosure proceeding.

 

4. Limitations. Notwithstanding the foregoing, neither Lender nor such other
purchaser shall in any event be:

 

(a) liable for any act or omission of any prior landlord (including Landlord);

 

(b) obligated to cure any defaults of any prior landlord (including Landlord)
which occurred prior to the time that Lender or such other purchaser succeeded
to the interest of such prior landlord under the Lease;

 

(c) subject to any offsets or defenses which Tenant may be entitled to assert
against any prior landlord (including Landlord);

 

(d) bound by any payment of rent or additional rent by Tenant to any prior
landlord (including Landlord) for more than one month in advance;

 

D-2



--------------------------------------------------------------------------------

(e) bound by any amendment or modification of the Lease made without the written
consent of Lender or such other purchaser; or

 

(f) liable or responsible for, or with respect to, the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord, unless
and until Lender or such other purchaser has actually received for its own
account as landlord the full amount of such security deposit.

 

5. Acknowledgment of Assignment of Lease and Rent. Tenant acknowledges that it
has notice that the Lease and the rent and all other sums due thereunder have
been assigned or are to be assigned to Lender as security for the Loan secured
by the Mortgage. In the event that Lender notifies Tenant of a default under the
Mortgage and demands that Tenant pay its rent and all other sums due under the
Lease to Lender, Tenant agrees that it will honor such demand and pay its rent
and all other sums due under the Lease directly to Lender or as otherwise
required pursuant to such notice. By its execution hereof, Borrower expressly
consents to the foregoing.

 

6. Limited Liability. Tenant acknowledges that in all events, the liability of
Lender and any purchaser shall be limited and restricted to their interest in
the Premises and shall in no event exceed such interest.

 

7. Lender’s Right to Notice of Default and Option to Cure. Tenant will give
written notice to Lender of any default by Landlord under the Lease by mailing a
copy of the same by certified mail, postage prepaid, addressed as follows (or to
such other address as may be specified from time to time by Lender to Tenant):

 

To Lender:    New York Life Insurance Company      51 Madison Avenue      New
York, New York 10010      Attn.: Real Estate Department      Real Estate Vice
President – Loan Administration      Loan No.: 372-7344     
                -and-      New York State Teachers’ Retirement System      10
Corporate Woods Drive      Albany, NY 12211-2395      Attn.: Real Estate
Department                      -with a copy to-      New York State Teachers’
Retirement System      10 Corporate Woods Drive      Albany, NY 12211-2395     
Attn.: General Counsel

 

D-3



--------------------------------------------------------------------------------

Upon such notice, Lender shall be permitted and shall have the option, in its
sole and absolute discretion, to cure any such default during the period of time
during which the Landlord would be permitted to cure such default, but in any
event Lender shall have a period of thirty (30) days after the receipt of such
notification to cure such default; provided, however, that in the event Lender
is unable to cure the default by exercise of reasonable diligence within such
30-day period, Lender shall have such additional period of time as may be
reasonably required to remedy such default with reasonable dispatch.

 

8. Successors and Assigns. The provisions of this Agreement are binding upon and
shall inure to the benefit of the heirs, successors and assigns of the parties
hereof.

 

9. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

10. Governing Law. This Agreement shall be construed and enforced according to
the law of the state in which the Premises are located, other than such law with
respect to conflicts of law.

 

IN WITNESS WHEREOF, the parties hereto have executed these presents as of the
day and year first above written.

 

TENANT

   

(Printed Name of Tenant)

   

a(n)                                      corporation

   

By:                                                                        

   

(Signature)

   

(Printed Name of Signatory)

   

Its: (Title)

LENDER

   

NEW YORK LIFE INSURANCE

COMPANY, a New York mutual insurance

company

   

By:                                                                        

   

Name:

   

Title:

 

D-4



--------------------------------------------------------------------------------

NEW YORK STATE TEACHERS’

RETIREMENT SYSTEM

By:

   

Name:

   

Title:

   

 

The terms of the above Agreement are hereby consented, agreed to and
acknowledged.

 

   

BORROWER

         

(Printed Name of Borrower)

   

a

       

By: _____________________________________

   

(Signature)

   

(Printed Name of Signatory)

   

Its: (Title)

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

 

RULES AND REGULATIONS

 

(A) The sidewalks, and public portions of the Building, such as entrances,
passages, courts, elevators, vestibules, stairways, corridors or halls shall not
be obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the demised premises.

 

(B) No awnings or other projections shall be attached to the outside walls of
the Building. No curtains, blinds, shades, louvered openings or screens shall be
attached to or hung in, or used in connection with, any window or door of the
demised premises, without the prior written consent of Landlord, unless
installed by Landlord.

 

(C) No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside of the
demised premises or Building or on corridor walls. Signs on entrance door or
doors shall conform to building standard signs, samples of which are on display
in Landlord’s rental office. Signs on doors shall, at the tenant’s expense, be
inscribed, painted or affixed for each tenant by sign makers approved by
Landlord. In the event of the violation of the foregoing by any tenant, Landlord
may remove same without any liability, and may charge the expense incurred by
such removal to the tenant or tenants violating this rule.

 

(D) The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by any tenant, nor shall any bottles, parcels, or other articles be
placed outside of the demised premises.

 

(E) No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the public halls, corridors
or vestibules without the prior written consent of Landlord.

 

(F) Whenever Tenant shall submit to Landlord any plan, agreement or other
document for Landlord’s consent or approval, Tenant agrees to pay Landlord, on
demand, a processing fee in a sum equal to the reasonable fee for review of same
including the services of any architect, engineer or attorney employed by
Landlord to review said plan, agreement or document.

 

(G) The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the Tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused the
same.

 

E-1



--------------------------------------------------------------------------------

(H) No tenant shall in any way deface any part of the demised premises or the
Building of which they are a part. No tenant shall lay linoleum, or other
similar floor covering, so that the same shall come in direct contact with the
floor of the demised premises, and, if linoleum or other similar floor covering
is desired to be used, an interlining of builder’s deadening felt shall be first
affixed to the floor, by a paste or other material, soluble in water, the use of
cement or other similar adhesive material being expressly prohibited.

 

(I) No bicycles, vehicles or animals of any kind (except seeing eye dogs) shall
be brought into or kept in or about the premises. No cooking shall be done or
permitted by any Tenant on said premises except in conformity to law and then
only in the utility kitchen, if any, as set forth in Tenant’s layout, which is
to be primarily used by Tenant’s employees for heating beverages and light
snacks. No tenant shall cause or permit any unusual or objectionable odors to be
produced upon or permeate from the demised premises.

 

(J) No space in the Building shall be used for the distribution or for the
storage of merchandise or for the sale at auction or otherwise of merchandise,
goods or property of any kind.

 

(K) No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. No tenant shall throw anything out of the doors or
windows or down the passageways.

 

(L) No tenant, nor any of the tenant’s servants, employees, agents, visitors or
licensees, shall at any time bring or keep upon the demised premises any
inflammable, combustible or explosive fluid, or chemical substance, other than
reasonable amounts of cleaning fluids and solvents required in the normal
operation of tenant’s business offices.

 

(M) No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written approval of the Landlord and
unless and until a duplicate key is delivered to Landlord. Each tenant must,
upon the termination of his tenancy, restore to the Landlord all keys of stores,
offices and toilet rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys so furnished, such tenant shall
pay to Landlord the cost thereof. Nothing contained herein shall be deemed to
prevent Tenant from installing a Primus system on the floors of the demised
premises, provided that the Building master keys shall function within the
cylinders of such Primus system.

 

E-2



--------------------------------------------------------------------------------

(N) All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its agent may determine from time to time. Landlord reserves the right to
inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.

 

(O) No tenant shall occupy or permit any portion of the premises demised to it
to be occupied as, by or for a public stenographer or typist, barber shop,
bootblacking, beauty shop or manicuring, beauty parlor, telephone or telegraph
agency, telephone or secretarial service, messenger service, travel or tourist
agency, employment agency, public restaurant or bar, commercial document
reproduction or offset printing service, public vending machines, retail,
wholesale or discount shop for sale of merchandise, retail service shop, labor
union, school or classroom, governmental or quasi-governmental bureau,
department or agency, including an autonomous governmental corporation, a firm
the principal business of which is real estate brokerage, or a company engaged
in the business of renting office or desk space; or for a public finance
(personal loan) business, or for manufacturing. No tenant shall engage or pay
any employees on the demised premises, except those actually working for such
tenant on said premises, nor advertise for laborers giving an address at said
premises.

 

(P) Nothing shall be done or permitted in any tenant’s premises, and nothing
shall be brought into or kept in any tenant’s premises, which would impair or
interfere with any of the Building’s services or the proper and economic
heating, ventilating, air conditioning, cleaning or other servicing of the
Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating,
air-conditioning, electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment or
interference. For purposes hereof, the term “EMI” shall mean electromagnetic
interference, and the term “Excessive EMI” shall mean EMI at a level exceeding
thirty (30) milligaus. Tenant, at Tenant’s sole cost and expense, promptly
following its receipt of notice from Landlord to the effect that the
installation or manner of operation of any equipment by Tenant is causing
Excessive EMI in any portion of the Building other than the Premises, shall take
steps to bring such Excessive EMI below thirty (30) milligaus in a manner that
is appropriate, as reasonably determined by Landlord. Tenant shall not install
any equipment or operate any equipment in a manner which would result in the
electrical voltage and current distortion at the service switchboards of any
floor of the Building failing to be within the limits stated in IEEE 519.

 

(Q) Landlord shall have the right to prohibit any advertising by any tenant
mentioning the Building which, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a building for offices,
and upon written notice from Landlord, tenants shall refrain from or discontinue
such advertising.

 

E-3



--------------------------------------------------------------------------------

(R) Except as otherwise agreed to in writing by Landlord, Tenant shall not use
or permit the use of the Premises for the sale, lease, license or other delivery
of electronic commerce services to any tenants or occupants of the Building,
including but not limited to, hardware and software services that allow users to
conduct business-to-business or business-to-consumer services over networks
utilizing, by way of example, e-mail, electronic data interchange, data
archiving, e-forms, electronic file transfer, facsimile transfer or similar
services or any other services not expressly permitted under the Lease.

 

(S) In order that the Building can and will maintain a uniform appearance to
those outside of same, each Tenant in building perimeter areas shall (a) use
only building standard lighting in areas where lighting is visible from the
outside of the Building and (b) use only building standard venetian or vertical
blinds in window areas which are visible from the outside of the Building.

 

(T) No noise, including, but not limited to, music or the playing of musical
instruments, recordings, radio or television, which, in the reasonable judgment
of Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Supplementing the foregoing, Tenant shall not permit
noise to emanate from the portions of the Premises to any other portion of the
Building (i) at a sound level that is greater than NC-35 for constant noises
(such as, for example, air-handling equipment or transformers), (ii) at a sound
level that is greater than NC-30 for noises that are not constant noises, or
(iii) that is at a sound level in any one-third octave band which is greater
than 5dB above both adjacent one-third octave bands, in the range from 45 to
11,200 Hz. Landlord and Tenant acknowledge that the parties shall determine
whether Tenant is meeting the parameters set forth in this paragraph by
obtaining one-third octave band noise measurements in a fully finished tenant
space or a fully finished common area that in either case is outside of and
adjacent to the Premises, using a Type I meter (per latest ANSI Standard S1.4)
on “Fast” response, at four (4) feet above the finished floor and at least three
(3) feet from any vertical surface. Nothing shall be done or permitted in the
premises of any tenant which would impair or interfere with the use or enjoyment
by any other tenant of any other space in the Building.

 

(U) Landlord reserves the right to exclude from the Building between the hours
of 6:00 P.M. and 8:00 A.M. and at all hours on non-business days all persons who
do not present a pass to the Building signed by a tenant. Each tenant shall be
responsible for all persons for whom such pass is issued and shall be liable to
Landlord for all acts of such persons.

 

(V) The premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

(W) The requirements of tenants will be attended to only upon application at the
office of the Building. Building employees shall not perform any work

 

E-4



--------------------------------------------------------------------------------

or do anything outside of their regular duties, unless under special
instructions from the office of Landlord.

 

(X) At Landlord’s option, tenants shall purchase from Landlord or its designee
all lighting tubes, lamps, bulbs and ballasts used in the demised premises and
tenants shall pay Landlord’s reasonable charges for providing and installing
same, on demand.

 

(Y) Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 

(Z) There shall not be used in any space, or in the public halls of any
building, either by any tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. No hand trucks shall be used in passenger elevators.

 

(AA) Tenants, in order to obtain maximum effectiveness of the cooling system,
shall lower and/or close venetian or vertical blinds or drapes when sun’s rays
fall directly on windows of demised premises.

 

(BB) Replacement of ceiling tiles after they are removed for Tenant by telephone
company installers, in both the demised premises and the public corridors, will
be charged to Tenant on a per tile basis.

 

(CC) All paneling, grounds or other wood products not considered furniture shall
be of fire retardant materials. Before installation of any such materials,
certification of the materials’ fire retardant characteristics shall be
submitted to Landlord, or its agents, in a manner satisfactory to the Landlord.

 

Whenever and to the extent that the above rules conflict with any of the rights
or obligations of Tenant pursuant to the provisions of the Articles of this
Lease, the provisions of the Articles shall govern.

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

 

CLEANING SPECIFICATIONS

 

A. Regular Cleaning of Demised Premises (unless otherwise indicated, Regular
Cleaning Services are to be performed nightly).

 

  1. Sweep all flooring; dust all flooring exclusive of carpeted areas.

 

  2. Sweep any private stairways.

 

  3. Empty all wastepaper baskets, ash trays, receptacles, etc.

 

  4. Clean all cigarette urns and replace sand or water as necessary (sand to be
furnished by Owner or it contractor).

 

  5. Remove waste paper to a designated area or areas.

 

  6. Dust all furniture, fixtures within hand-high reach.

 

  7. Clean all glass furniture tops.

 

  8. Dust all chair rails, trim, etc. within hand-high reach.

 

  9. Dust all baseboards.

 

  10. Wash clean all water fountains.

 

  11. Keep Building employees locker rooms, if any, and slop sink rooms in clean
and orderly condition.

 

  12. Vacuum all exposed rugs and carpeted areas weekly, to be done in equal
proportions nightly.

 

B. Lavatories – Nightly:

 

  1. Sweep and wash all flooring.

 

  2. Wash and polish all mirrors, powder shelves, bright work, etc., including
flushometers, piping and toilet seat hinges.

 

  3. Wash both sides of all toilet seats.

 

  4. Wipe clean all toilet tissue, soap, towel and sanitary napkin dispensers.

 

F-1



--------------------------------------------------------------------------------

  5. Wash all basins, bowls and urinals, and disinfect.

 

  6. Dust all partitions, tile walls, dispensers and receptacles.

 

  7. Empty and clean paper towel and sanitary napkin disposal receptacles.

 

  8. Remove waster paper and refuse to a designated area or areas.

 

  9. Fill and clean all soap, towel, toilet tissue and sanitary napkin
dispensers as needed, supplies therefor to be furnished by Landlord at a
reasonable charge to Tenant. If the demised premises consists of a part of a
rentable floor, said charge to Tenant shall be that portion of a reasonable
charge for such supplies that is reasonably allocable to Tenant.

 

C. Building Entrances – Nightly;

 

  1. Sweep and wash flooring.

 

  2. Wash all rubber mats.

 

  3. Clean all cigarette urns and replace sand or water necessary (sand to be
furnished by Owner or its contractors).

 

  4. Wash, wax, and polish floors in elevator cabs, or vacuum clean if carpeted.

 

  5. Dust and rub down walls, metal work and saddles in elevator cabs.

 

  6. Dust all elevator doors, mail chutes and mail depository.

 

D. High Dusting – Office areas in Demised Premises (to be performed
approximately every three months);

 

  1. Dust all pictures, frames, charts, graphs and similar wall hangings not
reached in nightly cleaning.

 

  2. Dust all vertical surfaces such as walls, partitions, ventilating louvers,
fresh air grills and others not reached in nightly cleaning.

 

  3. Dust all overhead pipes, sprinklers, etc.

 

F-2



--------------------------------------------------------------------------------

  4. Dust all venetian blinds.

 

  5. Dust all windows frames.

 

E. Periodic Cleaning – Office Areas in Demised Premises (unless otherwise
indicated);

 

  1. Wipe clean all interior metal quarterly.

 

  2. Elevator and utility doors to be checked for general cleanliness, removing
fingermarks.

 

  3. Dust all louvers and other ventilating louvers within hand-high reach
weekly.

 

F. Lavatories in the Demised Premises – Other than executive or private
lavatories:

 

  1. Machine scrub flooring as necessary.

 

  2. Wash all partitions, tile walls, metal ceilings and enamel surfaces once a
month, using proper disinfectant when necessary.

 

  3. Dust all lighting fixtures (exterior only) once a month.

 

  4. Do all high dusting once a month.

 

G. Window Cleaning:

 

  1. Clean Building entrance doors daily. Clean all windows inside and out
approximately 4 times per year, weather and scaffolding permitting.

 

  2. Clean Building entrance lobby glass daily.

 

  3. Clean glass in Building directory daily.

 

  4. Clean mail chute glass as necessary.

 

H. Tenant agrees that Owner may substitute, for any of the methods or devices
set forth in this Schedule B, other methods or devices which will achieve
substantially the same results.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

 

APPROVED CONTRACTORS AND SUBCONTRACTORS

 

CONTRACTOR

--------------------------------------------------------------------------------

  

CONTACT

--------------------------------------------------------------------------------

  

TELEPHONE

--------------------------------------------------------------------------------

GENERAL CONTRACTORS

         

Americon Construction, Inc.

   Richard Cucci/Thomas Prince    (212) 274-0190

James E. Fitzgerald

   Hugh O’Connell    (212) 921-8700

Plaza Construction Corporation

   Richard Wood    (212) 849-4800

Quadrant Construction

   Bob Jacobsen    (212) 697-4007

Tishman

         

Turner Construction

         

HVAC

         

B.P. Air Conditioning Corp.

   Robert Barbera    (718) 383-2100

Arista Air Conditioning

   Kenneth N. Mayo    (718) 729-7111

Harbour Mechanical

   Joe Bryceland    (212) 924-1010

J.D.P. Mechanical Corp.

   Peter Manos, Jr.    (718) 267-6767

P.J. Mechanical

   Peter or Chris Pappas    (212) 243-2555

Penguin Air Conditioning Corp.

   Dan Dubin    (718) 706-6500 Sound Refrigeration & Air Conditioning, Inc.   
Robert Gulmi    (516) 747-5678

AIR & WATER BALANCING

         

Merendino Associates Inc.

   Michael Merendino    (718) 599-1300

ELECTRICAL “A”

         

(All Base Building Switches & Risers)

         

ADCO – Electric

   Edward Welsh    (718) 494-4400

Arc Electrical Construction Co., Inc.

   Vincent Loiacono    (212) 573-9600

Forest Electric Corp.

   Phil Altheim / Paul Rizzo    (212) 318-1500

ELECTRICAL “B”

         

(Tenant Work)

         

ADCO – Electric

   Edward Welsh    (718) 494-4400

Arc Electrical Construction Co., Inc.

   Vincent Loiacono    (212) 573-9600

Campbell & Dawes Ltd.

   Gary Dawes    (718) 441-6300

E-J Electric Installation Co.

   J. Robert Mann, Jr.    (718) 786-9400

Forest Electric Corp.

   Phil Altheim / Paul Rizzo    (212) 318-1500

Kleinknecht Electric Co., Inc.

   Mike Malherb    (212) 728-1800

Nead Electric

   Robert Mishlen    (201) 460-5200

Petrocelli Electric Co., Inc.

   Santo Petrocelli, Jr.    (718) 937-1200

Zwicker Electric Co., Inc.

   Robert Lepore / Neil DeVincenzo    (212) 477-8400

P.E. Stone

         

PAINTING

         

Antovel Gelberg Painting Inc.

   Suresh Babari / Grant Albert    (718) 937-3520

Bond Painting Co. Inc.

   Kenny Sprecher / Stuart Feld    (212) 944-0070

Cosmopolitan Decorating

   Dave Ansbacher    (212) 586-6438

L & L Painting

   Brad Zorfas    (516) 349-1900

 

G-1



--------------------------------------------------------------------------------

CONTRACTOR

--------------------------------------------------------------------------------

  

CONTACT

--------------------------------------------------------------------------------

  

TELEPHONE

--------------------------------------------------------------------------------

Morestar Painting

   Roy Katzman    (212) 982-4255

Newport Painting & Decorating Co., Inc.

  

Ralph Lanza

   (212) 465-9080

Prestige Painting Inc.

  

Mendel Klein

   (212) 943-6777

Spectrum Painting Contractors

  

Rino Montefore

   (718) 892-0700

Werner Krebs, Inc.

  

Joseph Tamweber

   (914) 376-8900

PLUMBING

         

Ashland Plumbing and Heating Corp.

  

Herb Arnold

   (212) 989-1320

George Breslaw & Sons, Inc.

  

Michael Breslaw

   (212) 265-4023

Pace Plumbing Corporation

  

Andru Coren

   (718) 389-6100

Par Plumbing Co. Inc.

  

Marty Levine / Larry Levine

   (516) 887-4000

SECURITY INSTALLATIONS

         

Technical Edge Security Systems, Inc.

  

Joe Gee

   (718) 224-9348

SPRINKLER

         

Abco - Peerless Corp. Inc.

  

Peter Bowe

   (516) 294-6850

Active Fire Sprinkler Corp.

  

Morty Hirsch / Diana Blanda / Michael Nelson

   (718) 834-8300

Belrose Fire Suppression Inc.

  

Mike Hartigan

   (516) 378-9590

Rael Automatic Sprinkler Co. Inc.

  

David Israeli / Norman Israel

   (516) 593-2000

Sirina Fire Protection Corp.

  

Rocco Abbate

   (516) 942-0400

STRUCTURAL STEEL & MISC. IRON

         

Burgess Steel Products Corp.

  

Matthew Guerin

   (201) 871-3500

Hallen Steel Corp.

  

Stephen DeGregory

   (718) 784-1730

Kraman Ironworks, Inc.

  

James Fassler

   (212) 460-8400

Northeastern Fabricators Inc.

  

Anthony DiDonato

   (718) 542-0450

Piermont Iron Works

  

David Finucane

   (973) 837-1750

HARDWARE

         

AAA Hardware

  

William Brown

   (212) 840-3939

Acme Architectural Products

  

Joseph Licari

   (718) 384-7800

DCI Metro (formerly Vision Hardware)

  

William Mihatov

   (973) 424-0186

Weinstein & Holtzman

  

Ira Hymowitz

   (212) 233-4651

DEMOLITION

         

Castle Demolition Corp.

  

Carlo Casalino

   (718) 424-0300

Liberty Contracting Corp.

  

Frank Cali

   (201) 868-7500

Patriot Contracting Corp.

  

Charles Becker

   (201) 413-9800

Phoenix Interiors, Inc.

  

William Palmadessa

   (201) 402-9200

Riteway Internal Removal

  

Leroy Barrocca

   (718) 458-8900

INDUSTRIAL HYGIENISTS

         

Ambient Group Inc.

  

John Leitner

   (212) 944-4615

G.C.I. Environmental

  

James Grond

   (212) 986-9460

ABATEMENT CONTRACTORS

         

P.A.L. Environmental Safety Corp.

  

Salvatore DiLorenzo

   (718) 349-0900

Safeway Environmental Corp.

  

Donald Adler

   (718) 746-4300

Seasons Contracting Corp.

  

Dan Margiotta

   (201) 804-8787

 

G-2



--------------------------------------------------------------------------------

CONTRACTOR

--------------------------------------------------------------------------------

  

CONTACT

--------------------------------------------------------------------------------

  

TELEPHONE

--------------------------------------------------------------------------------

RECOMMENDED CONSULTING ENGINEERS

    

Electrical/Mechanical

         

Cosentini Associates

   Mechanical: Ed Barbieri    (212) 615-3600      Electrical: Charles Buscarino
   (212) 615-3600

Structural

         

Office of James Ruderman

   Howard Zwieg    (212) 643-1414

Fireproofing & Concrete Inspections

         

Teswell Laboratories Inc.

   Paul Moretti    (914) 762-9000

John H. Brooks & Associates

   John H. Brooks, Jr.    (732) 495-3142

Welding Inspection – Engineer

         

John H. Brooks & Associates

   John H. Brooks, Jr.    (732) 495-3142

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

 

QUALIFIED SPACE NON-DISTURBANCE AGREEMENT

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

AGREEMENT made as of the          day of     , 200     between Park Avenue Plaza
Company L.P., a New York limited partnership, having an office at c/o Fisher
Brothers, 299 Park Avenue, New York, New York 10171 (hereinafter called
“Landlord”),                                         , having an address at
(hereinafter called “Tenant”), and , having an address at, (hereinafter called
“Subtenant”);

 

W I T N E S S E T H:

 

WHEREAS, Landlord is the landlord under that certain lease dated as of June
        , 2004 between Landlord, as lessor, and Tenant, as lessee (hereinafter
called the “Overlease”), covering certain premises (hereinafter called the
“Demised Premises”) in the building situated at 55 East 52nd Street, New York,
New York (hereinafter called the “Building”); on land more particularly
described in Exhibit A annexed hereto; and

 

WHEREAS, a portion of the Demised Premises comprised of
                                         (hereinafter called the “Sublease
Premises”) has been subleased to Subtenant pursuant to that certain sublease
dated as of              , 200     between Tenant, as sublessor, and Subtenant,
as sublessee (hereinafter called the “Sublease”).

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration in hand paid, the parties hereto agree as follows:

 

1. So long as Subtenant is not in default, after notice and the lapse of any
applicable grace period, in the performance of any terms, covenants and
conditions to be performed on its part under the Sublease, then in such event:

 

(a) Unless any applicable law requires same, Subtenant shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
the Landlord for the purpose of terminating the Overlease by reason of any
default thereunder;

 

(b) Subtenant shall not be evicted from the Sublease Premises nor shall any of
Subtenant’s rights under the Sublease be affected in any way by reason of any
default under the Overlease, and

 

(c) Subtenant’s leasehold estate under the Sublease shall not be terminated or
disturbed by reason of any default under the Overlease.

 

H-1



--------------------------------------------------------------------------------

2. (a) If Landlord shall succeed to the rights of Tenant under the Sublease by
termination of the Overlease or otherwise, Landlord, as Subtenant’s landlord
under said Sublease, shall accept Subtenant’s attornment and Subtenant agrees to
so attorn and recognize Landlord as Subtenant’s landlord under said Sublease
without further requirement for execution and delivery of any instrument to
further evidence the attornment set forth herein. Subtenant or Landlord will,
each upon demand of the other, execute and deliver any instrument that may be
required to evidence such attornment.

 

(b) Subject to the provisions of subparagraph 2(c) below, upon any such
attornment and recognition, the Sublease shall continue in full force and effect
as, or as if it were, a direct lease between Landlord and Subtenant upon all of
the then executory terms, conditions and covenants as are set forth in the
Sublease (as the same incorporates by reference the Overlease, notwithstanding
the termination of the Overlease), and shall be applicable after such
attornment, provided, to the extent that Landlord has any rights under the
Overlease which are applicable to the Demised Premises and are in addition to
the rights of the lessor under the Sublease, such rights shall be deemed
incorporated into the Sublease, notwithstanding the termination of the
Overlease; and provided, further that Landlord shall not be (i) subject to any
credits, offsets, defenses or claims which Subtenant might have against Tenant;
nor (ii) bound by any rent which Subtenant might have paid for more than the
current month to Tenant, unless such prepayment shall have been made with
Landlord’s prior written consent; nor (iii) liable for any act or omission of
Tenant; nor (iv) bound by any covenant to undertake or complete any improvement
to the Sublease Premises or the Building; nor (v) be required to account for any
security deposit other than any security deposit actually delivered to Landlord;
nor (vi) liable for any payment to Subtenant of any sums, or the granting to
Subtenant of any credit, in the nature of a contribution towards the cost of
preparing, furnishing or moving into the Sublease Premises or any portion
thereof; nor (vii) bound by any amendment, modification or surrender of the
Sublease made without Landlord’s prior written consent. Subtenant waives the
provisions of any statute or rule of law now or hereafter in effect that may
give or purport to give it any right or election to terminate or otherwise
adversely affect the Sublease or the obligations of Subtenant thereunder by
reason of any action or proceeding for the purpose of terminating the Overlease
by reason of any default thereunder.

 

(c) Notwithstanding anything to the contrary contained herein, in the event that
the rental rate set forth in the Sublease, on a per rentable square foot basis
(including fixed rent and additional rent on account of real estate taxes,
Expenses and electricity), after taking into account all rent concessions
provided for in the Sublease, is less than the Lease Rent (as such term is
defined in Section 15.16 of the Overlease), the Sublease shall be deemed to be
automatically amended effective as of the date of the aforementioned attornment
and recognition so that

 

H-2



--------------------------------------------------------------------------------

from and after the date of such attornment and recognition, the rental rate
payable under the Sublease shall be the Lease Rent. Subtenant or Landlord will,
each upon demand of the other, execute and deliver an amendment to the Sublease,
in form reasonably satisfactory to Landlord and Subtenant, setting forth such
increase in the rental rate payable under the Sublease to the Lease Rent;
provided, however, that the absence of such written amendment shall not, in any
event, affect the automatic rental increase described herein.

 

3. The Sublease now is and shall remain subject and subordinate to the Overlease
and to any ground or underlying lease affecting the Demised Premises and to all
renewals and replacements, extensions, consolidations and modifications thereof,
subject to the terms and conditions of this agreement.

 

4. This Agreement shall be binding upon and shall inure to the benefit of the
respective parties hereto, their successor and assigns.

 

5. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest.

 

6. All notices, demands or requests made pursuant to, under, or by virtue of
this Agreement (or any amendment to the Sublease made pursuant hereto) must be
in writing and mailed to the party to whom the notice, demand or request is
being made by certified mail, return receipt requested, at its address set forth
above. Notices shall be deemed to have been given, rendered and made on the
second day after the day so mailed. Any party may change the place that notices,
demands and requests are to be sent by written notice delivered in accordance
with this Agreement.

 

H-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

Landlord:    

PARK AVENUE PLAZA COMPANY, L.P.

   

By:

  Fisher Plaza Special Corporation, a
general partner    

By:

           

Name:

       

Title:

 

Subtenant:

[NAME OF SUBTENANT]

By:

       

Name:

   

Title:

 

Tenant:

[NAME OF TENANT]

By:

       

Name:

   

Title:

 

H-4



--------------------------------------------------------------------------------

EXHIBIT I

 

VENT LOCATION

 

LOGO [g46328img13.jpg]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

 

CLEANING FEE SAMPLE CALCULATION

 

WAGE RATE –2005 (ASSUME 3% INCREASE)

           $ 30.434  

WAGE RATE-2004

             29.548               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

INCREASE OVER PRIOR YEAR

           $ 0.886               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PERCENTAGE INCREASE OVER PRIOR YEAR

             3.00 %             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2004 CLEANING FEE EXCLUSIVE OF SALES TAX

   $
  3,595,803.00
(A)  
         

PERCENTAGE INCREASE

     3.00 %             

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

             $ 107,874.00               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

       

2005 CLEANING FEE EXCLUSIVE OF SALES TAX

           $ 3,703,677.00  

SALES TAX @8.625%1

             319,442.00               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2005 CLEANING FEE

           $ 4,023,119.00               

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(A) BASE CLEANING FEE INCLUDES SALES TAX OF $310,138 (8.625%)

                

--------------------------------------------------------------------------------

 

1 To reflect actual sales tax each year.

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K

 

WAGE RATE CALCULATION – 2004

 

WAGES:

   $ 18.5730    /HR.    X    2,080     =    $ 38,631.84

WELFARE:

     1,775.96    /QTR    X    4     =      7,103.84

PENSION:

     43.75    /WK    X    52     =      2,275.00

ANNUITY:

     13.00    /WK    X    52     =      676.00

F.I.C.A.:

     38,631.84    /YR    X    7.65 %   =      2,955.34

F.U.I.:

     7,000.00    /YR    X    0.80 %   =      56.00

S.U.I.:

     8,500.00    /YR    X    2.925 %   =      248.63

WORK COMP:

     38,631.84    /YR    X    5.951 %   =      2,298.98

DISABILITY:

     17,680.00    /YR    X    0.66 %   =      116.69

STATE REEMPLOYMENT FUND:

     8,500.00    /YR    X    0.075 %   =      6.38                              
  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                 $ 54,368.70                                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

HOURS WORKED:

     40 HRS/DAY         X    52 WKS            2,080

LESS:

                                  

HOLIDAYS:

     8 HRS/DAY         X    11 DAYS            -88

VACATION:

     8 HRS/DAY         X    10 DAYS            -80

PERSONAL LEAVE DAY:

     8 HRS/DAY         X    1 DAY            -8

SICK DAYS:

     8 HRS/DAY         X    10 DAYS            -80

HEALTH CHECKUP:

     8 HRS/DAY         X    2 DAYS            -16                              
  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                   1,808

ADD: SAVINGS ON VACATION HELP

                                 32                                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NET HOURS

                                 1,840                                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LABOR RATE

   $ 54,368.70         /    1,840
HRS  
         $ 29.548                                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

 

GENERATOR AREA

 

LOGO [g46328img14.jpg]

 

L-1



--------------------------------------------------------------------------------

EXHIBIT M

 

FUEL TANK AREA

 

LOGO [g46328img15.jpg]

 

M-1



--------------------------------------------------------------------------------

EXHIBIT N

 

GENERATOR RISER AREA

 

[SEE ATTACHED]

 

N-1



--------------------------------------------------------------------------------

LOGO [g46328img16.jpg]

 

N-2



--------------------------------------------------------------------------------

LOGO [g46328img17.jpg]

 

N-3



--------------------------------------------------------------------------------

LOGO [g46328img18.jpg]

 

N-4